tee Hee espe

& EE) As daall 356 Ga pall ¥4 saall
(a VeVs Ais bg: VY ) il pal (E) oS

Vos As dd gs VY G8 (E) pho VA saell — Apa sll Say yall

fav)

1g lel) GLESSY! ay GLLeall
GURY) Lach y Cy pally Cassa) lo i)

>. CUS YI gals CS all is
sees Lab 655 I fall (gle Alaitaall
Ae 4S yall elie)
Cle gidall y Auslaal) — CtbLsall lis
nll s 5 lhl, aul

Ro cneecccee AGM os Ae Sal Tes SI ili)
Aysese La Cass Cab ll Gb sis

Balad}

AGS! Saal

ASN 5 Lal

ARNE 5 aLall

4a) Saba!
Aroldt! 5sLall
Arsdlun!} 3 Lal!
Aayla) 5.2L}
ALaEN 5 aba!
Aasulill 5 Lal!

3b yled) 5 abl)
pis Aydt) bala
pis AGL 5 aa
pis AAI) 5 slat
pic ha)! 5 aka
(pis Asal St) 5 Lal)
(pis Assad) 5 abel}
aie daglual) 5 sal

aie ALatit) 5 aLall
aie Aaulill 5 sal!
Og ied 5sLal}
Yo¥s ded VY Ga (E) p S2 V9 sacl) — Ane ll day yall t
VAs Cog pata) g Ayala} Sle!)
VAE Cg pdiall g Ayia) 5 aLal)
YAA Cag pda g 4404 S.0Lal)
VA ieteeeeseeeeteeeees Sails cle jliall Gy plally day i Subd)
VAG ceeeteteeee HSU (5 sill ace sll ypally Haut Sala
VAT las de cell ab gall y cy gill cy gh glial) Guy pcally Asal) 5atal
yan Cag pall y Aajlu) Bata
yaa Cg pally ALatit) 3Lal
Yaa Cgpdiall g Aastil) 5 sLall

oleh Gambia! Gam Sho,
Js ge Gaal
Nae al UY! dilate ayaa aay "f" Gall)
ta ee aly) sll 4s "GQ! Gall
as Ne... 8%... (Sil glaall Glba 0") - ¢" Gall)
i oe cee! Glas!) lbs "1" Gaal
Tm... AS yuddll 4S pill Gaul aie "s! Gall
Tre NG recess ere reee enol ceualad) clad) "8" Gall
YU Ayaiill de ugh Cali la ul AT") Ga
ye dye gill jl) Gull bybs aut dba "- 3! Gaal
yn "Y= J sb)
YVA "w= J Gala

° Vos As dd gs VY G8 (E) pho VA saell — Apa sll Say yall

INDEX

ARTICLE TITLE PAGE
ARTICLE I DEFINITIONS 13
ARTICLE II ANNEXES TO THE AGREEMENT 27
ARTICLE III GRANT OF RIGHTS AND TERM 31
ARTICLE IV WORK PROGRAM AND EXPENDITURES

DURING EXPLORATION PHASE 63
ARTICLE V RELINQUISHMENTS 79
ARTICLE VI OPERATIONS AFTER COMMERCIAL

DISCOVERY 87
ARTICLE VII RECOVERY OF COSTS AND EXPENSES

AND PRODUCTION SHARING 93
ARTICLE VIII TITLE TO ASSETS 143
ARTICLE IX BONUSES 145
ARTICLE X OFFICE AND SERVICE OF NOTICES 153
ARTICLE XI SAVING OF PETROLEUM AND

PREVENTION OF LOSS 155
ARTICLE XII CUSTOMS EXEMPTIONS 157
ARTICLE XIII BOOKS OF ACCOUNT; ACCOUNTING

AND PAYMENTS 163
ARTICLE XIV RECORDS, REPORTS AND INSPECTION 165
ARTICLE XV RESPONSIBILITY FOR DAMAGES 169
ARTICLE XVI PRIVILEGES OF GOVERNMENT

REPRESENTATIVES 171
ARTICLE XVII EMPLOYMENT RIGHTS AND TRAINING

OF ARAB REPUBLIC OF EGYPT PERSONNEL 171
ARTICLE XVII LAWS AND REGULATIONS 173
ARTICLE XIX STABILIZATION 177
ARTICLE XX RIGHT OF REQUISITION 179

Vos As dd gs VY G8 (E) pho VA saell — Apa sll Say yall

4

ARTICLE TITLE

ARTICLE XXI ASSIGNMENT

ARTICLE XXII BREACH OF AGREEMENT AND
POWER TO CANCEL

ARTICLE XXIII_ FORCE MAJEURE

ARTICLE XXIV DISPUTES AND ARBITRATION

ARTICLE XXV STATUS OF PARTIES

ARTICLE XXVI_ LOCAL CONTRACTORS AND
LOCALLY MANUFACTURED
MATERIAL

ARTICLE XXVII_ TEXT OF THE AGREEMENT

ARTICLE XXVIII GENERAL

ARTICLE XXIX | APPROVAL OF THE GOVERNMENT

ANNEXES TO THE CONCESSION

AGREEMENT
ANNEX TITLE
ANNEX "A" BOUNDARY DESCRIPTION OF THE
CONCESSION AREA
ANNEX "B" MAP OF THE CONCESSION AGREEMENT
ANNEX "C-1" BANK LETTER OF GUARANTEE
ANNEX "C-2" PRODUCTION LETTER OF GUARANTEE
ANNEX "D" CHARTER OF THE JOINT VENTURE
COMPANY
ANNEX "E" ACCOUNTING PROCEDURE
ANNEX "F" DEVELOPMENT LEASE ABANDONMENT

COST RECOVERY MECHANISM

ANNEX "G-1" MAP OF THE NATIONAL GAS PIPELINE
GRID SYSTEM

ANNEX "G-2" MAP OF CRUDE AND CONDENSATE
PIPELINE NETWORK.

ANNEX "G-3" MAP OF LPG PIPELINE NETWORK.

PAGE
181

185
189
191
195

197
197
199
199

PAGE
201
205
207
213

217
227

267

275

277
279
y Vos As dd gs VY G8 (E) pho VA saell — Apa sll Say yall

VoV > dead 14 godly ggdld
Agiarall By silly Do stall asl Ged ual
Agrapalal) i) SUM Aral) Ay penal AS cil ae sBledl) (8
259 Ah) Bb oh cad ot Saalg® Ga) OL ghd AS pig
ig) Aah al Dg tall 55 55 AS tig
Lagldlatiail s plat) cu jt g GN) Ge Gall
Ay yaall Gap yi Adlaie (8

Jou gall Gauls
(€ -* -@)
etal) eile
Mad gutta aia y
tol jrual ady ¢ Anaad SV) y silill Gil gill Glare 5
(glad! Salk,

Kahl peal 4S Al) go SL 8 aed 5 Sy Ul) hd Gedy
BS Dl SF Jat Cd Osh AS dy deeb Olja
Log Dal y LA Cry SU ge Gaal us} af od Us stall by Sy
Lai) a) aay) SY La, AS, ae ial jad 4 yall Gig 9 Mba
vgs Adalal) Ay AI,

(Satetilal | Sal |
LUG Lath y coy gilill 5 98 Addl yall ASLAN) 4 5a) gl lel pals acl sill oS
lg) Glas a 58 Ul alSal

(Gadel bled) & aly
me ce ET STAM gall ye Ar ena y Azone oll Bay jal a Uy silill laa tts
Leto Ge Uy silS Ady g Al gall SLRs & silall Ia
AEE) Ais Anal cd 856 FAs) sqeall Au jue

Ve Ye dus dg YY Gil gall
(gwveteel) Tle as
VaYe Aadays VY Ga (ge) p80 V4 saad) — dye ll Say pall rN

polipiell dealt
Leal atin NG) bial) ced pl gata al ttl
Gated pel) ei) ak) Gude
9
peewent) rey yest preven) reper UP cyer||
9
pee Cre eee se]
9
06) 4h tl Ja satel Baye 2S st
é
at pil) yuh pl li
Regehr le
€.9-%
Zaye Ye die ee Oe aoall (4 ASN oh Ga

“eee gl Lead Lele, G by) Zn pall eis Ay seem Gy Lady
Fe Sd Coty ¢ Aeuhll SI jal Acalall 4p penall 45 pill ("Ae Sa"
Ver) Bue Ve04 8) ol yj Gules Gay Jd oe ge cunt as ld
ce Led Lele Gly) DL 144) TY BS pl ley alae
Pa ol ig et St Sul Osis sy (“Ute
Glbys) bolas al gil Vids Led y aes pga Sagano ual AS 5S
AS 8 ony shel Od Uy aM 8B ASE (‘spied gly Lad Lele
ce Les lade Gla) Go: © Ol a Wis Lal Sage ds pene Late
coke Gllny Usk Gh Lad Guncine ey 8 y"Qy atl le Gly ("Ey 8

"lial gene" 1a ya Lage US

Vo¥s Aadays VY Ga (g) y So VA aell Ayan pl dayall =).

pve)

aaliidd 8 5255 gall «ly sill Lusk Ly egaleall que lid Ayal gf Gus
aall El basa gall 1S 5 paul) olpall ld 8 Ly og cage GA paladlls
SAyesl8Y1 olsall ay Le col} abaall y LLY g} acl

pga be al jal) le Spend de Sal) ol) Gilley Coast nla ol Gas,
Lal) Mabaiall last Aas 24 Leg Dia aL Ga lly GLY Ge Gaull Lyle
cB SL igual "M Gadall go 4 ye gall y AGL Sala 8 Leal
Led Les) bts 3) Lede Te 5a LS: Calllly ABEND gs Gal yall"! Gala
¢("4abauall'S oly

Lge U2 pail) Legale jill Dleak J ole la "bs sO 9 pet ‘J Gps

dali s tats Sy fll Ge God Slack Gaids Lad Y ylie Legis ob Lad

dans gall jaally 4p paul Goo pi dilate (8
SAAB oda Ga gay al SUV! Iba ie (8 Caf Aa Soll Gi Cums

VFO Aa VAT a) cy silll alSah Ge ye Uy sil aj Gear ail cuss

Lina Shiel "98" 5" Go stetl oy costed ee ol Sill ABLE! ayy yf abacds
Habaial) oka (a Y slis

ro ga Le cle AglZY! oda GIGLI gi) a ull
VeVs Add gs VY Ga (E) So VA aell— dyes gl dayall VY

tod! alls
iki pat
14S yl) ini "agli As pct" (i)
dle Gleliial 64) pall Aue Ad dull Lely aged ys all -)
cil phi an bythe ye fo piles 45 las 4S pill oda Laut > paul
ABLE ode
Aude) Ayre Shaul peu a ytles ye ls pile ASML gy 9S ll -Y
J ABLBY) oda GIGLI aah aqui Alea Gle Latah (4 GI pall
den Gleliial 8S) pal ApleY Udall Ullal aged gS all -1
che Age AD gS La Gal agai y 4S pall ob pgul
Blas 4S gles ALG! oda GALI ye Ca yk agul dea GileLeial
AS yl) al Guill 3 ple el
wlgiadley ode al jY) 4.8) 05 "ABU" (G)
Far all poe Lose 5 “€-eC' (€)
Baad GUY gl Gb gle Gye Uigle (£1) Gaels cet) Ge Cy"! (2)
(Gor+) Gigi jd Sale ogee Bye Aaya le Yas DEL DUS LS II!
Aaldaall Aey pall duce gi) le Jy 12,190 syle ys bee cist
eed eget) jest Laas gid Lal lsat dans giall (cies "Cals yeas (a)
( Platts Prices Dated Brent) (4 345 (8 Aided) 4a yal) Gy ala
doe |e pL) lal GS GG ell aL etl a
ariel paul) i: ( Dated Brent) “ep 5al) Gi 2 "ze ys SSI GY gall
ALA) pis ily el Lanse ul) gle Lye) dees JSS Yall
(Platts 9) Slee esha 58 GDL yl Liab (a sill Glas gle Cu »
-Crude Oil Marketwire report)
Ve¥s add gs VY Ga (E) So VA aell dyes pl dayall Vg

QB) LL plbaall AGUA Gye AueS (ie5 (BTU) "Apilby yall 8 yl yall Baas" (4)

(4°) ret ed Saal s da ja lates Lill olsall Go Ub) By) ya dale

sosls Bila days Gl (41+) Suet ed See Orbe Ble da» Ue

Sy VENA 6 ake Cali ats aie (G11) Caged dae Gaia
Aabaall Say yall Lt gall (le

aa Gu |g (VY) oe tl 5 pid Latins "Age gill Ata" (5)

wpe Ge CEDEMy salall (8 pets 2 Ge U5) ye fas GDL!
o(g) ABIL SaLall (28 Genta gall (incall "gli aLaisy)" (¢)
Ayla) itl (b)
se ee garde GS 8 gl dot Jy loline "Alaa Slat a! =)
LIS All gis Logs (T+) GSE Gle ay FY badd ule GILG YI ol pal
ZUay! ala hy ga) aeee Ga dlld gS Gi Cle Luke ald GIs
4a aay US Gyo intl sary cic pally Agdall Aeghall Colic
Ased Ye dau shall 8 dis Y ace clBY! cle 5 ald Ll cule
sesall cA SRN Ge cul CrSs pad (VO ree eee) igile ye
ial) al GL Gy gah lott jlall 8" GLES! G15 Sa
«Gus Led ds Lele} 5
scaly caglae GS gl Gd ot Uy) laline Ayladll cy jl) jay’ -y
lag (Ts) Q&S le a Y saad Lule GIGWSY! elyal oy
Lib sa 0l aaee Ged IS G5 Gf ile Leber ld IS LS All gin
Os Gia sayy ce pally Agdall Aeghall Gelcall etsy! plaid
aus giall Gc iy Y aay cUBYN gle 5 yal Li) cule) 4b jee wld
Be (/) esl gd C2IB Oe ae e (Te ++) YT ADE Ge
BE ge “Abell ca jh GA LES) AG Gs 5cu Ok
+ Gow Lal ds LelS} 5 all a UL)

Ve¥s Asad VY G8 (E) p So VA aed! Ages sl dary 094

cal Beth daghecd J aid Gy jelly qeiell Jy sill cies "yg ylaall ¢ LYN" (5)
ess) ues SEM gf Cull Ge

“15 abiie gad Jj) ad lay GM Ul tes "gail GLY on" (4)
«Sal Aalbiie Glad Uh sf ala

FARM AU gS 5 relly Lid Gye Laka gy gS Jal (ied "Calicut" (J)
SDhage 5 DLA gee Lat Jf pla cu jl ye HLS Galati ill y
«ually Antal!
pare’ 253 jibe 1S yb US ol) Lt) AS J ASE GS "J stall” (0)
8 NY) "5s AT "os hel ies ABLE! ode 4 SS shin. ("Cd sli
LABLEY 08a cye Cy pial y Ayala saLall Linh ull
Faget) Salad) (68 cence gall (cieall "CHMSGN Na lu Gyeaneadall Jy fall” (yy)
ALY) ode G2 (1)(\)
“igi (pn) ALE (.)
Ae OEY Abe old paciill all ay es} gy Alla GA-)
tJ steal s Unled) Oe tele GlEY!
co DULL bw ol ely SE an yl Ge da (a -7
cle sLitally Guilay! aid alle cgay! oba (8 Aaic gall ULiill
soll IS
ME Ay penal Gg) (8 GG a yh! GL as sf ay pet dl Ga -1
tS slaall s Gul) Quy lade GLE! sins UY! ais
GLEN! pine DEL) ALS old oldisiall /y lat cu jl dla a -€

ABLEY) og) TH ally «UJ lially Fell slad) on Lele

Ve¥s add gs VY G8 (E) p So VA cael! — Anas sll dazyell YA

Bay AE 5 dea AS ¢ prenall Gly Sal us le «Jet "Ayal (g)
mi a Glety Led ASN! oka JL a Sacked CU j pally Leall aly
Ju) jueaiy SeSialy jiall dale) y jluall jutiy Gueriy any pis —)
3+ all AML jas Apel
La yall y Ghana!) Ailes Lordy CaS sig cliiily Auria y arora —Y
Aes iy ety allay Aabedall liber y Uolealls Glsutll dhgad y
Lass ade Spaally Sy sid cl pata 6 Saal Ayatill UI
Aglers olidll_s daghucd'y Jy pial Jai JAS. Ai Jad y Ati s dinllens 4s

Fa gill og SY Gile g yh ally 4490 Saki y Abdi Sule!

9 ela ial)
Gh Ag J Ay yee wal ash I Teel uly a jailly Jil -1
well (Y) 5()) oS oil Ga Lule Ga peaiall ALAVL
Adda x (1) Saal, Adgal Ab.Uae 42S pl) Lplalds Zale ins “Ayal Lb (4)
css ay) Ll Wb J shall » a pall L ghd Gland Ge (1) das!
ABLEY) ode Ugalass (ill Aibaiall Aailall agra gf alld GSah LAS <I gall
oT Galall Ga Gare ga LS
ceil, MMS) Lgl Ly GL IY, GG gall cap "yall ('gde) she” (Ua)
Uy dyad ade ( Apaitl) Selb J g- Lad hat dale YD Ge Spat
Ch gle AMY! oka oye (3) RUB SaLal Lisle Jog fal) 5 Mall yo aes
SJ aay GE Lay) te I al he de LS ff de leall al (at
AS. la lish Goa yl g pla be glad Chandi as 48 abl GLb
oka (gba (A dibaidl Lala) ayaa ab fg Sal LS yall Gglasy!
MY Gall (4 Gull gail) le Alay!

Ve¥s Aadays VY Ga (E) y So VA aaell yeu pl dayyall

ABLE oe cys (¥*)(2) MEM Sala Ga cate gall tell "Apaitll 5 8" (9)

liad 5 Le Soll ile (ys ABBY) ode dS AU cles "Oa GU (L)
ABEL Vela & sill pp re sy Ssliall s

AR Lid ek cay Sy fall ALD Ay peel Miygl) cia" Aga” (Wt)
Del Ga dele JAS Lay VACA AT VAY ly Cy sill Can yap

goals ively Ge shyell eal) See! Jody 'Uibisiayl (Ga ()
Bain LG galls Seen eal ye (oh 52) sll eaeall Lach ye eye y
AM I LES) el pas Clisell @I Sta 5 Galil jandil a sill jin
Fly jill SILA ACY! as i J Jy pl GLESSY LYT ing dan gl gual
alae gle Spent J ol diy « lls diba LL, Gall Ge Woe
eBay) 5 gh Ld Lay ANS ld g colds ALLAN anally CHLedall » Lag y

Shier; Lill "Gag! Gailly waisy. Sacieall Uj) galls eal ely
LEGAL ADC 4} LLG oo)" alata! als; aed 9 ¢ Coal

SOLS x GLa (1) COU Baas 4S jl) [gbl alan iey "eas ghd! (4)
Cla SY) ASS Ua de J ghall y G2 yall Le ghd Claud yo gid (1)
AIS AIN) Ala) [galas (il) dlaiall Lala) aga J) ¢ alld GSA LalS Ag gall
SW Galdl (4 Cae a LS oka

ce (g) Aad bala Gd eeeigall inal "Croat Ail gay dee Gully’ (¢)
-AgLGYI ola

()()aedo SL Gb ee gall tel "CLS a gia alld? (3)

ABLE! oka Gye
Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

yy

Goat ol sly Col sl We dye Seal) AL Aaa) ies "ALad) Laat” (4.2)

wealial) 4S y Gualioall yu y Gialioall casslall jlall ies "ga"

(ball Lat Su 3 GS) Rabat 8 ob AF Gye Ap tial) al da Sa
; Ap aa cA AS gS 5 ell Ge A sell cen

Fasall Solall li Gu yh A gio ASL) (pie "FN Clee ASL"
SME yb alas (Gxtt8) sli i [5 Lila! on (a)
Gases Aral Ly ply Ga geaill cle cs sind ally «(op fits)
Agaiill ae Gye 5h)

AusaLas t) Sala iy Leda gS gis (al) AS yl ga g "AS sada) As yc
LASLEY] oda Ge "2! Gala,

Sh Lies ALA ea hf "ila pL SN ay 3h"
Sa oly ake A gual) AA Gd Sa Mabie ye Gib Oy Sy pus
SLY gs Gals Gf La et el ys a
FTLall ode sal gig alea!l ash C8 GU gail ge Glbidl jE
Tang (9 1+) Cg yg daa Ost 8) ya day aie AliLadl
Vimy. A Gldaall day yall dice gall le lay VEIN Co sly i ge
BSG)» yhdall ads jusetll

aaa) <i sill casa! Glial as "LNG" "Glosall aula! 5Latl"
“ugi gi days Goss Ost lle Qs Ql) a ill
+ sal) becel) aie (4°11 -)

OLS gull Ge Sep da GLY a ins "LPG" "Slecall Sg ial SE"
3) alls Beall Shed ols pills

Sx 8 ky Lad cin CURR Lal al) Gye Gta) aa
By DUS Lela J glball a gil A GED Gyo HY) all 6 Ligne
Baill Ligh ¢ Uglsei jy lS Jc aaa ye gt US Aueall Cina
ABLE) obey (G) dell

(1!)
Vo¥s add gs VY Qa (E) So VA saell dyes pl dayall = VE

Cua 8 fb aks Lake ied "Ee Slash GLa fall Gye AM aa" (¢ ¢)
DES Lethal J stiall o ji: A Gaal lech ge (aN) aall ¢ Aizee
Balall Linh ¢ Ughard jyay lS lc euage gt LS Aunall Gall 5 5
ABBY obey (G) del!

elael aah jj (Saal s 4S pd GIS 13) sliall ie "Gabel pili!" (L 4)
o Lal gis lg a V) Gus (4S 95 ye LAST I lS 13!) still
AI ALAY Aas Leahey Lede Leal) dash Call Agel OS agli ee
Lbs) Jgliall (te Gay ABLE) kgs Akal GIS gf dabei

ps be I pals Unlad

Ck AT y ASRS GLA) gle iLad) LS ash oles "Ua sia” (cs x)
FB Ss uel ah aall Als OL pill po Glaiall Glall s 5a),
Lede Sparel) igs} ei ts dibiall § AES lls SY)
WAS 5 ¢ ASU oka acta: Mibaball Go Ley Latins Us pal i, ky
« Ugbe Gp BA al yall als

(0)(G) Aedes 8 ea gall tee "GLRYT plac” (aI)

ABLE! oda Cys

edad 4a DU SLM AneS cing (Cale Cul) "Cpe Geral! pall” (JS J)
DEVE, 147 Gosh bse bere ac £1 jill Yo (1) asl y Ga pal
Caygi yg deja hs By) ya Aaja aie g Mildacll dey pall duo gill le
(ars)

Zilghy Gall sil Gab 1yeh (VY) ote ol 5 fd it Ay call Aad" (2 9)
“Eee

GDhaall ag gill ab | gd (VY) pte BI dae pied "Aba" (Gy)
Ve¥s edd gs VY G8 (E) p60 VA aed! dyes sl sary oY

Gaile Sabb!
Albis! Gam dhe
ode UgSads Lgleth il) ddlaiall Caras Ye 3 Lic
Malai!" 3 oh Lad gall SU ALY
se; Le ges yo Apnea gi Aghae Al A Ge ble
Vlad (ill Adega Qa (Ave ee 2) Ca aay
wT Gala) (4 a yc pally ASL! oda LeSai,

* [gatas

ho tay

Jjial) aay al) J Si Glas Glbs ane '(t/1) ¢' Gall

C2 Ni (Ore see es) Cstle Gunes Ghis lay
gM) 5 pte aay 4S all) Sant GLY gl GY
oe Js A 5s eds GG ay Ase Gel!
seal) Sgt JyLGall oli) Lae ull, Aslsy! obe
odie (852 pV Ce a Sach Stal jill ye YI
wo is (F) DLS IL NY) Gall 3 al Aslaty!
4G Gina 5 jd Updo J sliall U5) 1 Le alla a
(Y) Cts GI gins (PIEDE Logie US Bae Ail! ,
CM ASIEN) oSe Gye (G) AIL SaLall Wy (AN gh le
elds sided) Legesiny Ler pees Gubler Glas (alhd
eB p83 (A tis lal 4b Gayle Gall a sall CA
Clee t GLbs «yl le Ril, Agta

Cpe Ged flees Cy Sue Aglill Call 5 fdy Gletal
Barada) GLY I IGY 59 Ge GY ga (Cree ees)
ALA Gan) 5 fas Glial) Glee!) Gls 5 ALS pI

Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

YA

Ce Na (Vereen s) Oubles pe thy Gy See
UGS (8 die prods AS) pe) Saadall GLY I GLY 59
vad) DLS Lala) a5 Class 2) yall
Ligh Ugha ji c somes Gale Ge lasldic! oy AaLul
ABLE) 0a (yo SANG 5 ySall (Go) dag) saLall

8 asl on Guill 985) Jae Gl ages Ue Ay
Sa) Gee sl kell Cail) GL jill Gye
Ugiasicly Jsliall pada Leland (ill UGH) Leal y
dds Gi a MLE Gaal 5 8 Gadi Ge Ula!
Of} Aa Lal) Gad) ssh Ge Gale) Os Sadie dl
wjopall Ie Lads AES J ball Gul GbS5 «(aay
JUasyl Ida GG Ge Legs (10) de dued DE,
ay} ls ol} Saal ded ca sats J sliall 4 sis
DLS jaall tae dad rset JS sliall oe al 3,
GLaN Ga 6) Sid ly (0) pte dal
vggitall Glacall GUS Justi

(1) 22a Glace!) Shiba ye lbs JS pci s
Bp Ls aay el (1) ka baad A gedall Gg js
aS Y) lls Glas!) lbs aah Sal) Gal

Lab oth, 18 lhe U8 aide Get Gh psa

+ Qlaall bar aule (yo pais ga Lil
Ve¥s Aadays VY Ga (g) y So VA cael Ayan pl dayall

oid 4S iduall AS 8) Gul ade dae Ye 3 Le "3" Gadel)

Ausolul) salall (6 ayle Ujo guna gp Lal lds Gy SG

ABLE) oka GA
vcguuileall aUlail "2" Gall)
Agaiill ade gh Gall ala fal All ge 3 le "5" G——aLall
ALY LAM ge ble 5" Gl

Age gill 5) Gull Lb pbs 45u81 -)

scoLSall y ala) a glad 4Su8) —Y

ela yal Lbs 4suu) -7
o— panes Y \e je = 4 "3 3 "2" 3 "I ) va 3 "I 3 a Gu) Jini s
LABLEY) oa (ye gucni Spade y 3.58 CID GadLall odgl Gy Say cASLBY! ode

data lil) Sald!
Sabla Goiiall Gag

Lisgsle | jgeatie Li ji lial Galas) QBWGY! ode Lastiley da ,Sall ei
agaill y yea gecill Wy dy 6 "gM Gaba lall (8 4d pace gall Mbauall 8
AB EL GS 5B LO Sy Ally ASW! oka 5 digall bey pill,

ADL aay VAOK Aad WT Ady cy sill lSah ge ol ee lee Gah I
BgLA) can Lyd dle Go peice gt Le gai gle Gates de Sell his (i)
ital Sy fill AS & gone Ge (10+) Ald) 8 3 phe Aaa Lue gf hadi
Cp Na ey) bas LIS (8 Lay Apaill 6 iB Lit) Aabaiall yo 4) Jadinall y
AMS (oh -Ssliall Les po Si V5 Leads 8 LY! ode Unley eats cuss
AS Ghent) ado cle Ci fh YS sldall dee Unley el

wSslall Gusty WE
Ve¥s Add gs VY Ga (E) So VA aell dyes pl dayall YY

& CUBYN lati) ye Aue ee Je sl US Cay pacts J still lid dla ody
cane Ab Ss ill Jabs All se le penal ae Adaall G pull 02 pies
AUS ye Aixtineall 3 gUDU Ljloe Lele ules adr of Sstial Qe
og) Jsldal slau jie WI ley Leads sled pedi cally Sy sl
cola fadU hte Glad) 6 st
« FLAN alas] Ge dyeed Gee je sf JS pues Ssléall lid Ulla (8
ey 1 cs fill 25g All 52 cle Spell an Gulag) ge J lo jie
Lyell Ge Misia 6 GU Ly slice Lee Gla aby ol still (le
Sais pie VI cole 5 Lgaday olay a glioe lly Sléall Alaa! g  jacoull
cola fad hls Gla) 5 LY) odgl J glial

ely pe eh ee Gl gies (1) DE Mghaes AY! Gall 5 sé fas (Q)
FAG Gan 3 iby (Sl gies (FADE Uginey Ag Gay 58 J sliall cies y
ts NES) Ge yer still Gls) Cle el alld 5 «(¥) asta Lee,
Ss 1 a) Gaal 5 Ghd DS nly) Co) sled alas Gases

FuulAl) Salall alsa Ay leas cy Lage « JA le Lay (+) Gd

ohm (pee hey ALAN filly UJ sLaall cld'y cigs a pd col Gy 0 ull «(I)

GULLS) Goss iy al 1) ASW! he Qglity bial) GI Ye ASE!

ce (A) sali Atal kgs Us GM Gg las LEIS FS ll og lat
cle Ss Vy (i) Accel atl SaLall lid y Laas gy Logue Cua) dla yo
cL (¢) 8 jill) Ge sep Aah BY! Ad geal) Aloe alll Gla! Lis!

a sldall Aauills ALY! ode clgitl cle SU f cca 5 yd ae
VeVs add gs VY Qa (E) So VA aell dyes pl dayall re

zg Jail) Lildisy! (¢)

Vy VIS Ge oS Bc HAM J Cy ll ol gas eg lei GLY" ()
AE Gf Ga ly Zetia GUI JAI) Gye de gene J evita (1)
Lise Sse jon ad Sal J cu 5 Ales is GLUES! aay Lyk
ala deal y Gee jaS ast ob culay as alld WE Ge Gi ol
SEN) ge SSI (1) daals oh piss elds GLEISY) putty Goals
ae Lele a of Gating GLESYI Ida GIS 13 Le il Apel
ZLB y Lge Spe all (Sy all Ghbliey) hse) a 531
Find ial Le A), Liga A gla Gl juga» Gul) Lbs,
<€ pagal Mibeiall cg AY) Alec 5 Al at pall AUS J, jill

alt) pie y stay yoy id ASlSY) ode 452 gl alsa! Gf (Y)
se SSS Gt Ca gan y Apattll ade 'g og Let! GLESSY) (22 sete
wells LS (gle aasill Gents al Le jelly Su jl cle

lo ao yb Lai GLESYL Caley SUL lial)» shi (1)
Ah thay! Ids ale YI Loy Loled iat Gay GLESY)
Leese (We) OBB Ge Myla Cus il dual Te) Ga dle
oe et (VY) ote Sl J ASE) yay Gul SUS) yb Ge
Gr! os-S ok LS label 3b GLES! a6
Oe eet (YE) Getic s det ge Ayla GE ad dual I
Ss He Gly dl 13) Y}) leat Sa oy Galas! @ 8
(Ag Lett GLa ado) Ay Lett Cay jl il ol gas jill oda alaska
JLksyl fe Die she ol Let Gall Usleall U3 ol le
I} ad, SUIS AF FoI jk GY daaally slat) GLESYL Galil
Say Ssliall la Aga y Ge Yule By siaall GUY) sf ill culs Le
Ag leill Ayal) Gas decine lel tel

Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

mt

AMLa (ca ag pl 5 yall ({) Lied) ball Ga ety JAY! pre es
Ages US GED J cull lel ae poled GLE) Gas Joli) Ls
cle Gas del 5) Saal) Saal ye JH saa 58) Gaull 5 yi
Sys VI Gall 5 ph 4k Sb Gola Gy) Us Yl tha gad J sli!
SUesyl Wde aust Uylialh ald are UL Gaye Leg (1+) GD:
ol 4h BY A geal Gilabers alll Galas Gay bad) ode DE
Ese ob Gall Dsldall GS ch ay Audie Uuley) Lal i 4p
Fass ch gh Clb peas gf lds gf Glas get co Gls (ula le
cle) A

SM sled GLESYL | lbs} che Gl fd Les Gall Jill
2S Ge Ble ¢ 5 he ese of Ge YL da Ga

Fails GLa os atl) GLESYL Geld) hay! gaa of eats

lo 4g ginal) dale) cals y GLASS ahaa) bbl

G
Jonesy Lil jo diy cl Ai OU AL Lal) SL bla
LAY Dugas GL! L ghs 5 jlall dats Uiall ec y ely!

5p nd ll Le LY patil GILES Gl yay 4a DUI

GH gd a} Le) Lys Ailedall 5 AV! ApaLueiyl y A.ndll al gall US

(ald GD le Ustad
Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

YA

glial 4b Ld gS) fat) gies "yg lad GLISL) UBS) GUT
AI (¥) sf Sul Alas oa of Cull Al ou aya (1) Ulead
teas Ge dadins pfs GUI 58) Ge de gene I ol58 (§ Shi oe

Ayal Ayal Gains al J slid) bs

LEAS) Sgldall oy sins a Sy Je i pls cu GOLESI 25 IM) (€)

odie gb dLel 5 Skid LSaSU Lady jal J cu jl Lyles
eligi ga (1) aaly jek clisii) aay Galas Gay ailé «(¢) 3 pial
elite} Jsial bins LBs 4 (ills odbel Sasaall Saal!

clo ii} ay gf GLa ff jl 5 sill LA AsyL Lbs)

OW ls Ia SRY oh dus} ae ed (1) oe 2G
DoE Ye JUS) a Lyeed (10) oy pile y Sanaa clini) ay J
Lal) co i) LES oa peetig @ithy (eat Gf GUA Ala Ik
ce il 48 Sin GM Ga pall GS fll Gs itll Sl I
Legs (V+) Che ae alld y 52 phe Coleg) Glan s dal since y Aids

Lbs YI ae geet Gh Gana AUS alas JJ gldall La jl! Gyo

So) ge spell Gs ill as hss a) baanall deed) qass
pL age call CLBY) Dugas «pind Cages Call OU y einai
DES Sgt Gina y AT Ae SU aa Sa Gulag) pani y

ee

so LUGS JL GJ Las YI old A Gyo Lag (TT) dE
GNI oh (4 Lge Yaga tall alSaSU Lie daLodl! ul

Pes

Qos GLB ball ok 8s ig Lad GILES! aga Ulla 8
adel) daLisall adel Auailly Leib yet ASLO) ode Gye geal

Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

coast (Al) gonad dalodl Gb AaLuall cll dai ate J lial G8! 13),
suse Ane As ay dal fed Shield Gist co gl ell Cas si) als
Speed Liddy S lial (ula! Gy: daliuall ode le GlEYI Ay gf le
AF deals asl J lay Gaus yp full Feline dye yal Aad
ball 4S full AS yl aged GI Gules Gay AS pial 4S tl gl gi alls
Ba pte Unley Glan s Algae s Vad ley ula) allel ble) lt,
CS Lesie 5 RES The Lyatth Auulbe Gilad Lal fs Goal yb cb
Gas LS Gated) dabudl clb ye cil Sy sid Go Cas jial af Gules)
Aagha ll) Sad p45) Sad) alll Gal Ui Lede QA Usb Jy il
ALD 8 Gaba) Lealens A AIS (yo (20+ +) Sala (8 SLADE (¢)
cet Gall Spill Gh (ula ibs! acy Ags) iy) Al usall Ciblers
cB Ys Syeil Gblee yo ay alld alld ey ALY GA Usa
2B Gye (20 0+) ALd ga Atle Gul ads of ile Baral) dala!) lb
Ads (AY) Gall Iba Sled GS YI le «Gala Uetleas (a) Cas

Adlai Jala 587 Se (4 ies gla ke J Gn GLE! al gs
SLU yg hy de ghaall (2) 0+) Atal (8 ASL) cll J lial a jus Vy
dee Cl pny sets of (1) Ld basal) Saba allt Gls shoul
a pail lib AIS ses (Glatt cg jars AMEN ode UB Ga gale duct
J lay GIS IY Le alls (8 ald clad Las (1) of ABLE! be
SL 8 ail) GL day Cg ll 8 gg AL Leis 98 Gas)
Lal) 8 jek tg) Guligg) aly cleans Leis (cle dala
Ce de Le Sold Gang Seine JES dala) Gl bball
Bad Gs () 8 i A Sana GF ala) ea lle taty) Luc
4a, ally Lol pd Ad sal Ef aL Cj as ing Anil

Ve¥s Add gs VY Ga (E) So VA aaell dyes pl dayall ty

cligd) col AM (iy AesLall Sala ye (¢) 5 GA gale Ga petal
ALY! oda Old ALIEN Sala Gyo (G3) & sill alSal Can yay Llu! og!
Ugh pe ey A_eala Uoley Gilead Aaally Gl peal (8 all Ge pc
ABLE! ode clad Geo af yl le ull, ASL! ode Ga ye) Ay! ay
ARIE Bala yo (G3) 3 sill alah Goa gas CJ sldell duailly Mie
Ayais se (gM Ja gattl (2)

ADAM Saal yo 8 SI 5 gall Wile Cay 5 cs lad GES! (sh Gée (1)
cele 8 sh als Gl gal LLY aga) Sled) y Caled Jas «(¥*) (¢)
ar Ga shill 5 Caled) eecind dlls any y ca) ei} lesa
My AS yall og AY) Led gally Car lh Jagd Sélaa Cals 1) Le
Aaslal) baLalLs Aiszell Leg pill Lie 5 cy 5I) elhil's Ape co ad

(g) AE Salad) Gyo B SV) 5 gill Viale Lal Gg led LES! Gg) Giéc (Y)
clase cle 6 Als GI pul SLY aga J sléall, cule! Jas « (1)
AG Ge ()) Baahs dee DE ileal Gla) Ghai, gl) cll
SD lla clint Sula) Guils 1 Ls Gall (gle GLESL, Ua!
Qin AS sas «SLAW Ve alba! ad gill cs ginal Sgaell y Adlnall 5 pull
al galls Sle Vagh dbs) Cals 13) Le aud Gea yes still y Gules!
cbs SAM cli g Ae Ges SA ya She alls ag pall ig 8
Claes 28) casita GulaY aly cll jlall Ide ols GUY! alla
load ayn pte Ala dyedeslall sold Aina by pill Why ila)
seal Dsléal §/5 Gola SAS GUN Noe Glas (le 5 palé Aula
ae a cl) Gel Ge a dale de ial sly
eG eae Gh Aaial) CUaLull 4iil go cle J pec

Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

card

(¥) 59) GB pHa 38 sSdal GAN g) cy 5 Cay etd Abas Lisle
Abs Abate dyeitl LS ule! Gl) pao) Syd le Gaay del
ess! Y SLAM Ge gle Jat Gilly Ayal) tibia pes
GILSA Gt ha al AM GS y Ay yall Aas» Gall Gel al
GALS yall she pugs GS to al A) GA") Gaal Lie
cass gills Anat do Gil Lea slid) pais LS Ayait) sie Gills
Ugglaky es (eill cLUY! le 3 pall daLedll das Glbs le Jats Gf
AB soled CLAY cs Gs Ads Ail Gh LS YI 5 Apaitll ie

~islially slag) ca ale GLEN 64 Le Liab
cl) MLeYL Gib ges gl Gay Gull due we Glib UL Gi
Jsllalls Gola Ga ule GY 65 gill Ga jae aller 0 83 su
Js sal) aj 5 Mail pal Ayes ade auaday .(Y) (g) deslad) Bald lish
als col lane} GY dala 52 Spat ode) Lib dala ult pats

SU ga Apel) sie abated AG Ors ered I Gal da
Apel) wie Ub Cs fill 525 Aad acing Gal

SH gies (TY) EDGE PS Apaiill ade Cl as (8 J glad Glas) alla (8
eu goat) GLESYL Gala} slid! lbs) ah ge
Jj Syldall gle Gur: (lb GL le Gala Gilg lL) Gh
vosled Gl) jal) 4} cull old SbbLtal Ye

(Abts A banal delaall ot Aged Faye Glas ula G Sas
58 Ay jal) GULLY at le Gg sal Go dla OS sil
sled WI 4a 5b gb dail ae lb and (4 Jylidl Gish Aly
Shey a gh ley Uulad Cle g sell gb Gall dd gS V5 Auslie
-cBY) dees shal Ss gf Gly pene J) lias
Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

ray

mt gh LS Aye ade JS) Apailll 6 ft yy S(T)

ope Anil 3 fh OS Co jl get) GLESYL Ghia Led
SNsieY 5 jib Lgl Whos Ayaiill sie dete si Gyo da (Y +)
cad A Je GLUES! alla (a ad Le fits (obit gue ga LS)
Gang: peat J Uae acladin (Seay J pading y duet sie
xe} Cl GS LES) Us Ge lh, Asay! oe
Dees Jad Vel Amal LS Sicha Api aie 68 Of ¢ And
ald Cu jy SRD lS Gyo Gealdtudl "LPG" Lally fill
(X+) Gupte Saad jal clld ee ile Cais USS i gs ill
Whee jal) lls GLESL Gul Ssldall bs! Aa 6 ye aie
ad al aj, Vi ba pity c(olish Guus gh LS) alae! 3 58 Lal
(T+) GEE le Cuil she LES) Cle Gaeta! Le Anal
cag jl sett GLESY! Iq] ayaitll sie abate! Ge 0 Gyo Ai
OS? OSD, Jal GLES! cl Ye Id Lele Usted pha,
+ Sal lS Gly any dye ade Gilley pall Lila

())

(+) Gupte Hal 638 oS all las GLa hes Led (GG)

8 US) JS 5 yall MLAYL dual) ade olde! AG Ga ais
SIS BLES) Us ga Gai WY Le AL (ga ah Ae 5 (oLisl ne
cb Ayal) ie IS (8 lS) GES) Gf dat ade I al
eLiL) Asai) ade Cpe ital LAD Cy jth Md Cha slid dee
Ala Sug J Ga Go Gealiincall "LPG" Shoal Sy jad le
US Gand) jLall y (jhe) as date Cis JSS 8 ge gill
(Y+) Gade clic aie Gully AS age Cogs la Gu jl
Su Ug etl GLESYL Galas Udall Uns) Aa 8 ye dine

e(olisl gue a LS) Sse) 5 68 (I) 4aLeYL lal
Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

tA

Soa Y AgLBY) obs G4 GI WD ay Lec hill Gad
BLES) le Guugall dyaiill sie dae ai Gh dle Gb
die oleic! AG Ge Ais (Te) GAG Cle jill Gos
2 SED cg Leal GLissy) lla! dpa

438). elit) Cay 5 LEIS) Col Ge 1p 9d Gules! J sléall has
Vag) dusill ae dyeii ade Gilby patil Lillbs YG ol
-plall Gy jl)

le Gee Ape ve A Sle alsh Gly lbs yl
Cas oh Gar Gall Gell J Guill Golei GLiss!
(*) 5 (X) (&) co otill Ga 8p Ska Atal GL gleall US
woe! AAI) SaLall ye

Geils Gl sie (0) Gaed Ugine 58" labo) 8 fd" Suet cies (2 3)

col) sla) aba gy oS Gil Gis ga La Ls! J slitall 5 sa
Op pial) bac clad aad als jth (1) ds dd nla
auld iaciey Aga) GLI pall) decae Apna ais (1+)
Nae) 3 fh A Aad gall cLUY) GY aay @ ly) 3p
OSis -Aginall Alias) GI Lic Ys glial cuLel jill y

ws fall jay Adil ya Lay odd shied) 3 8

SLES! GL le pie dye ade Glare) Cie Id Apaitll Glee fas (a)

ALANS (hy AN AS fuel) AS yall Fd peg alld y SM) Sa ld slat
Fly fil) Acorigll seh shy Ss fill Opie (8 Ane yall Aephall acl sill
al Le 4d a sedall Guay SalSlly Cad a8 ial Ayaid abet of Ql) Al ysl
UG AS Guns lie slits Syléall y Gola old Galeall jell pasting

+I BY elles Sing Le el dle] Gig Alas s aadl
Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

Oe

aie sh ee SM Ge gf Call oe s slaill gc LY) Gist pe AIL GA

C phe) Ayal ade (4 Baan) a gill Lid y SM gh Gt ol gus duets

Js GL abba) Ge Usliad cl} Id Siti J sled te Gass
cs3 (AS AS le sla GS al Le) nal! 4atill ade Ge lll
hh AB jes Gta) dy pees AY ha fils AUbaall J glial Gas Gf
Aid) Glaled) al ie aly fall GbbLiay! ely Gh Clin gsi
Sti Al) Gal bt hes (a sll 1 OL ill Gene Lie
soma od

Habits Gleb J Cu 5) ye Aabbtie lind os a cll Gist pie Ale A
eT DIS Sa J al cl gus Apt ae ol (of dat eld I ye JI Ge
yd ASL slid 9 fly SE J Car glad LYN oa Gye CH shes (8)
GANS Le GS al Le ods I gies (£) aot 8 fb Ags wie Nha Ayal ¢ Lhd oe
Af cle Ayal de IS 8 Sa J all 8) ge GLE! Ge ctl
cl Llasy 443 aya wie Bae DE gs (£) arf US Apy sa deal ys
Ayailll ade GIL GLBY 8 AS Le ye J dette ye Aya Ge Lb

Boe DLS clay ald aly UNI Gas} ge cl! Gai g dll GA

elt Asal ye 5 a Sg ae Gea 5 Gye (1) Salsas Load
AS ude yl Sle Ladll (g Lill) ye IAAI Ga yes Ayalll ade (ile Lad)
Sad se cde Gol gy Gill s IY YY) Apattll ade G3 Ge LB

-(saal) Al
Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

oY

ce lee Gd Lite ei Anat syle Ge ae ol A Anat gLLE US Stes
hel ag) Lead g jleill cliy) 8 paley al Ibe yall sie Aatte  U
OL culigy) ai ly Sgldall ay patty Gill le clr fF cule cls J 13)

4 Goa gL Gye dns Sy J anes Goa Sk FAL) Ga

IRN a8 5 slave ol jill Mibate (8 dyad ¢ Ubi (I) ABLE) oda Ge Lhd
Gage fF Ade Conall (yas gill Goll g Ub’ Gld «al S lial J J glial
Ayal) g Uail gla eBY Ga paley a) yes of Gay die Gaal oy
Le ee Agatd ade (gl) Ae Gaal gs yar Gall Goaall ¢ Und J patty y «ciel
BE Fob ll QE Ge Ligne) CLAY)» MSE 05 gi Go alld aay
val SUV) (baie Gay ally «(LEY G58 Cad IE col canal [Sa Gyan
dis ol Hil ABLE ISI Waa Gy) SAall GRY» GMS 258 OSs
Sl Lb Lge peal) (Sey Al) Shelia) Yd (Al) ual
E pane co) al ja Aas JS Cast ais Gall iy (gl Com gl gual
DES Cis GAS CHS sill Nha Gye Lede J preall QSa ill GULLY!
Loi y pl 5A Zlaie US) Gearedall CLY! jen any ol jiIV! tilaie

Aabial) lb S05 All oI VY! Aglany
Halais (4 S lial ae GLE! 4 ASN! ode (4 J lil! lis) Alla UA,
Aye agie le clBY ip GMS guj sh le By sledl el aly!
Nf Aba gp GLA alld Ay gad oy cal Si) Galata US (4 ode dLadial
dase cl Gla Gaus op gle Ley GIEYI Say nd Ue
abe sg) Shy Eyal (Cees gill Lal) gy glatll gle cyl sliall jini,
se lie Gl olf pte Ging ous oil Wb Gaal! led dull

Usaha hs) 5 sasY just) 4alS G18 i ga) aun hy Ga day
Ve¥s Add gs VY Qa (E) So VA aaell Aya pl dayall og

FAS pliill Lgalleiy ill ld y peoall s asllSill 4alS eins y J sléall Joni ( 5)
aks Y ley penelly Caullsall oda Gf ue ASL) oda Cas ge Clleell
odie la Syl iall aul) allay Le eats La (le ai) 4 4
ods Lb 8 Sy pt (ys Lili Aint Ls le ily yell y CanllSil
goal le sla LOU ALE lb yc y CAMS ode eats ASE!
CM ABLE! ohn Gls Bae cll Gay Aeslull bala (68 ale Guo gual!
iLiad Op aud: Glabeall ota 6 pile Ge abies oy call ely! lls!
sAasLall SaLal) (yea gueail Lid y J slaall y
(3)
ASL US cg cee Ad Ay eal! Jdall dy pte ail sill J sldall neds (1)
ary s Ap acl OI) ay! ens Gai: Lad Cll pill 0d Slycalides
ALBUS) oid ol Le Ihe DL y siléall padi y Glos y dy call
dh QE le
OF lhl (gle 5 «ppp etal) J) BY) alae} Ge Y sive Ssliall Gs (¥)
JAY! end cals etl dS Old ot all SAY! aah
Lass (TO) Cystic 5 Auveds Ay petal SULA Cl) ad cy pcall
Gil gall oy wall BY dealye A Gall Glas -dW le
Van (gle Wgillba te cla) 8 Gall Uulady 5 -Arpundll dy pall le
DAY! Ida Adal Aaj ys Legg (1°) jbo Lad DE ay
CHV sinne Sslball Sp Sisal Quen cody -Ssldall Ge ous pul
eceigildll Gat! 65 8 day pall GULL oo call J 8) ana

Ve¥s edd gs VY G8 (E) p So VA aed! — dyes gl day 0%

cB A peal Saal Ay pe Gal eV A slball g sind! Jal o S35 (1)
zcellill gall cle Casey Lele ASLOY! oka anil goa.
Aa ga peel J all ge ld VaLnlity all Alluall ¢ gone
Of Hall alsa by J glial ale Gees gill Ss sll US (4 ssl
§ AnsLall sala gs () 5 (S)
sUgda Le guade
5 glial) Leash A) lay yuenall 5 Calsall (1

cay Cf cag Sill oa ful (ail 8 ula) dee dad (Y

Lia, oat Les Line J Ja Gly Leas Gal sll,
sAaaLall 3aLall
hay
Adal) gee Gd Ay menll Udall Ctl pl Ly gluse Ldlas
Assla th solid 8 Aiud) 4a phlls Daas J lial le
2" Galall Ge
Apt) 6 yiall gb ale Miata! Col pall afar Jyldall al La
(Aleaall) 5 SV) Ade! oY c(€) (3) AME sal Gye MAIN
dap Gol eV Syliall os sill Udall Glas! Aste! Gl)

wg weal) Sal
Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

oN

gy po Aas A) 8 Sal) dale day weal Ge ULE Gal eV,
CMB y pec g MSGI Cosine Availly AasLull 3aLall Gyo (i) 3 fll Cs pu
cA Sanaa Apgill Aull) Soe 52 chald EDLY GYaeay
CHa y pene y CaS aren y (1) (f) ais dahadl sala Ge IY 5 pal
Yo Gall, 481 okey etie, Slbeall 5 ple: dileidl J Lal
aglley cata gall gail de AajLull sald ge (f) 38) Gad QeSay

Ay penal) Jaa dy ue vy sill alSoY Lis aroall AUG 4 5S

Dax dy pe dic Ubiy J sliall aul sacs adsig ula) eat (£)

oie duse yo ally Jsldall gle Mistuall «piace ct dual
Ady fall Cilleall (8 Jeriuuall pat y 4) Sitinall y qctiall Sy sill Gye

slay Uyeda All Gil cll yen italy -AesLull salall cites

vSsldall Quills 3 pitas aie Aly J sliall aul
alatil Ge tuned Ge eje sf US Ge pets Jslidl Ld La La,
Fail ge cle Sgueall aay Aslaall G pull on dep cay Ule ely
say saeay abary dear ol J stiall ule Gay Als sill 5s
Aas Gly Lad dle Ainincall 4) penal Udall dy tal Ly slius Lele
aS uaa) Wao Cal pall oleh yldall slau yay Vy Jy sill alld

Lo fAU Jus Gla) ted Y LS
Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

abut) Ge Aural Ge ojo sl US eet Solid old AL US
253 Hiilge le Spun ae cola) ee sf layie © elu
Lysine Le olay aby cl Jslill gle Gay ail ¢ Jy sil
sled psdis ills A sleall Ge Adaticall Ay premall JSall Gil wal
orien Vi (le y .sldall Abul gs 3 yareoall GluSll ye ulld'y extn
volo ed als Gla) SY LS LS dy cll og lil! sha
SOS cll Rall yet NLA Sill palais Cult 9 si (2)
LS Ge Sslialls dala Eee 8 Ay prea) Jdall dy pre ato
JN Gabe eal cae Ley (46) Gand DIS gf Gy we die
cds Os I aay AGL day pall Au ge Sslidll Go pall

a taall Ley Laney Lette) gy call CiULall yo 8 pele SVL

OY LaY! obe cis (98 Sale oh ill Siblull Gyo o pe 5 g shall
ALUN) oh 8 Gib US cg cae Gd Ay peall JAall Ay pe (1)
La) grag cb Legh) Gang all Sa) Gi) pe Jal ALLE Gy SG
835) Ge Ddall gle Ay pall fie (Ay pall (le An pall alld (4
ALLE y yelicall y 4: Lal) CLV gle Ay pall y Al ill Ul ye¥l
ALS Lg ld LAL CLI Usall So (A) Gt all lls

etal) ie Gl ps Yo Jatin Ley caentlll CLI) Gla Gee
pe hag hall Gi) pall Ge AIS seg pemlunall Gata Le glis

cI sl Uda ye daz) sis Usliall asi ls le gag Lage
Ve¥s Add gs VY Ga (E) So VA aell dyes pl dayall VY

Eee eb lede duty isl! Udall Gil pe Glues Lula) old ric (Y)
HL Soll ot) Gulag Uyieds (AI GI gEY! Quen aad cf Ud Gan
FS Lay) Lied all J jliall (le 4, penal all Gil nay
+S slaall Ge
Atl pl) SalI
Seat) han yuo) shall ccibdialg arated Guo bi at
De 50 gd AMZ! oda ates Gall Ghee fay Gi slid! le Gas (Si)
eee ol lad He 5 cloall ol Ge Sell (0) Sar sla Y
SEY A al) SbLall 138 5 Age jal SUL yen plastid J lial
lead of Lede dail dually Gall Aol Sulu ye le ye
wae Gt Gall
JpS2 Jital Sika Syagy Gl sie (1) CDE Lj Gall 5 58 dae (Q)
Sas 8 fill Sl gis (FP) GG cotta tie (1) Gai fd 4s} (1) Saal s 58
eLiky ally ¢(a) 588 ARN Solel Lh, AHN Gans pial (1) Gates Als
Aes LS aby GN le Legs (T+) GRE Gnee (ES Ib le
stl cls s Unley! Aish go Lys ule! (oll Ste Ayla) Gaull 3 8

Ce ABBY oba iii Sa) Shbee (8 atLel jl Go (a2! all
Ay all Sadll 3

Oped Ge Ub Y Le Gay ob staal) agtl IVI Goll 3 yal dusalls
FS: ol) Sa atall GUY gl GLY 5a Gye Nga (Oe ee eee) gale
Ot EY sal) is ally Lgy dibeall A, Gal) Glee le
ee SY st gs of bts IY) Gaull 5 pia) taal) Lal ill
3 yall lls DLS Lys alah still le Gan (ill Gall lac! Lal jill
-AMLESIUI (1) Baal Su bia ga

Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

Ve

Asia 852 (gills Ol sie (7) SDE Ugaey AL8l Conall 5 ial Qualls
AY aLaal) SLA Fal) Cue GST all Gla UY) Gusall 5 yd aay Ugh da
LY pH SIGY 53 Ge BY 2 (Sr eee) Cigale Ged 58 ofl
xa Glos! GLI SH ge GI atl gS Gf bts Ss NI santall
(1) Boal y ia yds so 3 piill cl UDA Lge aliill Ssldall le Gay (ill

Asia 1683 (Ay Ol pas (V) cytes Lyhae g ANGI) Casall 5 yal Ayal
ALB baal Ll Fall ye Gas) sal gla cst Gasall 3 i aes Lgl da
SLY pI GY 53 Ge G53 (Ve renee) Gable be sao pull
xa Stes! GLI a ge GI atl gS Gf bts US NI santall
Lisl 43 el peal sa 8 fill els DLS Lee euill Ula le Gay (ail

Aah jb es de lee
ALR LA 5 pe aA a Ge AS) Sgliall Gas) IS) Le AL Gy
sal Ge BS (Gilad (os Sains) Sloe) Suits ld 13) alla) p js ll
sols ol AY) Conall 58 DR aa Jee! GLI gill ge Ga
SL Fe SY all ye pee ages Ul iy cilaaall 8
Sua 5h AF DUG Saal Seed bal jah Gs HST aa g/g taal

wg) Gus als

LNG Gal 5 8 Udy Solid Gl (le dail gall GLY jas
Sa) Lice! SL 5a) je GAY asl Gye Uf Cyldall a gue Al
Lid sl gos SY) aall ails by Mae Ala Gall sd DA
: 3 fi) A ge lua
Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

VV

Ce RY antl tly Gy gas A) Gall 5b J pha sll aus 13)
Leal) (yo Ay ld glls J sliall as al gall o jell ld Gendt) Glee! Cube! jill
OF le Aghl) Sal s lil abe fo cine Ci) Glee! GLa! jl ge Yl
all Gs ¢ Spall all dads Janda Glave lbs pratiy J ileal » sil
Bt ls Qs Lyle ls Gly Casal) Slee! GLA 3H) ye aM
Y goal alae 2G te Glee! GLLS Gass Vy dull Gal
Adazey (sll al SIV) alld Gendt

lay Gap da all ol SY! at ae Y) Glaall lbs ay jyae Ys
3 fd Als ate Ua yall ol jaIY! Sat pre dl (4 Glaal) lbs and
ods Safad Co Gall gli Gy gl AIA oe C8 A Ga
cod Anglal) Sold sb ale Ge pein ga LS LES Glass lial)
Geil cy) Alla

cle ABISY! ob (asi Gaal) (8 ad gia Ge J lial! (165 dla Ua,
ce Gal Eg AY) Gl 5d Us ae FD lle Gaal) gail
<3 fall dg) Gaal) GLA Fall ye VI aa Ge dé Lele Guaall Glee
all aS guy G pill Lisle Gala Lele gis J sldall (le Gans Laaic
Sra te aaah gh dadll lua y uUGiall Lal sill Ge YI
dal Ja eb i ol Ge als LOU ALLE GUIS Gpla aiacicl ,
Creal 8 GS Ge Gel (1) Se oe GE) ASG aie GLY
wha) Gus ely

FGsY Gass fH Af Ags aie J lial) aay A) laaall Ga jae sl
JU Lay JsLidl aby Gh cl) did wags SM) ddl GLAS
OLS esl tall Anais JS grdall dy jhe AgLBY! oda Gill Lally « jas!
Ja jbl Gray SL aais alsa sl ge Uf ass Gf al Gag stil
og lal GURY) Ala (8 AasLull Salad) (i Lele Ga peaiall

Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

VA

GLAS) Gad pric Alle (8 alld «(Q) AML solally DAY! eae ae
Mit Ags gd SI Gs let GELS ULB YI pac sf ca jl gles
AS tl Ff) Lestat sata Wy eae Sy Leger (A) tt
east a cay Li) alld Ub ABLE! 0ba Gin yey Mibiall Ge CJ sléall

sheath ob lial oy gS (call SAN Alls Gla y penal! Ge Ul Glad

BI A le etl (4) depyl dalle dis US slay LS oS ball p she (@)

Joely yall lod oe lade GUY obs All ep) ze! gal
CY All Saal Giles Logd Gyayy Adletall Graal 43 5) 5019 Uae quali ys
Sxl) AG) gay Daal gealiy AML Aud DLA Les alll J glbal

ok Ol BLS sy sléells Gola) Lehtst As ite dist Uaati
Vege Glas (ill Aili ode Shy Cin 4 jpeg ee Gali Sale)
agi: (1) 208 celiac (1) Ms ge" ALE) Giodl dial!” Cb Las
Sa) Abad Ga) Gules Gurdy «A sldall agi (Y) ADE, Unley agived
4, LEA) Cua dial a gids agitine Quill slac YI Guy Ge 4. LEY

ol AN sl pads Gun sib Saal) A yey ee eels Garis

AU) Coal iad 48 por Genel Gyo ole any Logs Lisle

Lager ti’ Cia) 43 i) p05 ee ali (cle GOL acl aes J sldall si

slarslaic'Y Clay

paldicYI Jae an at Leal ale Gilall yay

Smee elit ys a ya ga 8 pees Cae J oss o) Sstiell Sse Y-)
cb bel) SL tail aks GY y py Sdall Gal Gj) yey

~slay Adil 52 Osa Uj) sell
Ves Aadays VY Ga (E) y So VA aell Ayan pl dayall

HT Gola) Ge de PU Cala gall cle S puenatl J léell le Cina -Y
del gill Wis MS geceaall Abi) yoy ee Gali gb de jaall Slee
«Lill Ida (4 Aiaall Glel jal
SJ cla N) Gla pbs cle yy hath (a 44 Ua ay gh dla (ay -1°
Lie ye Gf Ula jp a 4d dal pe) isthe
al isd LY GS A, Gj gall B dg ral ye daly
LLRE og gl) ALS Gyo Cudaill obs pling) tall gf bast Jae fie
SABLE! obey 6 AasLull SaLall (a peal Ly Lasla gia Gy Sry Cas
Baby Cabrel s aeall yo) yall Aas] Le DU alsa! arom J léall pads (2)
Oss Cr al G5 poy eal! eal ly Shbealls IA ght
«Sill Alls CaS Gyo gl slows gh ead Ye Al pute Gulla
Gils Cdl Byes dee qabiy Suits Jae} Ge V sie Soli oS (a)
cb ge pal) Aah See) we chs Lays Alle Beli; oka Gas
Js full dele
Fades gpd} GLA 59 A) 138.5 4uds 58 gaa lly das gl geal) GLa pall. dal,
Ziad yall GL all leks ogee a Goat ASlOY) obs at
GBM oe OSs cil y Leeda) Ay yy shill y Apsaigll s As 58 goal y
+ sla) Ail 50 AS gee TK trade JS) p0 GA le gal
tls lial) outs Gl) gee e Gd Gaal Ghee Blab J sliall agers
He Sal) hss g Anil) 52S 5 93 Ge LS Gl Gas Cull gla! o ne
al) J sliall a jg Legis 5 8 aly pled) pal) ells aul Gulag! s
ALS Cabs cal all ural Ue aie calall jpaall CAL 1S alall
Legge) red all Ag sila il UN ALS atts |) 8 Le gis GF Ge Legis
le ey ALBAN ode alsa Lid thas yf de Soll Gye AUS
odiw lb i Mikal s pret PS pe (ll Ay gal cil lll USC slial
clges G2 43 Ys Asley!

Ve¥s Aad gs VY Ga (E) So VA aell dyes pl dayall vy

Bae ay SS Ad AI Lay (T+) GED DS Ga ul slid! pas ()
oh de ela 63 Al Ga) ders Glad!) Goa) buts bly dyes i
Legis A GMS eta gy Apett she (gl) Alege pi gl Mab ye 6 J
stall aacayy «(Cia LL ASS!) Saath Aa) ayy SUA CI sléall
ola a pet Cast CS Sagal yg pall lata! 4MlS5 ADL
(1) 2298 bad LS y yah ell Giles elitf Gly col (a Leena
wSsaal) BUA ly US ial AG Ge yel
eo Ga) BLES oly US DG G8 Ga sel (1) SDE yaw ds
rea pie! 19) AGS J glial UL Guba!

Ss Uap Gad GIS Gly Gi)

Bot lead we a Yay gall Glas gf eile) Gls gl -Y
sill bag hy bap al) (6h Able) Glasall J tla ay yall
Va G8 cele Gl gle Glass) f atliaill ode ag Gi, satu)
sls gas Lge Upaall oo all least Gl seal gh GLall
SE cog pally Asch salall ISS Y Quads cg .pie

J cla led ee Gul J lial) Laays All ol gall Alla gf -1°

wGhLeell 4 giee des Ae SY Cue Giles (ill lls of -€

Ca I ley ela lade Gle GUUS 2) J ial le Garry

ct olay Ge Sst Gly Banged) Gated GIy ually GLA! al

Isat Yglas Gh Gui phll (ple 5 sual) da (4 U8 all Asal gL

Lag Ante yo 42 gui col)
Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

ve

Gaal jedi (1) 2D as gd sla! GUbSb Gslay) adi al I,

ladive fee Ghill Ide old cole cal le acl sick 3 yiill oda a Yale

ok ge eg eae ccd Ailbend Ue DU! Alluall JS ada Ssliall o shi (3)

ely Ssligell Gary - yall esaill AL @ EI ye SDlen Ale!
Eee ck Ahead Ae DU) Shes alld y a8 G gap Ay penal aleel!
SG Siasiuls plaill 4 Ae Sal) Gye al open ls col og) Atal GF nla)
sled Ce Ay penal) Abeal) ol ja Aah) Usliall aay Cages «gin!
AUG ely BG gd Gaba jaa SNsy Gulag) Glade Gace diag J

wg peal LAY) Si cys Aaa
Fy glaall dy eal Adel J Lael padi of Ga Atel y Gola) Dat

slit) Goo plat gf ile AalBY! oda Ga gay (5 ya all Glee

Se ps US AN santell GLY gl) GILY 59 Ge Liglire | lade
Baad) GLY gl GIGY sa: alll obs gag of le cee ne Gt ell
gad eI 8 (iss 8) Gus) dull J Gala Gla (4 LS VI

pds. geec spLilll 5 po all aN) GL ill Joa jo oly

cs) tag Folge Uy gail Gul Iba ye Cals geal
Fil go Le yh ing Asin YP CDLaall Gyo Lagh Aastill GS lly (Ul sa

st) 255
Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

vv

Sa ANY Gare all Jy hl Ge Gulag Ltlas Going alle 4 (4)

cele Iai Lass Guts Sai 1s fl Gls! 1) Jao sill dass Calis
A) hee cy gud ee ally Ame: 5atld Leal! Liles (nly o sil
Ce 1s (All 5 fill Go IS, cla gis (%Y,0) BL Gd Gedy gli
Lay GLA ae ( alleall ) alaall edo 4b Gray GIS pall eh
Ce Ibi! gl) Als oda ye "e" Galall s (¥) () deck soll sb
SS tay (Ladd) ally Gala! Gus ols gal Gly andi a6
GBB tall LYN gh ol Laas gin Gabel) gad yeas They «ol al
el SN) yeas Sa gh J Bat All y Asailll jou SHLAA) Say ya
deals eS bad de0 gall So eV! GY galls atoll le ga lull (aay
(90) pe Gael 952 IS 8 Gal Usk Gu dug ys) GDLeall Gee
(jal) @Ataall QB ad Gass IS gill Aa JU Gs ails Ged US
clea) shoudl yy Glas GI ae

asl FS Joh SSL bape Gt onl Gee 55 pre Alle (Ay
com a hs pty IS Ge GY Sed ule (1°) ode Gack
A all 4). ) ely cies aay gill Soul jaw gle SLES) & ail
eos oe al Ds on Any ys Leal gue od aaa ll 5 85
(1) aahs ye Badd Sse! GY sally

ool aul 4d Seat og a (V0) phe Gall p gill alld ay 118
sel pe OS coal Ass oe dy 9) Leal Sell G gue
54g pig GAN MLN gill 8 ecall paul gh podiuall
«lanl ods

Ve¥s odd gs VY G8 (E) p So VA aed! — Anas sll sazyell = VA

de bind) Sal)
eilbiatll
> Alay! (i)
sell ( ASy ALY! ode Gly ys Gey sb any (17) AM all Ags (8
cB ALAN) Malai ys (+) Ala G4 Y ADE Glas) Yo 4 Sall
O) gle yal (apie) Sel} Sis Lelio al a ol all a
eljcal sf Lighis; Gay Sle Ubi saa) daay USS Gd Aaill Iba OS
GALS al Le) Ayati (a géc) she al) Lgligad oy al Gin Ge Lhd Gyo Lal
ce (AS Glilbig clés! ad ia alld, (lS GA Ge Gala

Adal) 4a,

gall Sy ABLE) oda Gly po Gey lb any (1) Assad dial ules a
Agel) Mabie!) yo Aglal (%Y+) lal 6 GAG clea} Ye de Soll
oe Apo (apie) ale (ol) Me Uehgat ob ol all Gh ell eb LA
el jal sf GLAS; Gas SleLbil baal any JSS Cf 1S Nae GS of
GAS al Le) Ayati (ashe) ade QM Ugligat ty pb Guay Gile Lbs ye Abel
Je ASAI) Cildbees lig cia tn lly (ald GLA Gle Gala)

S

Adal] Aas

SDE Sally Gy all y AAAI g AAI Gaal UDI! ane we
Als aie la Gl Ssldall cle jacks (f) Aucolall salall ode Gye 3 pS
ie aD ld Aba Gyo BLN ye Canal) da yo cya (A) Aust Aaa

hye (asic) ae ig) Mie Leb at
Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

Ae

ie oN lela Gal pd Slab old US Gl Cy a ad pga Gey
LB y cA gad Sy fall bg GD Gull Les a BG Ss Ally Sat (2 de)

Ayaii (2 8c) ade QM) Cb gm LAS Am) all ogy Lin y _psied (2) ABIL saLall
Gra Sheth J glad gl ge Wy ol Ssliall Ge besllee GS al
SU og sled GULESL IUbs) Gulag Ye pads gf draped dae
GILSS GLE! aga cle Mill gall 8 Gilad Ga tel ye ge ll J

« (a) SADE sala Glustibes DEY! pre aes (¢) ARIE SL

Fides Gd GSI J pia) Ga Ded GLY eas) Gulls 13) Le Alla Gay
(4) Aas de BY 5 fy Ugliall ayy aid 6 Go OI fd Gye 3 fd Gl
Gains SIF SAM fa Aled ps GLESS! Gide Gye AS og
Leg Suiill Ida ge slated ah of gle ssa! Gaus (le «Lit Ls!
Gall spd ad glad ale Gi gy Gage bel (1) Gl 5d Syl Y
2) Albay Le gas le baal! Alb og gly Ley cate y gi) Ault
AR pal) Mails Batis Gf Sy fall 5259 Mail po es Sse Sig
4k dd Galas aS Clb ants ash ol le Aull) Gauls gal ie
Bigs! Glad lage GA gle gal (2) kas lal Chall 6
a8 fal) Saal) y Cals AWLeY) Gd) Ab GLd jill, dabualls
~colag) iil ya Lab

ALLY Sacieall GMSI Ay jbis Las eee Glate CUS J sliall pads

GLY! Casall
Ve¥s Aad gs VY Ga (E) y So VA oaell — dye gl dayyall AY

» A LIBY! (4)
US ge oS! Gees GY ol Ga 3d gi DE Jil jo
ALIS Gay Gle Ubi Gyo Sraly any JSS 4 dabidll ye oe ul J
Wa fea cd Gea BOS oh Lptny Sey Gelb Ge el jal J
cas sa; 5 fill oda Qe Cal) SLI jill Ge GY! oath gg olisy! lad
(2) asl sl babel
gl Glas Ge peed Ailey) oe Gage GOL AS GI
Gags al Le) odlel (I) Aud Sala (8 ale Go pail Gobeil
(als OA le Ula!
on petal GBYL dales 4 ge Asal gS oleill GLiisy! a
fe lla) gd aie ay oll leat oli ally Sylially Gola
Aalle: Lele Ga petal) Coal
SaaS dais ye Lobia! Gists of duet 3 pd DA J jldall 55s
Auuilly Asleisl ue Fabel Ga Ady fall) Shbeall Gh ll 14) saat,

da pds ¢J staal

ASIWY! odes 52) sl) atlsal yy ald ji 4S; 84) 08 Ustad gS of (1)
gre jaglst: Zaleta) sll = peat Y Seal) is leat ill y
coe Uehad ISS (cle GLE) 95) Alle Mile! densi} Denil
-g $c ll g Cush FTV) lbs oll (CS glial s Gules

UWMaes conlesy qc oLisY! 1st (otis Sls! apy J sliall Li (7)
chal lls GLI GIVI atts Caf of Syléal of tis 83 Gf Gul
Ag Gla) cl aati J
Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

Ag

1 Us YI Jaa as

Gal se clade J asl cl gue — AGS Jyléal Gulat bss al 13 ()
Vaal BLS ae ae (VA) Qalady Mile 3 8 UD — Gaal
Ghia Ge Usliall 165 Gl dabei ye (1aill J lial jUbay
SH seg (VAs) casas SL!) 3 8 elt ayaa Lyle GS

(VA+) Gala) , 44Lal jaf DL UUs lea Gala bal 131 (1
oki) Lash «aha! 55 Sb Ga} Util of tease oy
Alia 185 fd cule) Ga Basins dle dla pad fg) ALY!
PEL Gea ge Logs (4) Caeed dey Lyle gS: Aaiall ye
3) saSbN AS J glial

(\A+) colle, Lal 558 DA AGS Sli) uly) Gybal 19 (F

ose oe) gee ot ASA GL cases Gal tie! elu — an

ALLY! oh Ligh Ligh, 5 aiLel jill: glial) clay le cule) asts
stall GNSS yy Sr ulin ye baciee alle dilaal dent J
Pd Ga Ga Leg (4+) ed ay Ye MAB ge og LG
wales) 93S UJ lial
lla solely a jiley age 4b Aabia Gas ja J US Ge still 185 ae
dah Gpodll lab wth, ile) aid ae ade Gals Le QI) Ailaial

(SMS GIS le Jill y Gulad CHil y IY) J fall dele de pally
Ve¥s edd VY G8 (E) p So VA aed! — dyes sl dapyell AN

Geet lenil| Salk)
Sahel iii sa) clas

cet Lames GF lds nla le Gay Mua ade JJ le Mil gall ue ()
"S Galalls Ausslull salall ash Aah) 8 Clearly lull 4S 48 .g.a.¢
lad Gr GLEN! cas (" AS pel) ASAI" ob Lad Legale Gls 5)
okw saul! ald Sy fill 255 aces of cle « Lean! le Les J sliall 5
Zl gly cya sill eased «pole gad Leable 48 pb 6 555 gus AS pal
il lls Ctl sill ode Led G2 DY (ill a gaa) Ga gree Gd Akal
-(Gapalall ade) 4S fda!) 4S potll Gurl ade) ABLE) ode Go pret we
AMY) odin Gal 2) «sll 5 4S fatal) 45 tl) Od la a le
ALM Da es AY cl Uy ail all elsal Bubs Ge ghied
2 thal sh onl ce Lele Jay Ley Aulidioaall 4]
CAS phy abelall alti gil aca VAVA dual £A a8) gy gilall

salad) ¢ Lill

Aealsiall GIS 5 9 LG aie VIA) dad VO4 Bd) & sill —
52 gdaall Al givvall CIS AS pall y agus Lyre gill GIS yb y

ell Gli GLb (8 gid Joel VAAT did AV Alyy silill -
AIS 955 alall

ELE NS 5 yl Blah 149) AT YOY 2 8) sill -
sla Jee VI

Vee Y Rad AA af) oy silill Gp Guolall Lal Gye (itil Jucaill alSaf —
Eee A Lally Gh ell Seals Spall chal) gl lool
eco! dilly JaLaill aa GLa,
Ve¥s edd gs VY G8 (E) pho VA aed! — Anas sll dazyeall AA

4S pil) LAG "a Gales AlOY! oles Gi yo AS pall 4S pl) Gaul aie (Q)
IY Seidl a5 5 aleiel GG Ge eal (1) DE DA AS pul
gat GA Lib Apel) Jlacl pla Ll) Guill el gus Aaa sic
de ya CUBY g Asai» Can) lsdand 45 5) galls Lanll oli yyy Sreieall
FoSld AS fal) AS pail oy gS g IML Guupall ade Gy Ss Apaitll (2 8c)
Pal) Ziel Goats ogy sl Gel al Af Gl} dale G59 Lili dL
Vehsad otis al (ll dilaiall cl jal ails ge (tli lad aie 4 LALLY
Ayal (a sc) aie (ol)
Sra Sl ghee Ge a pall A i gag Uae ali; AS fitiall 4S pill ae4 (@)
oh A Asai ade gad atic (All AML Ail) Gyo atta ¢ jell Apaill g
cs Logs (4+) Comet cay ly caged ade Gl) aly ya 9 abu Gye je
aS faball AS yl) any wel (Qs) 3 all Lab AS bal aS aN) ALS aa
el pea AM Agta ial 37) sally deal ealiny gsin cli) gals
ce asa dai yee Sa al (gd Anailll 5 Gal Chile yo je

Fant Zaks Us yeah (£) def pyle Y 2c ge (a ulldy Aaa aie
cots (Ssldall y Gale) Gy dale Gils JA se ge usd el) Ata Ld)
coh Bi) LAS ay Aull AL ks JS Ayla AHL Gel (£) da VI
cabins CUBY! cali pay (A slball y Coley yl Gis Jal re 50

Lagale Aaa) gall 4S pital) AS AN 5 Ja} Gulaad 43 j) gall g acl

Ce dy jall Gall Aaj) p05 dae aligy Asti y cle Addl gall 5 deal ye cis
(Lady aye she Gl) Aliya Gb AaLL eo je gl Gd Gall Ghee
Aaa) sll saLall
Ve¥s Aadays VY Ga (g) y So VA aaell yeu pl dayyall = 4.

Je US Ge (Vs) Ge ptall a sal Gar re go 8 AS full AS yall 4 5 (2)
Lai) Apes Apadill slab! & game: J sléall gl) Gigs jad pail
SIN pg 8 pds ILA yg ye (iti) aaa 5 UN) Ganaill (8
Bacinall 445) gall y Jel) ali: ae Lukciey AS yA) dantall GLY gl
cS ld Le gl gh Las Lf atl ds Glue 8 Ja gy
+ ell Als
aul pall Lith (1) yest cS Gyo Saaeall 6 jill Sola) AtLsall aisty
ee All os alls (1) Ss psall (cf uly colssl (a) 5 paill a Saal!
CM Saad aL Gye gdall oral) p gall GIS IMs ccell sill (le (10) pte
w4als (gall eal a'g2 cod cy adal

als Gk CA (gb Ld et Cas Sadi Gy AS faked) 4S ll cues (a)
Ld gee BLAM yg peal) pV all Jal yo iy gal x se
all 1B ye ls gaeeall pai y cri) skal J gléall peas (All
asad IM (8 Lele Upraall oy (all Glaastls etbadl glial ail
AS fuball AS yl) CSE Agel gal gare ced lee lig (al) de UN Allyl
ASIEN) oda 8 Lyle Ge patel) Wibssl Gli 5 oa! dell
AS AM pa 8 Alle dias US Ale allel Logs (V+) Gesu DA (8
aude Bes bly grag gd Aeetiall ali!) 5) LLL. (I) aS sual

Cota) 8 ba Ball Alleall Guar ed Ch fee CibLae deal ye CESs Gye

Ades gb Hall geen lly aie 8 yeakall AUluall y Glue lM Gill
AML Ail
Ve¥s Add gs VY Qa (E) So VA aaell dyes pl dayall ay

lls Dg ill (4 5.) 5 dal ic ly) Ghike 3 ff) (Guay 1) (4)
Saal) GIB last) Gola Gay ail clgalasial 4S yuduell as yall Say

Soa} gf dee clic Af (4 Gna 59 alld Ga Gus 5 1Y) sat I

WAS ball 4S af lal Ghbes
Aataiload| Salk!
hina olan! 9 Gibig yal) 9 winallSisl! afd jail
rCAyILSat} ala sad ())
sAMSAl) sha AY gemedall Js sill (1)
2 jh ALBIS! ode (8 deal pally Lola Go pall dle! ys ao
BIL_SEI AMS yo Gules Alaa! gp oalsicl ai Le Ais ary US J lal

Spell y Ca SLidlee @ ons LeolaN CUaaslly Sib penal y

os Lay yim oh ABLE! oka Can gay Lgy Mileiall CilLeall,

all Sy pl SES Gee (ZY) LL) Ga Gy SE GU) a
odd (ralide: Aabaiall a yaa dla Apaiill aye Quen Gyo 4; Liindll s
Wie GU) kay aay fll bea gd pady al Golly daly!
PGMS sla fat Gemmell Jy fall 3 jlans ch Lag Uy fil
LSA JUS Case 3 asad Ge es Atal ley pail Gui y
bedala ue Clsaill » lds poll
Ling Graal Cli y yee y CNS US pind "Cibdishaly) CMa" —
Kg Jal Cbg pen all 93 pla ub By pecall Go Lye
saga goals Maly)

Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

4¢

eUBLLAL) Apeitll Clay aes CAM JS (gins "Apaiil) abbas" -Y
Bptlell put lds penal Go Lpredy bey «(Gest Gly pene
Age yall 5 ABLEY 4 JY! Olds penall 5

LBA g Clb y pen all CaS US (ced "pall Gal g pucae” <1
SEs pally auMSA om 9 glad) @lBY! cay ap Ged Sill
DUG Sale ALtall pe lea ,

Fahey cals SLY) CDL|) Lect Glas pene ait cll gay

(Sidetracking) (lal) ial zh Les Li dat Y Lisl, Spell

Satinls 54d pla Gaels pauls oh ale Suis Stall sale] 5

Byerly Glazasill s GLineatll» SLAY 5 al coe je sl peal

eee) jae phy Ley Anas yl

Sy pall Ge ge A lb y pen eg Aeitll » Cin all lass a fas,

gl gall le IISA sha AY penal

ZLB) cas Ja Legis ASI ji le oll (8 Ley MOLES) Clea’ (1

AY [ad chasis (HOV +) Bla a Gy pte Deas 2 fa eg oil
FN 8 J Haat obs Ugd Candy Giles Ci) day pec dial
RY 3S ck EM coh ccs laa ctBY Lea hay a dy yall

6g il BY cay US Lge SI fi Le IS GA Lag Aa las! (7
Fie M (-a Ld fa clas (YY +) ALY Ga Gy pie reg 2 fad
Fay pod) Aull 2) lai) ode Yd Candy Salen (il day yall
SY 95S cE al sled oY! Le lay al

cg teal GLY! cay te Gedy Glen (ill "till Gb y pea! (

ode Lyd Cana y Coben (Ah dag pall ual 8 Lo fad Ga

ZUBY! Ud lay A dy ell Aa) a gf Gly ell » Calls
RY GS Gedy GM ooh eqs sla

Ve¥s edd gs VY G8 (E) p So VA aed! dpa sl dary 44

Sb y peal gf Gu Gals Gf day pe dae Af a Gas IY (
(¥) 5 (1) pail aL Sai Cos gay Laat siasl Gaal oll clgaall gf
a Gare sali Ss Gill US dad Ge 233 AGL (1) 5
Lesa AY Ges f tall glé day pall dad lB (& Gals
Seals 2 yes oh ol) AMI Aa call (GI ginal gl) all a
FMLA) oka clini! aes Sse! Ge le Ub old a YI de
«glial Alls
Lega) Lal GY aeall gle eli lds prenall » GlSill obo jul (0
a SES! a ll Ages) Lal ds aay) US le & 5 gues «lle
Yoo DU AL ley pene, GMS Af Gf cull wey (die
Ss 8 ej ad LS Ope die ey od Leda fl
Aah gill Auall oy Gd boats sly
Faget sali Gye (1) (S) sid (8 Atle Ge genie gp Le oltiul (¥)
ears Gh AD Gas S lial GLb Aeshull Saal) yo (1) (2). 3 sail,
ALS ha ac Gemadall Js siall JS ie aay JS elions (cle
Solel LH y Samal LSI Ad Cd pracy ale Sguaall ay (sill
Wage Ganadadl Js jill US deg a ji Leics .(a) 3 ff desl
Ce (ALN Sala Gye (¢) sill ad tal gall (le) Gis
cB basls fd es jal y alo DU ALL) abel) gail» Gastisa
(5) 8 Ha Aegladl Sala ie Jay ab Le old (gd Leg ell dial ay
of Y Yara dall Sy pall Ge sal jl all Lad Qld «(£) (1)
Viale CJ sliall y Guiles) uy esd CB gas! Adlall ho jiud Quail” Calc

Ayla) Cuil
Ve¥s odd gs VY G8 (E) p So VA cael! — Anas sl sazyell 4A

(V2) Atball c& sages Anwed Gulos! cunai
(YoYS) 43Lal) 68 yy phe y Aawed J slid) Geen
soja Gail ge aed oly ada GJ lial le ty
Baia 8 Legale (yea pueaiall Ady plalls tld y 1285 (1) Le) Coulis
Lage (VY) Lady" 8" Galall 6504 sll Gaulaall aUbill Go dal)
(¥) (1) Angad SoLall Ws

iss ol Ula Gap clogs (9+) Gone dae gi ds US cay JS (1)
Oe ele Gals slaue Gls Gf Jsliall ala ES IBS) Ge ge
3p Rall Ls, (Yo) + +) Sata (28 Mile Gia CaulSall aha fal Gail
"Cap 8) ASL) Gyo aLAll Cay jlly gy Sp slauall Ida gs Le oDel (1)
oi Vi be py thle Gi cs al pales LB ci ye] ype) Abe
ele Ge ay gl A Le Unley Lele eens all lal Cu jl) Ans
(GAN y Dd 5 glad) GMISHN ala UY Geaeedall lal) Cu jl das
Glad) Aull ayy DIS Aidaiall (yo 52 pie Ades J glial ad Ch pc
So fad Gantt ye Qed shoe otal 8 Gala Glia) gIS 131
BESET Naa Ge Ball GL co Sd Gabeall Lyall ade Lise Call

ie lty) lull (4)
Ziel Sy A) LES yo Aihall (% A) ALAM C8 yy ginny ApLall (1)

ce pas pill y ABLE) bbe Cin gay Adlai) Gyo 4) Satinally
add Vib is aay SS Ssldell's Gold Ga andi dy fill Ghbel
=2("¢ BY! pLasil ") Ayal) 4:80 yy Cay ld
Aas Ady VY Ga (g) y So VA aaell Ayan pl dayjall ye

glial) Gaya
(4)

(4)

rebbistiall g plat) cu jl (1

Ay Binal y Gall alt) cu
padiuie pally ALN) ole Go gay
age [a5 Saas Aalg sill Cibybaatl Uf

(gsi G1 Busi) (5/5 9)

Shy pu
| Ses) Nos
Je

OSD y Leeed
Ld) 3
(re)

CF y Anne
FAL (A
(%%0°)

oe BI cli nS sf a8) daly

wie ree gis J

OSE daa
ull a
(%£)

Osha g Aw
dll ga
(%°7)

Ores a BS ctl AS J day Aaah
iclers gs Jods

Osh ADE
ASL) A
(rr)

Cshay Ane
Budi Qa
(%°Y)

Ve vse Gad glans Jay tly
bare ves gs J ood

Oss Ohi
aL) A
(%%)

Osis ABLS
dl a
(%%A)

oO BSI cto) AS J) day ytd Analy

weavers

OSE Aas
aul (A
(%¥£)

Oss
Budi Qa
(%°4)

Om i cl Ans J da Al dull

w/5 G8 oss J

Osby
eC
(“rr)

Osa Ane
Budi Qa
(%°Y)

Ores Ge JS cd LS fda ad acy

alors ght sods

ts ay
BL A
(%*%)

Osis ABLS
Budi a
(%%A)

Veves ge $S cll aus J day cals
WJaate vrs git J oedls

OsDEs sal s
AaLall fe)
(&*))

Osha Aan
dl Ga
(%%8)

FS) cll Ans Aa Analy

wgl5aYeres

fs oe US)
Sd Yip
gs Jon ds
Sed Nets

Yo¥s As dd gs VY 68 (E) pS V4 oaall —

Aye loayall yey

glial) Gaya
(4)

Ay Binal y Gall alt) ca
pide willy SLY oda Cope
age [S25 Saar Aalg sill Cibybaatl Uf

(gsi ety Beasts) (5/5 4)

Shy pu
| Ss) Ngs
Je

Osh DE
iu A
(%rr)

OB cli Ans J day ytd Maal
wg/5 8 ee gabe

osdbs obil
Ld gf
(%¥)

Ove ga BS ctl AS J day daly
gb o)+ vs ode J Ue Bly

OFDEs aals
AaLall A
(41)

+ ge JS cli eS J day I Ayal
h} & Bs.

errs
Agu)
(%¥ +)

oe SI cli) Aus J day pd usally
“Sat wee

Vs os si

Syd M53
Jot,
Ysa Neg sen

Av

Obs oil
Ld) gf

ce BI cli) ans J da tt dually
Tulse ewes Ga J

e300 Get J oe By

+ Go SS CALS J day nay
want ve gst J als

oS (Las Ji dia
wi OVe oe Oe

ome BI cll Ans gl day Al Aylls
“IGP res gst S

ae gaedo ds

me Oe 38 cil GS J Aaa lnc
Wate vee gies J Oey)

JS) cli) Ans J da A Anal
wgl5aYeres

Ve¥s Aad gs VY Ga (E) So VA saell dye pl dayall V6 €

(LPG) Stecall Sg jiull jeg JK (Y
Y (LPG) Sle!) Jy sill fle les IS aya els

LS

Aabaual) yo Aatial jell GlreS (ol) Lelia! ohy jal) Gye Ait

eal Sy pA GLE y Gal Go @UBYI pLutsl Glue Gal 2
cB) aie Galley 5 (LPG

(LPG) aad dated 3B 9 JAD

i) oe [math GaSe pal Aly full
(5.9 Quy Sega) (5/9)

ORD s Aaeed | sens deed | SH cli Aes J Aap Analy
Budi a Mull a 1B[NG Ogle Vee shad J Os

(%¥°) (%r°2)
OSM sk) | oses ae | ish clu) anes J day dl dealt
FaLd) 28 RL | I Ge hy G/T Upele Ve + Ge
(i) wh B Gale Or og slat
OS) cl) des J daa ual

()

(%¥ £)
OFS ADE | Osins deme
dl A BL | I oe dlls GING ple VO Ge
(4**) (3) 2/7 Ogle Ors ahs
0; Se ee as { :
oe eg, | J cas J
aud Ld iP Ae
. ive One
(%%A) IN osile re
ai cli) ans J day 3 dull,

Oss 4
Ld) a
(%r4)
Ogg Aage | IS) cll Ans yl day dual
Sl | toe dls G/T Gombe V+ Ge
(%r) +N 3 Ogle VO sshd
sing tals | Sh cl ApS J) day pd Anal
BL a | I ce dlls G/TG sls VO Ge
(%%A) +glT 3 Ogle Ons ghd
“at ON BS) Ul Aus J aad ta
1glNB Ogle Ove Os

“GIN 3 Ogle V+ gst J Oe

Ve¥s edd gs VY G8 (E) p So VA aed! Ages sl dary 164

(LPG) nal Lg fall 39 ja
cL Gaga Ay Laiinalls Gil
” re | aad Peco tn
se [uth GaSe pal Aly jal
(.g.9im1 Gy Hauge) (s/*3)
“ia Lal oe i Aad Anal
Vee
(rr) ca ING ose Ves sled J} ge
ORE | ome | OS
Ld) 3 we
(worsy << ny oA Pe. oe
Osis a! a. > wgl¥ Bogle Vos gs
id a. # 78 Us J Ga iy
(%¥1) << i diy G/T Upale YO Ge
ode a wg[G Ogle Or sas
ud) OT ssh cls Aye J da td dually
(or) Q gf gle Oo Ge
“iad wd 3 ee 4S J dad daly
dee
(%¥*) sl 3 Ose esa J le
“iad | ut 3 Bal cle) 4S Jaya Bey
(%¥1) ct | st oe ils G/N G Gaede Ve Ge
Dea ¥ weg Ogle Yn Gp shad
ei Mats Ji za TS J Aayydl Aull
(%¥ +) Joe Ba gla aoe Vos ye
Os pie 5 dant : [FB yile oes sshd
i *
man. 3Si gly Aus | Aaya Aah
Una) 1g[NB Ogle O86 Gs
S| aaa | es
Vee
(Cor) | eB aula Galt J Oe
“aa Ose | JS cle A$ 3) Ae s8l Aels
(%¥ +) ce ls B/G GB Sale Vs Os
Gate AEE c - nglTG aes Vor gsi J
ee | a NR ee
(core) tf Dice ily g/TG cisile VO + Ge
Te kL wg[T Go gale Os og shat
Os pies Ale " S ; -
Ld i 3S) cli Aus | Aaya aah
BNA wg[VB Gpsle Or Ge

ghial) capi

Ve¥s edd gs VY G8 (E) pho VA cael! — Anas sll dazyall Yo A

doi gid) ge de WV) asad 4 r J gle yay Gall Gays ja Cue

SI AS: ya) ba etiall GUY I GI GY gar 3 ade Cb yy yaad Gg gies al
od BSL Sa aS DL po 8 dell Gy AL Ge es
ALN agast GIS) aac Alle (45 «(Platts Crude Oil Marketwire report”)
cee AS ole dad aS GDL les oi ype pte Gaus baa gia
Coa yy ale Lad cole | siding GIL! ects «seul Ge ye DE DULY!
phere) iis Sle dyes pte lle iy dike cyal lee Gl ¢ sell
«AT Gas GY La ayy Le igs Gai yy ld Aad ayant GSey al Ig) Aibeall

CH yp ald Aad cle | siding J sliall s ular) acian

(¥) 5 (9) (9) (Go) Add Salad co Leal) Stall Anat obs gh,
(a) 388 AagLull SoLall Lis Lead G all yg ode

poy SL) Glas dailsl gl bas old 4 Aaled ds JS igs ae: (¥)

cola pri « (a)s AL sale iy sll, Gala Gs
FS Lith (_g fie Len) Gale cll (Garth Login) J sliall y
SLAM Au Le lakes Creed Al) ApS A lane cae yg) «jell Gs
ASL 8 Gyre y Leeds ye (gfe Lgline) Cola) Lgelis il
Clive LL)» 9 Ld Lab Ugale ileal) jlall Glu Ge (%Y°)
Ab te | age GL GS of Lyd (Gaal Sle) A Lull GL
Ce Legs (T+) Css DIS c((g jks Leihen) Gola ada DULY
SLE Aad (Guth Logline) J sleall » Geld ol} «cll alls Lda!
A sliall 5 Uslag) Clisinne (8 laa Grail jle @ jus tas oO) sail
BLAS Aas Ball Ge (G) 5 (I) cs sill Ge ges SM Ge

3 ySdall ApdLel aul) ge eal gl) al

Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

SSY) Guts! G2 ll Wagd ice Glas (gb Ganlll le Jour
ALM Sl gis V8 dasha ly gl Lal Gye Goad g "adall
SLi Gua (%VC) Ala (64 Gyrualls ded! dad le sal sll
Ag lal) jl) Cibasne ASL 0 7 Si Ls Guus Legs Lele sibel) jlall
SAYN Glas (28 Sadall jell lu Ge 8 ead ¢ "(acer gaill Lal
abr) Mintnes Alle lla Gy 6S Vy. ladall Guts Least "adall ff
BLAM Sa cay Vig ladall 1a (ol) cata gall GLI Nba Gua gud
CS HI Cm ga: Gall Ge S slid) liste Quarts (ain gall
Wai 8 Gps skal 982 Vg dasha sald Ye (G) 5 (')
+cguey gail GLa)

Logie) Ss tall 5 (slog) ais) N3) capailed die sl Ales A
SN ALS ys (%VO) ailal (68 Guess ded ail G8 (Gril
es Ay gla) Cilesse ASL (8 Ad yaall y Lele aletall 4 pul
ASL a Ge alls eee On Guill Ul «(ge Lele) Uy
Aged) GLa Lig, Yule aileiall ay paul 5LaN AvS yo (YOVO)
LAY Goa sg" aba Ff asletll ead Sle" G Ud) Ly dada
SF pg Ay peed SUD Ay glove SLM) Gye Aus Sal (ig fae gin)
De Os (9+) Aabally & grucd Saley pray pid AuaSll oda 5 aia
= aN Shere ALS 68 CG peal GL)

el) ala All giall aS (LPG) Shaul) Jy sill le (le Gib,
ape Aalst Bala Go (O)s (I) GS sail) (gf Ausaall 4p pall
as cot By Ss eee ah Gye eeitell (LPG) SLuall Jy sil je
wlagic: 45 J} Ssliall y slay) ee Alcs

Ve¥s Aadays VY Ga (E) y So VA aell dyes pl dayall VY

Jas pxiti (¢)
rOLESiall s alt} <u 5! (1)
sl Gall admins (cll GMSGI ola fs Geameadall alll cy ll -)
a JS slLitall 5 Gola Abr dau Gul) ABLBY! oda aiid
Agag 9G Ake ary SS Ge "G gall jee!
Fadl) apy DIS dina LSU cea yall Lane giall (cies "G gual! gan! <7
ipl AS 5S Ge ch sl) Ssldall J Gul Clans Ge ciel
Ygueny Aerdincall lapel) oS Gf Aly lel Legh (Ie! dati
Madi pe CIS 5b ol) Glad dae jal Cilbau all J au giall
Algal yall Jp gail LUG Alors 43 lhe ada bey poy Ad jee hss
Vea ally jyreeill Ass 8 (Lo 9f) ALN ge auld lai ye
Sdasil ao GS Miia J gedall Ay Lull lal) Cu jl ay a gio dalst
9 Anais cle os hi ll lal Gu jl ay 2 sie
Lad He bolle oe i) bps dies oo A) Glayall ()
Gab Ge LMS GIS cl gus dedi AS 5 ch A) Slit I
Oa J Ls
AMG Abe gh) GS ils Cle g phat ll Slagall (Y
Ate sf ls de led Gell GS a J yall Ue paul
Co ll g guy (ch Balieall dolaiglyl él gall GDA Gi lite!
sjestll ge AML dy Laall ala
Fe DM ha Sl) Cg pad "Ga! & gall All G8 dlp geal Ge —Y
AS 8 pe Glas Vg g Cyl, Jill Gal U.lie
esti Jel ela) ute) Gb Latha S32 GF cole 9 teal
olive: Lota oy gly ts glue J Ul joy lad Cul g sil dual
Gp pe ates Ansley Al dha Gye ald yt y Gal
oC clive JS Anata old Guyj Ladd J) als Ca 5 USI Anatll vas

Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

\\e

tle Gs Le i dis ay gl DIA Ghanall ode cle ot al 1 -£

A dy La lal Cuil aw agde Ga ge: Sse Jy ola
Ay Gye jas le Lee lity of Ss Ulead le Get
cS Ae W oy (ye AlLantl Gary sill ala Cay il Go se all
ALN 8 Lig dated s Apulia ALY) areas LE YI Legale 5
ALAN ay jl Ane pal Jp pall ALG Alea tall rea)
eH 8) Sy ll Aatiell Gal GS eat A dwt I
co bite dk glo (A (Lens gill all dates Fo pl
cle) ge GSI Abed ay ade agit Lab da gall GY
Sans cal Su) abet oy Lalla euslh ae ls 4.8) sl lel
Y (saad) elit) alsal Gigs bay pty Gad of Gleall ode GS
cig all Lat Co i Les a cell ells Ge | yf WS) Cass
Lins ld) Cdl el jal Lala Cela of (ley tied i
NEN clings LaLa) Cy shill Cs glue FU) joy ala] Cu 5 52 gal
8 Gy ill eS ga Gane Agslil Dhaai Gyo alld ye
Vgle a ata al gall Gyo alld pie 9 Cay SI) dau y BUSI da yo
Sa ted le Ag Dy ec filly Guth J ye Lule
« Leggy (Ae) Gye 5 Bad tilly AL acti Lal y cla
DL tll ode spat LS cath) gland (All salbeall ye a pu ylly
sings (T+) Cus le afi Saad aiall Lig yds Glayall gad cle
ce Get ella pa I lla J Ga ill GSS le y
boiLull sail) lad Gull

ALS! co Aad Ga Sat gh le GLY! 4g Cadel
Vai Shad G saul 8 SL peal CaM aha jiu Guameadall
-alall cu 5

Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

yyy

sa le Bgl jas oh Slidell gh Glad Ge gl aly Ia) -0

Gye jae Say Y odlel (Y) Asc pill 3 ill asides small
cole HANI (cd slits Gola catia 1) Le AIL Ga) etal

Ce ASLEY) cba Cia 50) Gils ald Cus GY Amal Gyull ae
Als a Ley (10) de ded DE Sd 5 ds Gy sl
seedy ol a JE of Gb GY jpn; alld ull dal
Sipe pl saad! jaaall ge sal y Sas cll Spells pai uf uid
hs Gaal caSaa shy a ly gM plat Gy ll alld ge
coh Say i Saal gle y spinal) Mia gy] Apilly pall aad
«Saal A ay ic ne Shy g pall cdg gue gall Ide
La 5 RY gus Le jes Liles Saul! alld If oss
colial Aigall 4a yall Small Lil

DES 4 Saal le GY (4 Jslially olay cua 13)
aa SAY) Gah) Gb ol as) aa Ge Leg (+) God
AUS SLBSI os ALS cSt col) G gual) Gass ayant dle) 5 of
og pal) y day) pl) sala iy Sada) Aigeall Visgll 4a yas aSall
we 28) lb Lyd 6G Sl dine din Yladme Ja)
SLite yg LAY Gs cS lias Gul aye Git Le gsi
AS lb cle ely ally cay Lad Atal GySaall Glade
Se) ying Laas fF eS all sf led Ge Gl 4 eat
BY 8 BM ye igh ye pada) Calla!) AIS yo 8 gue
+ osill gle LAY!

Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

Y\A

cet Add) deal) (5 93 Ge OIAY jabs «Sell GS ol Gas
SH Gaps seed A ond S Ancllell Js fill dele 8) 52
Like 5 ye Saal os ot Sone Vs -Aalsall syleall (f ala
(dss) Hsay Eee ae tp nlegles CDE Lg) cata Ags

LeSao gf Lerdtinee SLESY) GBs GS Gl jen Y LS «J sliall

SM Dy ill gees 8 Ste) 8 yecinee dikes Iolite I
Sa yell Sgt) Abate bg sisll 5 penal J gall debaies

Is Ba f} olagY 5 peiaee die | ltee JJ Sy sills jroull
Fine all SILER Ld clogs oY Aautill GIS yall sasy I
ome Lal J als 8 ob gd Cal od sal)
DEAD Y oleh dys So Gti J GIS A gl J all Gls
oh gb Ra Sa Ss oI Sse Vy oc Line
otal Gole gg (Y) gsi DA SY! Ga cy
fips So AS; YJ Ss sill ISS Ge Gh tl gl Gas!

Aye Sa tw i

épSaall Gooey aLiaill ye o LSS! i Gad laa! dll Gi,

Be

SS J Lecall all pLudll (le 4 pal pace dla i

i A cag Ma ald SL) J | Se) Ge i

 Lale Ge pe id) La hI GG 5a) Gast lisa!

gull Js uli gee J. slit 5 pall oda

«pSaall Cay ies
Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

Ye

elLial le 5 pial ode alsa Lids o J) pf Saal) Saullo gig
ALAN G5 ee asic deal ye p sia al dati ALY anil
Oh te tLe geal LaLa Cale glad» LLM ye Lead
gage HY ADL J des Gas ont Gaal do
Gall Sslialls Gala) Ge US Hed Sas cle glea I olla
ah te § Ay gSe lily 4 | goad Gly Smell ae 5 Leal Qa
Os Gal Iba le Usiee bay8 Gab of) Small 5502
© ga aga cael Gl) Small as J stills ola) Ge US
aSaall cans Ane Ay phaill Leils yo yy sled Lagie US SiS LS
Cis gleally bball 13S 5 plat] Cu jl aw ayée Ge gE ULYL
Ay tell Legis 5} Stills Gala Se (All qs dale
vas Jf SL (le sacl ai Lgl Saal Gp ills bd

lad CLES Op ste Gall Gpull Gas Ole ey “7

AS ps dies inal) Ail as) Glad) Aull ary Ge Syliall 5
Opal si I slialls Glad Ge Goll jas Gle GY Ge ll
Le Alla Gey) ga) Case cpSmall a pees peal lI 2 9
Jost Lagi sled Jilddl J sled Ge gh cess IY
Gals MW AN as ys Gala G paul jets A gs dios «Seall
ee AY) bl ye | gd BL ad ha fal oy ald
cB Heads GLB aul) Whee yyul jae Gola) cle Aaya satld
(5) Aa sala 8 sonal sail cle lysis (YY,°) AsLall
dL J taal) da ad Gath GIS Gil a Ul ge ullds

edad) a6 As Lele ¢ jliidl
Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

yyy

(LPG) SLsall Ss jiall jie 5 jell (¥)

GM Jou Gearadall Jy sll Gd age gall GLI Gf
AS Web glad Goll ay ped ce gly ele -Ludl,
Cnty (Cont Leglinan) Usldally Gla Ow Le yall jh lays
alasss eily ips (a) Aelall Solel iby (4g fate Uptinen) Gala
wll Cle idly ila) op le Gh ae Uhh;
ial June (gle gs) Midaiall dyad) AgaL ously gall al gall
cell GUY! pea «olall Gee else! Gar juan! Gal,
Ayal gy yds yee Sloe le Med ga ILL,
Ging Lay LAAN) (le SL cUeinall 5 aS gall jal) lubLta)
al siY! Gls G8 Guba Lull GLl jay GIOLYI cllon
ale GHD JN IS jae gle Gay (Gy pl) Gaal Agta
ide Jy sil) 55 sbete] JB, ied atl) ie Gib Gi
+(¥) (2) Sa sala)
plat] Je Ge dune Gee je sl US Julia yates Ue U8
SLE pS Ss (a) 5588 JL Ball Lab ule) ae ely
votlall (ile jeu lids ba yal
CUI pled) GLE coe dens cya e Jol Gy poet lla
2G BYI Galay CMG GG phat oa yey recall fi/y laall Gj sual
Vig SS yk Lede AD al CS pu cy I
LEME GG yLall tS y UJ sliall Guus ale Gitall yesall

-\

-Y

-¥
Ve¥s Ladd gs VY Qa (E) y So VA aaell dye pl dayall VE

Lis olin) cl eb eet ob Gall Uglied OLS aul gb
we) all Ligh J sLiaall s Uslea) Gu Atle Gita!) Gl) jaa
wie! Aare gall
Lae GURY! pludil jle Ge Ayaead US J sléall ay rest dla (at
Asta) Gli GLA 6 cade GIB aL Go} jue /'5
Cay Ale Sibel) jasall Lie Lean aly GI Gb Gl) doll
LENE) Ca yall alld y J lb
Fala (LPG) LLM Jy pl Fle Garas 5a cle pili -0
Agtiall « cUY Lucy Gulla) sto Su Gauedall Jy sll
Ads sf Sgt Glin) da pee) alts aby tl ders Ge
Sees @ JS) Adal) sic GU uly Gley pall Aguailly ally cLagic.
alle) Akl) dlsteall tidy «5 4Sdl (LPG) Stull Jy sid! le
x(a GDS le Ssldally cule gu GLEN) fu

DEX 190 = 2 OE oe

=e

Bye lates) (LPG) Stall Js sill Sle jae = po E OH
GI Gh JS (GE gulls hes pall Anat Aldine
AS: pe) Sastall UY gl GI GY gas Le she

DY Oy cla gl) dell Atha SY) be ge =
«ge Ob JS g5 8 8 cae le Lialls Leal
pe Le Gs AS: pel) Saat GLY gl GIGY gu:
DU 58 (Sd Sell Ia DE obs
aS ol Spall 5 clas oll Aeilb " ls Se
isles leases ¢ LES (G58) AKL gh
ede shall yall Go é Ex-Ref /Stor 2 Sil

Ve¥s edd gs VY G8 (E) p So VA aed! dyes sl dary YY

pee" als She a J GD So IS IY L alls CA;
died Guat Wt G9 sell Ge yet DE Lie ll
esis y yg tl NS DUS by pital 5 188) Lath (5 G)
es (5.2) Aad aped ele ue Gye IS 13) Le alla (A,
DLS SEY! cle "Ns Se a J) DU 4 DS pie
aad He GLa; J sliall's Gale! ecisd «sell oe Jet
ae Alle gis cA Sy plall paboal le saath (54)
aprst glbtedll 92 Ge IS IY sl oXgS Syple lee ages
sli 5 Gale) acid pal ue GY Gus Ld WH, (5G) Las
Js yal je tad & sa IL (5) 408 Cle litt
ad te daha iy gill (GL gull 5 Oley pull) (LPG) Suna
aw sal! jaull dae Gye "gi!
Lid le (LPG) Sal Jp ill GLa! aasiill Ihe Gy Soy
3A Aes) sold) (8 Sanaa) DULY) Aba Q§ ala ob Gl
().0) @)

Uglies ei All (LPG) heal Sy fill jle 9 ll Glad Gib 1
«geil Gadd DA gall Ide (cle

slaty Caley) Abul serail Gl) ca nai dik QA -v

SUN Gf (a) 398 LL sala Lb GIG Gab Gl gycins
& GUBY) pLutil » AMS sha GY Gearedall Jy jill 58 9 ym gall
valle) lle jaud lid as) Gigs
Ve¥s add gs VY G8 (E) pho VA aed! — Anas sll sary YA

casadal Jy fill a aga gall (LPG) Shae Sy sill Sle -A
ppaaill aay yo oly Gilly « cUBY) plush, GaGa) sto uy
(a) 5M esl) Sala eb Qyecinne Jlidlly Gola) apres
«Binal bedi) yeuall Gulul gle aids G gus
224 ‘gait (4)
Ling (4+) Cope Apap gi Ae Ges JS eas i) AS fatal 4S yall ans
dieay Gulag s Ssléall ead WuUS | gui (alate ol) UJ ay iY) le
Lagat) GS al as ek al) AS A at all Jy fill AneS (lea)
Sing iil AI) Cas Ac ASL! ok (onthe: lids Ls LUBY,
Ss full doles (28 Asc yall Aashall J gueaSll Lids «5 gSdall
Fs hed US coi Ley Lettall Ancol) Aglare AS sual AS pill le
co as kdl as kN) a jes LA a lI da oh gat y ng
Sets Glaty pla all A pad Gal Sued Cl) J OS alee
sli og shall Galally LA Gay 5N) GIS Yk Calg cde Sell tl I
Legale A 6 85) Gale, a bY) hte! Get) sal Gohl
Balad) pLSaY Wi, 4S fuball 45 yl 4a aay FLAN Solas ALLY! ode
+(a) desl)
sda sal ced i pail! (2)
sldsiall y plat} cu 5Il (1)
git AI Gul) US le Dees ob Lejihy Jl Ula Gay

Mie Linas ph 48 UW pet) Ay pa ol pacers Logie US dining
« Aaglall Salad) Gye (G) 5 (I) yi ill th oanall gail le dabiiie
ce A ques eS ations Jos ol (sd Gall Jslidll
ALAS LAN) Cus jl Ge Aen @y Alves alld 8 Le Lyle Grass
Aalall Salad) Cas ye Gulag Aiateall atliall oo fb GS of Lys

Axsalill Sally (¥) (5)

Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

ve

Lad AN bad ALB oka Ga MI WLS ayy Les ge leg
Aabiall 5s qitall loll Cy jl Ge gage Gps Glalsial dgal sal
Bola Gs (Q) 5 (i) Go aa Gees gas S lial Guna ye eld
SW LS ol 5S bY) Ge Mall LY oSay Qed)
LAD oy 5 AyS yieiy (ge) AegLull salall lids aay jane lal
CS Ail a gap JL ead Ge le Sa gall Ibe cle ol stall
eS Cpe BI fied) AyeSI) ls Caslit'y AesLull Sala Ge (Q) 5 (1)
Ce eb ARV! Ghee Gye lal Cu jh eli} lla) we J sliall
sae Ga vel all Gallo Aagll I Gl) Gal Cal Gass Al
FS: pe) Banda GUY gl GIGY gas ol tall AeSll alls Ladd Gala!
eS sldall 44 joey @ JAM pall Gy gaill AUG og ysl alee sl J

Baek Lie glial Ss Gp Gala Gf le ial Ge
FLseSlly Asay sill Ail) Cet oa US BY! Gle Leys (£9) Guests
1) (2) AesLadl Bala oSgl Udy ld Aid) Ges DE Ue pb al

(LPG) Slusall Jy full 31é 5 ju ()

Vasaad LES 4a) Gell Glaliol eligi Ql Yl bt -)
at oh LS «pula!
Sst LBS) Gila) gle Gay dyaiill aie ale a d+
JL stl) GLESYL Gell) Uns) G6 Gye dae DE Luts
L(Y) (2) 28 sok 5D
sida) jUas! Gules le cing Apailll abe Gh os 38 i gh *
| Gals) al aE Ge UAW) le pel (4) ig Lines Luts
Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

yyy

~HSY) GY use YI 8 YI ae

SE Ge Aged eo Jo st US Gy eet J sll lis alla Qa -
cling jue GG Gi yb Ala G gull 0a yey LY) Luc
as ay Gilles Gul patty Go) sli le Gay ile
eps Lad) heave ALY Aa uL YI 2 giall 5 GlreSIl 9 jLell
CS Adil gall oda 5. Ss fill 5255 All ge Cle Unley U pen
LEME Ca je ue SU Sabegae ALI aly Gye Cl sléal

SRY ye Gila ge Lene J hails Jia ls la GS -
Span!) Al sai) Guam Gilad Sstéall J util gle Gay ald
di ede ZaSly pe Wo te Sg tll pais Mill ga Glo

Js pA) Ge jee A sldalls Usted} sly eld a LA -
ces lilly Gala sh ula) cle Gans aid (LPG) lull
ASN y ed Me Sy all p25 Mail po le Spenall Ul ya'l
+ pvcilll ewes 4)

SM gh a alll GS Stal all a Unley US Ale

Ce pa SLM ql (aie) we ste Del ue gs LS

(gids Lelie) Gulag s (Curily Logins) J sliall y (ley!

A Nass 4 GLa) alas (unt Login) J sliall y Gala! a ji,

sual) 4 phy Gl Nae ld Gs iy Cue colisl igual) OY

al 2M gee ld bg BSLV s aul Gale ull cs sual!

ALY) oy GAbii A is VI

-Y
Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

\¥e

(LPG) Soa) Js Al jad Jane cli} pre Alla Ga (i)
ALaaill (a qelleall fll) pghid Abdi 6) S5 « jLall Ide dalled
abit GL dpaiill ade Ganll Ls cll aie Sis
adleS A LE Gy Sig dpe gill jal) Capt Lb gba 8.8 Qe
asl by bs A8u5 le Abs Gl aie Cldicuall, ela!
AMLGY! oka a" 3) Galall Gf erage gp LS Gldsiall,
oS sliall s Gulag) Qu dlls GLE Cle GY ay LS
dalled (LPG) SLucall Uy yall jlad Jane oLts} Alle (8 (G)
Fay phy acl sll a pad GLI lI Gul oy SLA Ida
all Sy All GE eee ¢ LSI Adal ate og hall Gull
He all Gh pes co sds ges S lial gh st «1S (LPG)
see @ LAI Adiall aie oy ages og fall Chill gf di
AS fuk all AS kW DIS Gye «(LPG) Shcall Js sill jle
ZL AI Stall (ye qlled) SUN) Jail Gals Guu bs ela
AS. 5 le 4b8 G i (LPG) Sbuall Sy jill le dees
pols Abas y «(jl ald Abi) de gill GLa Gull bbs
Sally lal Lega 45.5 le ALG G i aie Glial
le 4L8 G fl vic (LPG) lua! Jy sill jle ail Abas,
ode 8") Gall Gd aye gp LS Slag! byba Asuh
cola) Qo LS LS Gle GAY! oy LS J Ase)

Salil) LLG y lls We Gu! Lea Gules) clliedy «VJ sliall y
Clg pueaeS CJ glial! Ulausl 5 a fil y aillSi J gei'y «(f) Auctill

woke Anslal) saLall lid y dna
Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

yu

iene LE) Guat IS 1 Le 52 dil Les Uli Gulag! 5 gli -°
Lal Sy fall je gl Sid Gea yk (LPG) Jluall Jy sid 5k
V3) Lin Alla Ga 5 -AgLBY! oda Ga ges ity 3 Gl ys (LPG)
We os Ss oh Cush Jenall Ibs olds) J slidlly Ula) G58
seal gail gle DAY) Ab Go GISeYI jad « Ly anal
Da Sy Al) GLE palacd ainy .() (1) (2) Anlull Salall G8
Legale A Gaal 529) Gye ost 5 8 LY) Glue! G28! (LPG)
(LPG) Shaall Ss fill je Gere gS] Aiiall aie Ala) ode
Va (LPG) Suse Sy iall Liat aes cgi ails 2 fiusd y
He 5 55 Gilg al Le ABLE! ods Uo pail lds
eo eG apeill

Juss) athe 685 Gf gd Gall (gis ibe) Ul -¢
stalls lin} ot) ALi sg beg (4+) Cred Gee otis
ce elise (¥) gf Nadi (1) chs etall GIS 13) Le e(Cuetly Login)
stall Galea) ap Le peal jLal) Clase ASL) alas sll Lal!
5d Le NAS 5 (5 fibe Lelie) Coles (Gath Logie)
slay) Lae Jay Lt iy axe (a Gita (LPG) SLuall
2 (z) 3 dill Lady ap Be gor LS cLagic Li J) J lial

sla fia) aL Sal ot hay J sliall alates (galls dasLull SaLal
coh Anjlull Balally dle Gopal gh LS gly! slush, Gulls!
ABBY! ods

IY pty «(ig site liken) olay) 4d pres 1a Cle giaall 5 55
cH) Legh pat gL all gS a AS, pal Sanchall GLY ol
BLN lias ll Bale Gal) GI Cle ally «ql
+E x2 sally Adleuall

Ve¥s edd gs VY G8 (E) p So VA aed! — dna sll dary YA

Sa Ss fill Sle 5 Sal Aad sats Attell Sle sdrall Guus
a 5M Segal yy Ges Uelaley Le Gal) J sliall teint (tll (LPG)
V3) gf Aabaiall Gyo Cb gl Gadi Gd lial Ll hens (ill slat!
ALAN a ee BBY Gy sh) AIS pat Nha Ala Ga gl GIS
ooh eh gl all Festal Cc AY) al IY) Glin Gye ¢ pXtiuuall
co LA Ce Nba Galagy le Gi Lees AI GbLe
chk (ee hes oS) J Lidell Gay ill lal Gu Ge oye
BSR ye ged Gull (cle ASN el pall ode Cust, EY
pase Kall Ll) x il uitiy Aileball y AasLull salall ye (¢)
CAMS) oo ay
26) byiday
cle (LPG) Shed Sy Al jeg Ga dag sla GS (11)
Seg ill Sp YI Santa) GLY oll GI GY gay 138 cal gall
AS be ag pane Alls Ga AS 5 @ LM cl Lesa J sliell
sAatles le Ga geaie ga LS Ga sail cLiall slat cur jll Gye
cle (LPG) Lua Jy pill ley Sa Aad alae 5 (GG)
aL pre Alle i allhy calles ole Lal Lisle Lise pl sal
18 aéally ula
(Lae sf N38 CNS ol gus) S glad Aixtneall Cle hua @ xi
(ell) GMSall oho fas Gonadiall Us filly Tiles ¢y sS4 Laaic
GILSA Ja ely Gala Glial Glas J glial) adi
Salil oly pe LS CaM aha sy Gueredall Jy silly
LASLEY] oags "a" Galdl Ge dad ll

Vos addy VY Ga (E) y So VA aaell Ayan pl dayyall Ve.

coe Ghats g 8) ds ting I Usa ol Sli Gao
Logis pest gi cyalll (LPG) SLuall Sy sil ley jl Qe tien
+(¥) (a) Agha) solall Las,
Se 5 SU sap Gupte Jpf le lial s Unley Gls! alls 81
«pee ill gola ¢ 5 phe (.4 AS LEall (LPG) Laval 5 sisll
Chale y Sale Curaiy desloalls Guntiall oY ga le Li jl OS
-2i gall LAL 8
GUS) ole Ganja due ade Ge CJ tlly J all «i Y-V
FS GS Gat) of AL Gu ll GIs 1) GLU gos
ct as Ge JIG Jplil le Gay GSy Seat ade GS
JsSiis 5h LS 4d pay dali) ob ol Gal Shall Ie GhbLis!
(a) SEN SLall Gye ASL 3
rca! (5)
Bape Cie Asaitll sic Ailais (yadi (3 lal) (8 ad gd J gldall Ladi 19)
Bi S19 J GaN) ode Guat lay All Gas Ya Gye U
cA Ge Ayal) ade Aides Guidi G4 pLAl Cu jlh 8 ad gies CJ lial
Gl lens Laid) 5 yay Y 4ald ABO! ode (ucides lal) 4 A gia Ge
aS J cael 284d Geil oS Al Dua J Uy jill ge Gall
AS pS Aa pee Y) (ANAM 69 5S Lae SLM} Gu il) Gye) gi Lal
Ssldall Sits al Lec Laas Caley) Ge Ans alld (1st (ill baad as pull
alls OS le ules
ZeDGLY gad gas (3)
GLU gail GY es Us S sles CBs (6b J sldalls Unley acini
vlgale Giial) ype) ALS Gye GDL ais Le Algaal Gel yal cle
Ve¥s Aad gs VY Ga (E) y So VA saell — dye pl dayall Vey

Gait ei) 5 ab}
Jona! aSbo
LigSbay JyLGal Lede Gua e (ill Spall aac! (Ste Gul euet (i)
gL Ball Legs a ys (All Calbanlls Aabetall Casta ala yaad (cle Lele y
~ toh Lal lid, a5 pital As yall
Utd ayes Gala AS glee uel YI cue -)
ILA le Galea (ills Al ball y AUN ped) ASLe fits (1) —Y
ABAD aye Gal) ool) Slide nla Lene | 5 82 final
Sad) Gf (DLA dilaiall | jal US Ge (tle
Sslial ye Leaps Las a ial, RH Sua Shs iss (1)
ape libs ola gat) petal deel eae Cue pled
FLAS LI giall y AA Speed) ASbe Gh ye AagLull sald
age SB Usd OSs Late Gilad) Still Ge Latah Jin,
dete gf AnsLull sala os gual Lid y GalSIL gue) ode, dale
cgle Aeaall pce) 4S: Gla Lad lly Adley) ode ¢Ledl

Ged oh HAM coh co yd al ab cua yal Cush ol gus ColaLenll
bss AS pak all AS pall 9 Shy} Gulag Ub aly UJ sléall p sis
Aas ay US Ales Ge Legs (P+) GAD DIS I sliall 5 Unley)
ao US cil Gupta Alp SU ay dll Aalst

LABLEY) ode elgitl gal gh Gulag) Ubu!
Ve¥s Add gs VY Ga (E) So VA aaell Ayan pl sayall Ve €

CABLEY) cha Gly pus Bae DIA AS jada!) AS I, Slddlly GLY GS (Q)

AN pliall y ALL Spoil AAS) JalSILy | partners | glares Ghd Gall
oLd (ae hes gad All Shea) Gaal eV alld y aul Leal) Licall
BY Ligey Go) dy sh all dsl GT aati J Aly
stall le Carty Alla) oda (68 de SU! Apuslaall Aa gucill ig pads

clas Legilatls Y} JyueXll ode Gd wets VI ules

Eee ea lus ol Ayal 4S full AS pally S ial 5S (¢)

Spee Lith lel gh ality cl yur Shaeally YY) [gad erin y
eessllY SLB Jae gle aS Jats, deliall Qf Aye yall Legal
DB all Lead Up Say tach gry GI Gull Slane Ubttl
slat) alld Gye el gil aes Ll pce
Getenetbid | Salk
i

Jay LBLEY! odg2 Gall Gil) jaca ser sled gl) Uli das (I)

SLAY sl IGY 59 Gee Ya (Vee eee) tgile Qe ils A
weds das 4S yA) santall

Ce 3 (YO) GO gy pie 5 deed Ahre Cult Ssléall edu (G)

e je SF (VX 'Y) Anat ¢ UAB US Ye 4S eI Saal GLY gl GIGY 59
Ayaii aie US slate! 4s 5 6 Aye aie AauS Ayal ¢ LLB Gyo

IY 99 Ge Yi (Yee e) gig tle Qe Galas J sldall edu (¢)

cole Hill gall a a Ayah Mic Nake) AaeS AS pel) Sant) GLY sll
Solid) Lads dyeti ade SSIS gis (0) God Aatld) suey! 3d J do
+(29) (*) (2) 338
Ve¥s edd VY G8 (E) p So VA saad! dyes ldap YE

DGB LS gle Aa) gall 8 gd J5US Aas Gola) Col} J slid abn (3)
Lig a) Jibei og} Sylil clanel Ga gaae cgi sf Jsliall alley

mt hy Lal Lab y Gy patel, Agata} saLall
Asis Gee Fe J US Ye slid pne/dJ lial Jyli Alla (4 ()
AS RM BLS, Aa) ile gh Gl} all filly thal 55 i) glial
aig Sra 3 ol DES cS sLidall pac /J lial) GIA! deg
Voie Liles Gals) Go lye! Gus Sli juzne /dJ glial

Fld 45 pte Aus Sales 2S) eV) Saatell GLY gM OILY gu

YS

Apel) Gaal 5 4a) Clea ALI jal Ga HY sell yo (% +)
sLgie jell dena Uday J SLE Lead oy Gly Mia

aBgis sc ja J US Ge Asli gne/J lial JL Ala (a5 (1

AS pA GL Sy Aa) ile gh Gl} aaLal jill thal 55 43 jLiel s

ebay i gailll 8 DLS gL ball pee /J sla GSI etal

CGY say | jade Less Galas —Ul yak Guan CS slial poe [J slic)

Ce (%) +) LAL (43 ye Fed Sales AS AV Gaatall GLY gl

+ Adbi (Sa pal J jl US dite dad

cele Nel Aull Guat gal Gls) Juli die gS Ua 3 -
Sh cS jal) ol) A) J jltiall yo de aad! AulLall Leal

coareall J age) Goll GLisl J sli) dike gy dle a -
Asa Geman f ageSU alld deal) cle bel Anil Gute
i cag) Sj y J3tthel oy
Ve¥s edd gs VY G8 (E) p So VA aed! — Anas sll sazyall YEA

seats SLublisy) Ld Gls) J jbl die gS Ue 3 -

olka Gy Ustad) Subba dalla Lal) le ely Ayal
sf Ayal Ghlie a gic ya dul) J 5liuall y
ats lie Gye sl gs gl Uli) dike GS al Qa -
vei CLeadyl ois cl Aidala le leis Al
Aji gine Sal KS ye Aylin pute /Aylial fis ttle [3 (F
AS BN GL Sy Al) Site oh A tLe Silly tl ys acl jLaals

ay Cras 5 ol DLA cS sliall gine /Jsléall GNM dati
eda cA lial duet sie ate arf Gla) J G5 Glad 5s aL
iL Hate Gales — gal Ges — Syl) pe /U slid)
el (1) 5 (1) Ga oSde Leg gene eed

Gi DS Jed pre / sli) OIA das 4S pal J ja aL Gay (€
=Sgal Casam Sylial pune /Jsliall gfay Asati yf Gas 3 sii
GIN Ge DY (VOrr ee) Cath Guwedy HHL gle Unlay
4S al! Saad) GLY sll

G8 Ge Wisely (oe oe Lene) He J Ges sd Gi DE (a)

Aan ealyy Leds sacl Ale Abe GS sléell os) col, pull

Basie y Arowadts Aas yah 58) G8 Gala) ab gal ¢ LIL deedtn

Baadall GLY sl GIG 52 Ge G53 (VO re 6) Gall peed 5 Atle alas

Jolie) pay gle Uke US Hay Qo cgarall Mag) laws, AS 4

-calad) Mail pe le J peal Ga ts cal Ga ll gal yp Gola
Ve¥s Aadays VY Ga (E) y So VA aaell — Ayan pl dayyall Jo.

DY 93 Ge Yn (Veen) Gps Ee Lay slid abu (5)
ZUBY! Lau gis & pone Ueay Latico gli] dais 1S pe Saat GLY gl
cB) aes (O80 +) BVT Aaced Gl 8 ye Sg dabei Ge Qe pl
slasall 1a ata Aull gin ell aga (Te) GED wae cle lala; Le J pl
Gell Nae sea Legs (1) ke dased DS
Nya (Verse es) gpa o abe Lili) Lae Gala Leas) Sutil gi (3)
Eanes Guay Lasic: cli das AS; ye! Sant GLY ol SY 99 Ge
(Yeees) Gb pk es ys Ug Aabaiall Gye (ce gil UY) La phe
Lal gi CU a (Te) GEE eae le ably Le J pall Gj dey

pl Ibe ae Legs (10) jute Lud US Saul! iy

(Tea seee) cable BDU 9 Jabs Lilie) Lebe Gily Leal Usliall gba: (¢)
oy Leste gli} Aas 4G I Saat GLY GIGY 53 Ge GY 9
Gi optic ll bye SsY Mabie Gye ga gd cli) Lau fe & gene
asa (T+) CADE eas cle able be J asl gb uj dee (Vee ee)
gel ba aes Ley (10) phe Lined DIS slau gig call ge cl

ce le gh Lasts sash Uli j gas Lal) SLAY) Gull cial area (4)
dss

ALSeY ly Mali Gee je sl Gat oP Gila Cuytis YL I Ga (iy)
Cs CL BY) ol « (£) (¢), RAM salah (28 5a) sll Agata! Al placa
Bald oda Gale haath Gag) ol ode Ayla) A pial) doles

cL) Nae AS Lal) Lal gb aba Jy ge ple 13) YY) deta
AS Lal) Ib Ges JS Gyo Laid ld Gy Sy
Ve¥s Aadays VY Ga (E) So VA aaell — dye pl dayyall yoy

C4 ceasall CLBY) Lau she & gums aed Gaal eV glusall ob ll) S85, (al)
SLA Lagat AIS (€) all (3) oe Gall Geta saLall Ud, Mababal
AAsbeall Labs Lee g ibal) ALAN as ill ye Ate al 52 (gl) Lee gs abeeall
1 SBM Gye led GaeSe pad (Ve + +) Call bang JS AS
VAY xe = SE thd "3 Call USD ALAN Sa ill Cpe AALS all sal pal
2) Gus
© BEM Gyo Gould GaeSe asf Call = ald "GB Vee
AL on Bases CO gill 3 ade AgilLy ll 44) pall Glas gl) are = a
ee RS Ms OS rt Casal)
Byetibeal! Salk
ail Ula) Gatalacg cenit! ino
SHYLY AMS G Sy eae ile ad Sy of Spliall le Ga
LESAN) Va gal) Cab J IY Lane
SAMS Gabe lal ural tly ball jusall og je ol Sylall le Gas
gh As Sal) Cpe Logall § paluall 4s gS) dlaall Cilgan sill dats _y yall le Jaa
J Ata 45 shal id IS Gab GF Gana ABLE) Oke 2 gil Lady patie
Gash a5 Ys A8leY) ote Jb (8 Guill disls OSs cae ed jae Sill
celal) jal Gilig alall jpaall Anti y Gilal s cle slges
Ss (ad Saks IY) Lage We] Ailes pied SIGUA 5 geil queasy
cle aeeall ay pally aul aba TS) J Gale DI LBL — pla! jaaull
Eee A Asli HSe Gi} pe
Ss (Cakes IY) Lagan LDLe| Ailes pie GI UBS 5 gall als 5
Sealy ag) Gaba Fa) gf = Gauls ada GLEL — Gulag! sla) Gules Gad
eEeee ebb wall 8 Gslay aust Gia gl gic Cle assall

Ve¥s Add gs VY Ga (E) y So VA aaell Ayan pl dayall yo"

pits salad Salk!
Byltiall 53.09 Jo sat (ooh Akaibal)

A gsdall G pball iy Le DUI lel pat aals Aaa Gf AS pial 4S all te (!)
Got dclue gb Jy full a ail Jy fill delice gb dasially dele dies
J clay J ia) Ghike elif Us gh le GeV! eb Ges GI
cle Shee 4 aed ol (fd Gall Ae Sally 583) J ej sil F Quen
Gop ap Adel oa Gf cA sine Gall gle oli cud gi 13) 5 4
«SN J ag Sis J a GB g's las GA

fn Sol) Ub AS jiall 4S yall 9 gb ate yy jie SLi) aie ()
bes) ree Gye Gist y All GUS) ae 52 Ye Lele

dats GLAS gs cLY) Lakai) Les GSaY Gall AYLI LLL (¢)
Spee Y Ae pal gall Gye daly a yec lexials Y) ill Id (08 boaeia
Cae als agee Sleil Cu jl Alls Saacie Glib Gye Js sill elt)
Fa Sell (ye Adtive Ail po (cle J renal sey Y} only Cds 8 jal pall
A gine pe GLY Lge Ga Y Gall Letlee |

cLisalls Js sill GlySs Sola) Gb Jaud Gl AS pukall AS yl le (.)
FAL SoI I) Lu ode Jan hy aati US Ge Let (A
Oe DE DLS ally Ga yall (ql stead) el GIGLARY! Ute [gies
Age gd Gldlosy! Lf clilull oda gle Jynall QU Ge Ley (1+)
aradl sjale GS ig) Gad dab Go CYL Lal de gat J
Cop shall Ls Sal) hae 4b peas Al ginal SEY) auan (8

Ve¥s Asad gs VY G8 (E) p So VA saad! — dyes sll dary 0%

Saud Agall Cle gee ty slat Ge huey: dlanall GLa gS of oath (a)

Adena e 5 98) ah ge Af AS (le g Gad & phy dneS cle Alla SLY

Asdall olzall gf Cl jl ALL gf daly sill cutest ileal all

Cs S2 Is LellaS) aes all ASlSeall Cag Lal) Cea ga ga ont Ul (4)

agian) pte yg) Cena Go Aa) gall Cll Le Sal) Shas Aish gal Leela
pei desiLit Ball!
dS posal) cil tial
Aas GOLA Ge IBA L AS al AS pally J sldalls Unley Gane
cet) Tt age hte Gs GS peal 6 gus ll Ge agilic

VAAN AT VOE 8) es 5p W Noa Ge ges 8 hall Lah! ald

ne Alas Say Ley Sldineall sf Aallall Du acy AML 5255 Ge paleall
YY) gel Lola Qa aN! sel sill ges cg st Gh oe (G8
Bega) 9 GLEN! , Lill iLugy a) gall Clagalls 3 jgal 5 Clauall y
Beal y Saal) Gliiey GSlads iS nS) & jgal s Aub gS
pV ADU) hal aha las TY) Gul eal ny Glaeey dy STI
iaall Gyo Basins Salad api Le pis als wll, $a gicall club) ode Gye
cL of te Gat Cally (ue all Ned Gold Ge Cueall CJ peal
Balgh ll okie Gy Sig AB) cdg) Ly lilenl) Qaiil Le 5Y 52) gia!

AF yg olde fake ge ol Su) LAW Wie ity de ley Atk

gal Gleloal Jf pal gf cutis go
Ve¥s odd gs VY G8 (E) p So VA aed! — dna sll dazyall — YOA

Shays 3 jeal 5 Gaedly YY ge Ciigall cl sy! alas Gat cl! os (Q)
AS faball AS yall 5 S sldall s Unley) (cl lie 4b pees 2 gad ll SRY 5 il
Lily A og) (8 A ge Mikey Lola iy Al LL (ye gal lie y
JB eG JAS pen ppuey alae C59 ABI obe & pun ge Ghleell
A G5 Jil Gn ye il) Gay! dB A Ly) GT I aay
Leg Adbdical) J Aula adres All) 5255 Gye paleall 144 dal Yor

Ce Lgl bacins Bale apd ae Ells gh col Ge (SILA Ge alae Jas
Lad] 42 5Y a5 siseal Lt) ob pall Iq] Coleg) ai ghee ine
(Sf) 5 ial) (a gale Gua puentall Lit) Lal 2yaLaty! og! Ld, GiLLealls
AS pS s SslLiall s Unload (cl slic 48 rey ay sind (i) pte cli) SaLall
SJ LeS 8 Gas Legal) SLi Giibeall GhUll Gyo agul sli y 4S ial
3 ba J ol clic Yb pd Yale Guid YOU gf Latha dates Yada!
pinne Sins (ye Lipid Badien baled adi oe: cllby pe Anti) salad ye (I)
ABLE) 08g) Ly GiLLeell (6 Glee OU Le SY elt) oda ob Gulah

ab hse y AS fuk all AS pM J glball (y gestill Cala (sibs gall eis Y (¢)
Cos La yt 5s LS peal pp ll ge Glelée! AL GLU Gs an gl des
4_gbaall cl g Uy cyl sl alah aga a YI Lge Ail a ge gly Gl wall
ea OU LAN 5 Ld pial) GlLicgall Ye gh tld eas Grae A
pial a5 costal Gla ye USI (1) Saal sola alld a Ly] eel
AF BE oss) hse cl AY! aU Gp ye: ull AS jaa AS cI /,
Cs ALS pth aciies (Igy Ada lall Gil pall yo Le ye 5 AS oo py
Mabe NM ula Gyo Ushiue Shas Gyo deine AS full AS ill) CJ sal
dyed Gy a Baya all LY of le Gal Latkall 4.5 yea
Bay gine all cl BY) ode Shy Ai pel y ui) Gaba gall east) Slat!
geil cotis! Glb gall Jin) ae gee GK Gl) Lb ted ley gs

Ve¥s Aadays VY Ga (E) y So VA aed — Agen pl dagyall V4.

cg) Sea 5 sh Gea ol ll Ail gall ga g «Ula Mill yo oe sen
LE US cl gus eeee coll Gay shad Sill oluby! jpaued sale} ¢ 5 pre
aptly Gl el Gye ba ty US peal ogee ll Ge Gin od} utel
By Ll a yeas Sg col pa lly ASL ode QISAY Lb Le ddl)

Se a J yet pay Ui Lede Gad ol gs3 laa sia gill
cL SY! ode aaj yay LS seis Curie] af LS! ode Guls dikes 4 gus
asd ol ll Am gall a's Unbe! Alll yo le Spreall oe gee id
eral) quem slauy club oka cs fide p jit Alla) oda Gly ye sa
Lgl! Vas Ley Aaa Lal 6 pas gly 8) ull Gye Laue 5 A Lull 45 peal
OS aT be lly call 6 (8 Ayla 48 joa Ady sill Ad; Lge 5
lal Jeoras of Ssliiall an 4545 Gl Gen af els! ola
ecsled Gl) Galiisl a8 LLY oda 4Sle OSG al gf clic YI (pails Antecke 5
okik ba Lica gall leg sill Ibe Ge au isl cla] Ale Gay
=r cpl gail le gull Ibe CDLoats g 5 55 (3) 5 ill

cde ag Of cL SY) oda MS (ye on yay al Le alo jiu J ldall Gay
sunbed! cll aes Uf Aa le aaj le Ghar

pee ABU Balad) Gye (f) 5 ill (4 Ale Go geeall clic) spay Y
eS 3s gl) Agile) Adlai Lgl Gals 13) 52 sinus elas le
AS pL My Ssldall Cli go Led ll sls lly LUde ey Lae Bagg Lite
Lend gl SO Say Gbeilhy Bagel Aaah Logie col sf AS jibal
tide os SG a See geee dae Gali Cll
AS peal) os Able) Jb 2) geal cpl) als Gye (%1 +) Atle
vas df) coulis ols GMS Mil! an OSI,

()
Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

yvy

Aabaiall (ye Sibel) Dy fill peed A Gall Lee Sse y Go Os (4)

AMY) 03g) Wy gopig gb Leica!) CiUbabll Ai) yo le J peal an
at 8 gh Fie FAS jae ope cal oe Jy till Ie lic! as

ASUIY! oS] ly Jy fall pty Mile is Sl apy J

peits Scalldal| Sul!
ale gdablg demmsbal! — cilileuall wikia

ch Cbs alba claves AS fuball AS pill gS sleell y Caled Ge US ¢ sii
"a" Gala Gd Guall cuslaall sUbill Hy alld, grace Ga dee Gi
deliie Gi Lie dice: lg Syenaly Ugiall Glau gle SU tidy,
By Le Geel de DU Dla GAY pla) hus alls yey sil
Sy pall SS Fagg Ane ld (8 Les ABLE ode Catia Jac! ye
AS pM y Js ball sess A SLEY) oho (acti 4) Lidia ll y ital

LN gl IY gap Glas) Lad Laide Legian GDLasy lds 4S pial

+4082 aN) Sastall
ALS pit GL aly Lgitien f de Sell Log AS fall AS AI) aa,
SLshull ok acky ABLE! oh (ualidey 4) Ladin lly pital Jy sill
Fl gh aL! juaall Lalo aig y [gales sf da Sell alls 63l) JSuIL
J AL Sal pla hy 6 ALANS C8 Ge be ST Gog col faba) yal
LENG oka abs (sil) je tll ales ye Ley (+) ADE DUS [gates

Legal) la CDLa ally Sl Gye da ue LET 3 Shall GLLaall plas (Q)

AB ee Goal Ad GUY geen Ca Bale Os Gl Gey alley

Ae Soll Gye Qyvte gdall ys griall
VeVs Add gs VY Qa (E) So VA aaell — dye pl dayyall VE

yy pa Aull ge sthadlly CLV Cluny Lily Gules Jslill aady (e)
Fyy pot) dll cap ae peal (£) deat jylath Y ac ge (od 4p Lela
Jay pet a LO ge Lk J day Gils ad ey: All

VASLENT 9a Cas gas Ady fill aban!) Gyo Custilall y

Aue GILL alall aT gil jae 4313 bl Gb Galea) Gl Uli!) pals
hae GBs ye AML I BY g ASI jaall acted y lay call

ie
Adina (¢ prone
peti Getei| yl| Bald
Sie lt yhisil 1g Gi dani
Ds GY! aren Gd Legh sf AS fatal) AS yall, J lial Bitar oe (Si)
§ Ay all Lingillec [gad adi Jags Claw ABLE) ode Gly pus 320

S
J Ae Sa Co Legg gf AS fitted) AS yl), Ssleall Sus psy <Aabaiall
Sal Wy Lgitine sf La gSal) Calla LAS ay Lal il ll Wy Ugaline
Aste Labi Gliese iSpy till dele i due yal Zeghall
cla AS uk dl AS 52) 9 gy ABBY) obo Gather dy all Lagden
ase a US lag Wy pte del sala oko (a led Uke) algal

Aasslall Sala! (8
die US hey o jar Legh gl AS sual AS lly lial) Latins jotta ()
ls GUY! gis Ge Mp aieall ial Glico y Ast paul) Clall Gye
Aa hl Lecgs Gol Cella) i Ugation sf de Soll 4a pees Yd Geel
AS A My Sg Gall Lede Gatsay (ill Cilisall quan y de Soll Lal i (al
ct lgde Linu s jal ad Legs Lek) Lage 2 Lag of aS jihal

el gation sf Ae Sal) 48 ees Cuulie Cy cl
Ve¥e edd VY G8 (E) p So VA aed! Apes sl dary 94

Wie Dod oe ld gene CIE dyke Glie Af jet de GA (¢)

As Sal Wins Leduc gs Guled! cll le gig Leas lel ihe auld prvi

will GO le Sula Gil g al Ls uly
V3) LS aang ela) Ge Gy eats Y) CDLaaacill Sgual pane ja
Ugllad J Leslac! 2 jl Les pal Gbly Af, Apyblicdl Ab pti) culs

thes eae is J Gusl; daiial 13) le pave yay ail gage els
ce) sla oka sl of L pty gee Ga cull Ua 1 cde
~Cslagy 4S sles lel Guick aladll J lacy) ba Ge Ib st gag

J Bed 5S Saal Slabs YALE CoO sldall 6 gy (cl saad DS
alSIy Aadaial ol jal 4s CM) J gSall Gd Gall gue shall Gulag) (il ge
cL gleall Ah jo Gb Gall pel 95 ee Auuliall GY) arse (A alld,
«A ldall gs Jading (3!) CabiLally GLa y gual) Mails Gandy Ayla
Gs Ha) AL gis flan cll Lgaie ge sh Gul (thas Gely ol ule
eS sliall Cilslers J pcsiy ate (a) pill ode Gyo Adu) ALeall cates
gece AL) cals Uf ttl gues ye Ld Gul oll J shia) gay
SEY) Dhue y Ad 58 gual y Aan gl piel 5 UGill weal YY ball ass
CL shs ohigs A Slade! Ch) jue dilly Cle gleall JS LIAS (I gile Lb y
eS slball 85 5m Gch 385 Geille SV! Gls glaall g

slid le Cuts Casall Cilsbers Leilisl Qa U sliall psy (ll Sal DS
Ay gins g Ay ghee Canady Ay gies 2 yy Aa pg And Lp lds Lula Slil ge
age le Spe all yan yh clegie sl i Calas Le Soll 5g
Fucoldt) Salah alsa lids Lore ety Lanue Gass 3 fd Af Ali vic Sate
os) Gb Gl eb! Gal Leg ALY) oka cl) QU I ode]
Sle!) cy 9S (A) Aadaually ALoLaI Aan gl gia lly Ak jd gal) GLLull cle

Ve¥s add gs VY G8 (E) pho VA cael! — Anes gl dazyall YA

te Ls AI SUM) ca jl ¢ gine Myatt ade cl A Luatll 3 gd DE (4)

Lads de sSoll 5 yay cLabe Sia) duet Less Gf lly Ayaill tie Jal

E2LH! By jlaal Ghia sate Gaye cle Spaall ya jt Legis cl J

a Al ds yall Mad gl Gla al Gb Gl as las J te

Gl ghee (TF) EDL Ge Ub Y Ls gate BS of be pbs dibaially laa

Li fag 8 J lay eat) CW) OS ot ley WAKE (ys oli Qe
Nie Quail) sic Gi le Gi LY! ews a

pes dent Lad) Sal)

erie ony
cl Ge sll deal ye ca O.plill lie Gall, A picall vans lia ant
arp a ley SL ball Logs psy ll Cin) Ciblaad da Gay yj
coke Weide ah CAI) nN Gal Ge Late el J lads ES
eCalleall oda ye igh Cres Lagitile

SAN J ol Gl je dati Gey pe Gi db Gali e.,

oe J GALE SE 8 NS ol jue Au pall eens Ay ggean Le Se Ge ae si
elgll pac ye Al giseall cya c Lesanl sf Lass cS slialls Gules) ie « ull

ae OLS Lidl Asli! ods Ge ye) ie al ill ob cla a jst J
Sal Ml sh cil sll sh gail sill oda 5 pane Ge ab clit A ost J clay
cS gLiall 5 Gulag ebay pel WT sl ceil sl sf Gal gill al ue di Ls age Ga
Jecliagl pric ye gill yall MAY Ze DUI dalle Lesanl si Lads
BAM Gl pes Bae col) Ae gieall 3 fill oda Glad Gf (le clad sll
cele By pas Aa shoal 3 fill lB GS of decd glay) oka G4 Mie died!
Yohy NNN sh il AF sl pill odgy cs fs a le Lath J} ¢ Lal

wodtel Ugall Udall Abit 38 gant

Ve¥s Aaa dd gs VY Ga (E) y So VA aaell Aya pli dayjall yy.

pelts deat lel! Sold
Ao Gall gebinto cil
Ep eage Mai Spd (gd Gall Lgl Leargd Cys gill Ae Soll (tha
eV) Sees Led Goad AM Ad, il Glbeall al yo lly AHN ode
4S ado AS SM, Sgldally Goliad Gly Diary jlo Gand Gulla!
od AEE ey ISLEY 5 Ce gus phy Gemnall Gitar yo J sine are el pal 5
AS SU Sgledall Sl gah y CYT | glares Gf eel Gas oso yall lel, Ale!
J thes Byles Sle lhe ge Lay Yi Le ys A eal! a yaall 3 4S puall
co 5. LAY 98g) Wy sya A Gidea dle} J hs ici othe ye
oY pag) Asli) Bacal) asd AS fall AS ll S lial) (ab poy co gate
BLS JAD ae J) pal cl Ga patel oe UW tty ae Uytlaall
Lg jal AIS yp Beall oY pel AS uk all AS yl FCS gléall pads y «ciLLaall
gAlSe cb Luda WSs Lae gl paliy intl (od Lal gal pes (cll CDLgsal
GES yal Uo ial) GB aban gi oll GY Jay Bigs SLue sy agllariny
phe Las jl balay DIBY! pte gay. phe Auslall sala oka co a pail
raat Mibaiall dle he glee AF J US Ay ys cle lia) Gas ald (a) 38
«pee AssLull bala oda Cin yas La gies fda Sell Lule
oti Aaatlaetd | Babb)

eel ll yo fal gid al yil eel aig wil gall olin

ALM oh ¢ page Shiba syst ol de Sslialls sla! Gavi (i)
wel aucti dalee 4a 5b;
J Alaa) ily se Guill y outed s Ga Ia! Ge Gila aig -)

(pe Hig CLeal) Lait quordincall peal lie Gibb yoy 4S fill AS tl

Aa TAY 8) Ul 8 dle per puaiial) Aaliy! Ga ASLEY) oa

sia Bil guy VAAN ARAVA Byes) 5a ill anal V7.

Se yay Bag Lal) gage ceil sl ails Gib o) Cle

CAM Le) SsLtall cates gan le Chub gil od yall,

“Eee et Oslen

Vo¥s Addy VY Ga (E) y So VA oaell — dyes pl dayall VY

AAD pg ie yLued Ye SEY Le Ay pucall deadly Lye ada -Y
AY Cull pall Gye ab go US sal y Cult y0 & game Ge (OY)
AS fudial AS pg) S dell ageading Cll) Guailly Cusgall s Gu Jay!
als p DU) atell sana 4s yo AS ball AS pally J sliall Ge US ti (G)
ASLEY) 0a Can ya; Ciblenll 4 olacuU

se eel Leah y hae Goling) ee slit aes J sliall 2 sis ()
oad Cis ga: Cllealls 5 go 9) Qpill g.e.¢ (od pile yo yea! droradie
eertny Sy all Ae Licel Abell cal silly ytd Led ulld'y ASS!
Cog posal) gail gall Case gil Ay LGV) cUbcl, 48 faall AS pll y UJ sldall
+ Ns 2885 LS Gale jell
pelts Gedag Lil Bald)
Colt algal
cll) VAOy ALI AT Ady cy pilill AS fudall AS pally slid ease (f)
Zed gl LS 8 Ley coil 8 yaleall ceil lll y alaetiy (Ade TY saLall
ALY) Ligh as 5 a eal ole sels GOLY Lok
ke gel OSG Y bye ig eee Gd Uy yitll yl ge Ute Abilall,
Cope ee ditlie pt I die lee Lila J LDL I ot gl
ABBY! ods
VAVE Aus TE pa) ysl dl asa 48 puball AS pill y JS glial ered (Q)
28 Ling SDL ed Gye Legale | yy a8 Leg Aghaiill atsy y Atal Gly

Abt Ales GE cil gl J Gal gd Ge Widive jue
Ve¥s Aad gs VY Ga (E) y So VA saell dye pl dayall VE

cote SSA Cl pte ues peeks ( 3) ALN Sala (bdo yy Ls oli (¢)

LE oly asp ges hy Cl pl AS yo AS faball 4S p.Sll y J diall y Gala
Bape Wee ete ed Cg ball ye gf Ae Sal) Gye Gin git Cl
Cea Ne dicey pial Gi) pecally Atlin!) Lal) le day pesall » Claus
VaSs4 ti fo pra s J aot J dal sat J aise i Sy jill ye
Fy pol) avods al jill US col y (LPG) Luall Js sill jle (le ices pial
gi) Gla st) etl s ol silly cL Gl g le Gand J oSy (a
Cpe Lead Sldal) (cana y ll U8 Ley Ay glad GLU y Gel pall GI ty
ctl dss GY cha Af cle J Sse) 4s le Gd ue 4
wl Gl le dy pe il ey Sst

gta Ay Ly ASL! ohm Can gas Ssldall y Gala Lal jill» Gsde
J Le ks Sap Vig Ll Lie ASLEY! oe play deals 4 5S Lyla
3 Sted dled) GIGBY) ga Gill Akal GAYE YI hai
ALA) ASN Ye pre (A lel a YN GIA

ALSASU Gblall ye a gl lin y 4S fitball AS ill y J sliall | jlie grads
(G) phe Fuel salad DAY! pac as All) obs U8 pgs Leola
BLM Gs pagal gl Sey AS pial 4S pill y J stall Gle Ug pad Yoodlel
ALBY GM) pail SAV Shy (ys Ae Soll Le aes all pl A) guste
lal) 93S Lapeer ABLE! oda Ge pai es 4

aS aba 4S 2 My Ss daly lia) Qii AslBY! oda Gal es (5)

Faigall Azeaall 4 gary US Ge Gypinall GbLall Gye at sl slie y ab sl shies
pellets gle gla yh a $e a Saba, Gail all
ABBY! odes 5251 gl) agile y

Ve¥s Asad gs VY G8 (E) p So VA saad! dyes sl dary VV

Ge AeLic yl US eel phe Aualill sald ys (G) sib DEY! os (3)
Lad Al ABV ohn Ge ya de sad geez GJ asl gs Gabi
Coal sill cI Jat gLolall cys gal sie y gal slay AS pichall 4S pall y CJ sldall

tes Lele ay gf used yo Ladle Fy Lay Lila all cl

pois Atenibiel| Bald)
ahaa) Glo

USAW J sles RAD 8 ast ol pall Gj a ete NL la Ga
AN Us Sp Les dalti}'s threti's Ss sill Ge Goal St (le ddbeall y Aili!

J Ss Gal ellie ue a ABW! oAgl Apsley! elleall le Ll 1.8
Ce ce LS bal gee A Lm ob La iil Ula Gle Gat
AUS 5 ADU fh gy tll Nes Gale) Ssldall jhdy Sts «J sliall Jy tu
os by cdl CIs de fla Leal Ge US lly Lede Aa al GUL
col) og Call, ALE) 0g) decd) Gdaell Gli GI BY) Gn gly ULI)
«he pall 2 Ga Noga go GIS Gall ASD (sala 4 3) sill sale}
FMM) og] Auuliall CDLaeill le GUDU aaa yes Gel GIOLY! Jhuy
«as YI alld Gyo Logs (45) Quen DE

co Kaley) 0d gd Saat oe agi of Tal oe Ue sh jaar Ys
sete Hl GEN gi Le Ge sli! GLA Fill, Gs C8 50l5 J Galil
sok all &Ub

austle Leal) Livall sal DS Gli) Jeo sill § GI LY! gis) Alla La,
5 4_alal] ae sill (ol) GLA lay ail salall ode Ga

cle judi Js

VAMLBY) 08a cys Gy peal y da dala) Ga Lal Ge pala!
VeVs add gs VY G8 (E) p So VA aed! — Anas gl sary YVA

Opes) Sal!

5 Vatadanel SI Gat
aS tne lB aS ast gh Gall Cus Agi oll cg) gbll AIL a
e je SS de Asis of Ae Sall 5 yay alld aslo GAY lg saigl

Gls SN! oka (eels Aabid) Ge ate J pant ai cil cy! Ge
LES yp See ae geal (ol) gL! Ihe Baly5 AS pall 4S pal) Gye Gales
sey tall Jia ip a5 dis le hss of Leh daSall joe

14; daledall GDLgudll cle cea

(i

Lingafion J Stills Galas 8 sea as Y) DUGAN! be ay Y Ala lt is (4 (G)

eB) Ja Glo a Bi Clee y Ge yymtll Jpeg ale Janne bd
i oe EY LN N59 Sa Ga ge cy! Cle LLY
Ce Js 4 Mee DL gas YI fe Su is ly Gall is
clagases Li gld | UAS) Syldall s Gola ay hs dy sean! Gad
ase Ob pi LagSa Glo Sd Ga Wd a fe Le Go a Ga
ell a Lay eA Bae Gyo DLalS Licey gad J sldallly Gala
5 DAY Ie Ge pad All wal dals (1)
5 yu Ge Ae Sal Ata pai) Le US Gd als! clay Ay gd Sleds (1)
.CUBY) 1s ys 5 UY Ga Lees dis Ls pads
BLL (8 Ua Y clacY! a yagl dati Gans) pe el Ul cell any
gL all 1 13a Coe gas Abell Alluall aSaiy .(a) 5 pill oda 9 sede
Gass LEN ol) da gail aL AS ye) Baad) GUY! GY a
Hesl I) Salall jel Ud Sylball aday (sill dle Igual J full pa
(z) 08

eu (z)

()
Vo¥s Aadays VY Qa (E) y So VA aaell Agen pl dagyall VA.

Omid detalall balk!
Shamita

vas oY J3lh ol sli pune/ Solid J ld & GY sad (i)
ASI jd y os Ge gl J} Ga IS ge days J aS a J
sh ates Gib ol pr ABLEY! 98 Gin gas 8 yi) A5Lel Jilly Atlial sy
ol peal Y Ball ie le bball ye S5lilly weiss) tle ye
Bh J Spel JF Sed sly oh ag DU a gat cel ob cae Gilles
Aes cole Silda) pice/ J sliall spur past ald Go pd) a ol
Ss gue oy Ae Sell Gyo AMS Mall go 99 (ASA) Je sly Gye
FLAN) (head sli gue /J glial) SII 4a aS 8) J jL 6 LLL
ela} Cut 5 Le N3) Vek UI pall deal le Sproat 8 Unley
wlll C8

pee! Ssliall 550 (i) Grpcalls Qpalall sald) alse DEY Gs (G)
SLA fills atlas 5 ail jel 48a ye cel gh US Ge iL SS lal
ald Laps Sila poe /Ssldall IS dah 4558 AM) ASB! 08 Cans
ce pealls UES 4a sSatly olay slbsh Jjlial pee /J stil
«UA (le AS de Sat) aaal 50
Ome LS JB: eG AS 8 SN Geis Gans J US ge Uji) le
Lal LES Ye Gua ye F Cyan Cyl gee Al J jliiall y J lial
JB Gf Luks Als! sha Qe ALS J jell pne/ J sléall hal ys

AadS AS ES Aicall Guidi Sete Laslill 4S ll

VeVs Aadays VY Ga (E) y So VA aed — dye pl dayyall VAY

gall Libel) de Sell dail ye gle Jpumall Gill sl 8 jhill Se Ls (¢)
ASV) Ly pall elasal Gay adel (Q) I (I) 5 tall Ca
FMBY! cba ye ALLL J jude SL jill cll bad GS Gf Gas (1)
ccllall 18 asst Ge 5 gb esac gall le
Wad aay le jo Ge pel le J lull Mah, Jats ol Gas (1)
Leas ABLEY) oe Yale cs gh all Glageill 4S, jal) a) J jLial

14826 (fas Glia) | dba ge LES Gle Jat US

Sd Laaletic!  Leeadl olay ol) ode Jill dads & 5 pe pats
+O sie joe O39 a5 OF sill dail gall 2 5 Lee Lely!
Fy Maal Satie Gala pay of (Sel jtial) Uji le ue (1)

Slate all Leis al) Gol tall Asal) , Ala!) sei) Gass a

AM 8) Asli gene /J staal al) J ile) ae tt al) 4, gla)

ACRE CONAN Ga
Gal AN gall ode Sid Gost thes ui J age Fae J Dl (2)
coe he Ge ds Gell Apslall Saldll oe Go pal ly
Seliel J pe yes Ge Ll lll Gly cL te fA) al
ee I je AMIS ema ily ial aes cle alld (8 Ley a gery

J ALaall pgs yy Milena Zoagill Ay pty Glayall day pia y Jal

Agile Cle gas cl gf gy! Gil pall
VeVs Aad gs VY Ga (E) y So VA saell— Ayan pl dayyall  VAE

AS AW DLs call at) J jLhal CABG ally Jj GLI ate
clea BY! Jj shall gle ints aia cc) jl Algal) La yl le ast
liad A) Abs SUbsk GJ sLaill 1g) 4tlgall bag ll oda Ge vedi
abet Gf bk Wee iL al yall deal cle Spreall Gil Gay
Joltiall jUas} ea Ga Lege (4+) Ques DIA [ebis [plas] J ltl
STE abl) es gale Sita) Leg pall Updd Le pid 0 p85 y Lgl KSI)
Bae DIS as yl Nel Caley) aaltd pac alle (68 Al} J jlitall jill
GLa 3) yall Leal) ye Sj J jUikall Gay ode Legs (4+) Gyn
(Wy Layo) Aad) go Ja ys cad) jl cial SW Gi gb I) Lyte
wbalall 28 (ys (I) 3 pial!

cLagl Gf Gullicis Guile les al) Julies Jj oS J Ge
Joli gf Leal esl) obs Gia gar J sill GLI Gill, Glial, JS
ASLEY) og] Wy doe Ab Laie,

0 yettitelG Satai bial | Sal)
ied) Gdadeig dendlaatly Jd HI

(4)

oS fh Ly SsLaall cl} Anil Ualsy! oda clall 8 Gall ds Sal (i)

AS Se A Go see

sdgh oh Sy Mapa ne ye Gly Sf LaSalle Ge pal 13 (1)
ASLEY! oda lod ud Godse hie} ObLull

Bola) alsa Alls 4a; play ASG) ode 8 doe Af ye JH 1 (Y)
«Og pial y dyatall

raids dBase ple Say 4d) ject 1 (1)

Lab, id Ala Gel pa dash pane Giles Id sl ay al 13) (4)
«Cy peall g Aan) ll saLall cys (I) 3 pail alsay
Vo¥s edd gs VY G8 (E) p So VA saad! — dyes sll dary YAN

DLS giles LY Lo Soll ye Gad fi cya le St IY (2)
Say VY Lis cUiiiicl alld y BLY) 90 4 aad Y Lee oS sil
(By ABBY obs Coe gas Ay all Cibbeall dogs dal iM) Guins
J Ae Sa) lbs) Gas sills Sy jill delice (24 Al gsdall J guedtl
wae Cs ge sul gaa Yee
V7 By Cll SAY fF AHLAY! og ya ge Halls 4) OS 13} (A)
ALBY) ode plSal es GajkG Y (All abasiy 407 dud
JAG 5 $5 4G Gee AL De! gpo clilyl Ihe My
ch DyLtall Gay celal Nha Us Gay ASL) oda alsa Li, J lial
Abia!) Ga Apel) a5lStee ares ity
ode elDY (SU) Alle GLAM) ge Lad Le la gf 2a Sat) EY 1 (Q)
AAI salad) a Lgl) Suk ll 3 alall 3a) Gaus GLA) Alay
Jaa: SLES Lab Ili as of Aa Sal) le Gad (Cy ell
ADS asl J ge of cat ola GokNL Leeks J yldall (ll yal

Cpe 3 eke ed exe gl ean eey Canll Ihe AUGY ¢ Aatiil a Guat gill
ects Vs eel of GLAM Gye Gate o Gas 13) Gly Leg (4+)
Vm ph 3 Ol «sas Mags IRS YT pars cl sell jus Ga Sie
+S stall eine Plo} Aiies piiny de Soll drow pll Say yall jlbsy
Lae (4+) comedies of Qed ence Gul Nhe A) ob ab
JA J sel ppl) Me TALSY! oe ell) 5 yay Alb Lea! 5 Lay
Vig GLS 13) af alld ee b fit y 0 Sd ihe Le ga le sy sgan.
Juss alLadll ge Latl eal eset pre J ail) pte g) Gaull
4LalGY! oda cal) old IGE) asl Gila Gye ee Ye gL

SY G bl) Agel yo Bs py Le 4 phall lls Spal go Gh ey
ASN ode
Ve¥s Aas dd gs VY G8 (E) pho VA aed — Aza sll dary YAA

0 mia g Sid id) Sah)
Salil! Soall
pre Al since Gye « Logie ish sf Lenanl jf Laas «JS sills Ula! Gaei ()
co LN A ghee Gye sf AMEN! oka Gas. ger oie al 5a) ch old!
PA, bps ge Lab pst Fig ase lS 1 ay cla!
J cliagl pric [gh pial (ill baal y .5 yall 5 sill ode aie di Ls a gan
La Gl CY AY GS SAM ball ge cligl Ld pall
Vag: cL all 486! ode 45) all Saal Co) Glas stl laa DE
ok hyp Bae ool} Asaallas eal Ci shy 58 al gall oh clay al sill!

J Cua Geld J pled Gle | pode ul gS) of) b dy Agley

ALAN odgs cls a) yall

Cog pall y AAI Sala ode pggde GULI QA" 3 yalall oll" 3 le weds (Q)
AB wey bal los flat J thee J iy clad Gay
LS Gad sl oe i J cbbad J Gye J Ullke GU pha! ys
OLS ol gs Lingo ool sf Sliall y Gala Gale Ga laa! I tha Ge
LAY) oe Ge Gus ol GS Gt byte oo 83 Gabe La Lyle fF StLes
cob Ate Ba Legge el) Usa Gola his Y Les
Al ginal! 2 gaat

Lagic col sf Dstiall y elas Ud USE ch Alpes Af de Soll Jaa Y (¢)
ball CYL gs ALD dat 9 Gus Jagd J ool Ul ue

Balad) ba (8 Leal) jLiall 3 yall
Ve¥s addy VY Qa (E) y So VA aed — yeu pl dayyall 94.

Py oh gh GY! Gusl 3 pid Lil 3 yalill 3 ill ALA Cian 14) (a)

gel (4) Aas baad Lets peta (i) Aeeclat! Salall Lib ull any diy

ALSLEY) oh gl Lay a SLI Ge of Ga Just al GS) Uyliall ga

CF 92 Gilad Gt Abe Lae (4+) pats Gasee iS URS) Gn ye
Cl Oe Ale) ae 4) eats
Osuna cateil poll SUL)
poSanillg cibs jlid!
oka Gee GI bY), 4. Sal oe Las dle JOE J elucl (i)
co} Da GL: J tele Ile Day J le Gk Lad J Ase!
Liles 4b Uaaill pop ig Gd Leet) ,Staal

ols Ge cles Joli) Gy Las Allee J dE J el ji ul au (Q)
Says Ly dus J Ul I ly Dy iy Gh bas jay!
Ags (sett) pSocll cas! 5 lll 3S jo pad Sell Lid @Sac
Lites Gy Saal) Sa poles ode ASLEY) A Gd Lull (5S al)
wh LSU Le ley

o(¥) ADE GSaall ore GS ol oes (c)

augle gered) ai al lily lass LSee Cues gl Gob dS gle Guth (3)
gee leg (T+) GAG DE ake Gl) Sad! aul UES Goad! jUbsh
CBS Spall Go Gilley yf Gerald «See Guts Goad) Lbs) Dba)

ce Sal

VeVs Add gs VY Ga (E) y So VA aed — dye pl dayall 4

Sx TE Small | GS Gf gail Ida le Lie CyAlll GyuaSmall le Cuats
LBS) le UbSaal) Ga al 15) g Anal Guat pl Small See Gall
ASE GH Seal) Gud ye Lag (Te) EDGE DU Gd Gall Saul
Lethal) ASaall plied 45 Sl) Ge Gilly ol GLI Ge GY Syn
Orsi A_gall oun y quail ot dee Ques of lailyes Gladh pSaill
(1) 5 pial Lay as ll Small Legs Ges Gall ALN Gudts Gud ll Saul
Bacatal) pV) Atay LolaN pSeill acl gb ye (1) Aes sald ys
st Saal) 18 O58 oh oats (Sins I) cla) ladll yu slid
(clasts) dats Jaa pl poe dy een dada et dale Ge Laat
Ce LS gs Atal hss Ge WI Ge G9 GF Gan Still
Yi Le fa US cS lial Led estill (pall) AL ally A pall pene 4a sere
ce Fad gall GLY! Gal Sy fill Sac (4 Apaluaif elles aly

Ale) ode

Le Grae a Bali) Atay cls Vi laced alld Ga Le caSeall Goes
will GIS (le pSa) GILLI Git al
Ey pues LIS od Ley a) LS Le jeg Lil yeSerall Se OS
Small alah yySmcall Sa Qi oy Sry cay Aibeall iluall Sy a:Saill
Gaal (sila alSa ly Aueisall

(4)

(3)

()

oe DLS Gl Ae Ga al ge elit Cle & peal Gsilill Gaby (¢)

ALBLEY) oh eg Gls AWE) oka ues geen Ay peel yl il
Fall ys LS Sail shay (spud (cil (gt (asSaill Gad ld (3 Ly)
ApSalasyl s yal

VeVs Aad gs VY Ga (E) y So VA aell dye pl dayall 1 4¢

os GY ca 1 La le lal y Gala) ous GY! ay (4)

DES GLb caiille 5) SA) Glel  9dU lab Sed el ya) CLAY
FLBlEY) odes Gat J ge Las a GUI gf GD ite jLiall
alice p Soi dbuly lad dead YDUy J Gill J le DEY J
eCly pall yy Gly SLM I fins WI acl gil Vine

0G peittll dante Lal! Bald)

tell aS (igi ug

Saldally Gulesh oll) Gl puall, GLI RIV, hall, Gaal) 525 (1)

4d a geiall yoy Aiclen y Aslod yb y ALodie ABLE) oda Cin ges
J pala 4S yo old Gl sai Lei) cle ASLBY) oh ju Oo! Spal
eyelid 4S 48 J Sl gal 458

ALAS Les Gash all gall gail gil U glial clacl Ge poe US aad (4)

Ae del ie pees J duel | gli LS Gly Led
AGSLe 5 sing tLe Col) agusd Ade SLA

32a gall Ssléall clach Go gnc JS Stal, peul Ushi gras Vs
alll HSU Yash je LS gag dale cb Us ust
J sab aye al gf Wa Gly peal cle deal dy pal wast,
cat Aol ne / Solid 42 psi pat uly ogee cd amy
Joli juae/ Jjlidl syhas pe al ge gag gb J gee
alsa y Cel jeV) GAL Leela 6 So 4S pall Ube Gully Ge anes Gle
coins "SiN" Gy 5 pall y Ayslall SaLall g "ial!" Aeastill salall (68 83)
eaeall VEAY Aid VO4 By cy silill alSah Gakst Gyo J glial

cob Utila te Quik Ys piles Qurcinn Jeli cLacl ae OS (¢)

ASWEY) ob G8 Lge a pucaiall J glial Ld silly old gl
Ve¥s Asad VY G8 (E) p So VA saad! — dyes sl dary 944

00-puttl leet slanid Bald)
Lahing <i Guia NGL 19 guebal od oli!

coh Las peal slide y SI gaV) Cae «AS sidall AS ll J CS glial» sils
ALS C8 Lig GL ye gl siall y Gulaall oul dal 3 ,Y1 elec] (\)
elo) dia ja ge Abileie agilal days Gada Le Gulag dell Gis yl
Calli y Oil gléal) Graal gle 58 pgilas laf gl, Lia sll
(%)+) Mla 88 fe Ge BSL O28! GLI o6
gba Vy Gla aall 1Sy Uae de gical ol yall Quhenii) oUbe! ()
gall ge ppbutll ase ge 5 8a gal) duals Gye ABLeis Ui LL ALY
joey LD ey Liga spl el GOUT glut GY Glued,
A heal LOA) ahally GY 5 Gloeall s ob gall ode a) ysl
Sihbec de asad gla) Le jlaui Guls 1) Awl) obs usatiies Ug pat
AA A 5 be Go BSL wi gsag AAS fuball 4S yall | ylbal

Bey OSL AS poll pps Atle} J cay gheall Leite jae Ge (%) +)

«opal y Jail) Cay ee dao

20 peti G atedlnl) Salk)
Sandia porque

aid Uelast s} ASLEY! oda judd Gb ae yall ga ABLEY) 08g) Qo pl Gaal
FMe (6 ai) culld ee be fins a pall pee day geen (of detdall oSlaull
Cog rials Me salad) ail Uy Slee! Gul) ow a:Set isl Go) elt
a Lied O85 ces all Gall Ge JS cal) eae «Sal dlls
ABBY! oe dsb J) judi 4 5 sill

Ve¥s add gs VY G8 (E) pho VA cael! — Anas gl dary 4A

Cd ill dang all Salk!
tad uous

che ge pie Bale JS Ae gaze gall Gua gliall J Cle guia gall Guay y Calerial
val gall 208 judi Aan gad (od Jackal y Lid AglV) GILY Dug daly

Cageiisell Areal! Salk!

4a OSaal| abet |

Ce GALE paces Gh lls al Le Ga EI Ge GY Le je Aaa) ode OS
ALBLEY La le GAs fill jad 9S goers cd ductal Cigal
Sei sul ge bill caine By unl sg das Lule Gis,
+S steall s Galea) s Le sSal) Ge ABLEY) a gi ery Le] Lille

SAD! it oe Jal Gud) Gait Asya

Vo¥s Aad gs VY Ga (E) y So VA aaell Aya pl dagjall Ye.

eee
polosill silat
Gated pel) ei) ak) Gude
9
porwwn nt Peyyest peer] Pepe (Pogo
9
G9 aS) SL oa gt oa pata atl) 0a
9
Ash al. ath Jatt 89 54 AS yt
¢
dat pil) path pl Alaag
tai pat
€.9-%

polpwall) Aidenind OGued eld
Gah (Aer tN) cui ean) Gulia Ayhrye y Ayaute gi Aly A"! Gale
-ABLEY bn [gSaiy abst ill dali!
cds (AS VAr 6) gaye jie lS Alaicdy ll Mga dilaial doles als
ASv Sle 48 yee Cle Lill JS, Gis le Lb Gee jen J US ce GS
-Sshall bo gh (yo Gillis (¥) SDE X Ga pall Lghs yo Gil (1) CDE
Spe Se NO! Gadel) 4 dabei) oan3 a be hat Gf Barta yas
ALU (isda) ei yall dull aay le Guid Y dy bid Avaes dene gs L pha
Baga. gal) Qi) pall allealls GSU dasa Sle Lill
Vile jes plies Willy Mibauall Aus I) Li Gislasy Y yaa ly Led ay 535
rae" Gala) Gye I jet

Ve¥s Aad gs VY Ga (E) So VA aell dyes pl dayall YoY

agda Gislaa)
Ay jaa! Qug i d tha
Jauu giall jolly

Oone ave 200 Ay) toe aa Ye

COORDINATE REFERENCE SYSTEM : WGS 84
VoVs Ais dg VY Ga (g) 9 So V4 ated — Ayan day yall Yee
 gaball
alsa) 4,8uis) Ly
Jy yall Quip yi Ai
Saw gall Gat
-€ 0.6

A a re

ANNEX "B"

ION AGREEMENT FOR

GAS AND CRUDE O} as
‘XPLORATION AND i a
EXPLOITATION Lagi pl) cuits A Ce Gamal

WEE} - oe

Kappa) nee Aa gee

3

AG A pall AS pall

THE ARAB REPUBLIC OF EGYPT
AND

Hamlet) at)
EGYPTIAN NATURAL GAS HOLDING 3
COMPANY A el date Saale © ght AS yh

Ve¥s edd VY G8 (E) p60 VA aed! dpa sl dary oY

"V- @' Gall
(gated) glowed! eillad
(Ye = cis alll) ay Glaall hs

Asegball ) jl Loastall ay enall AS 5.2)
SIS CL A Ses 8 as ohh cs penal) oY) til olish a gall
Lat Aaa ald Ay yall AS yl Ibe acatdes partes Ueki Ales (5 pcnall

cesses fee ops lea” Gb Lees Ne dy Al
AS pod 0 db Gf AS poi Santball GUY gl GIG 59 Ge GY 5) (ce eeeeeeeeeees )
AE ty ee Le ee

seeseseseeteens Ce Jay ale Gh Gal hhc [uct all Lgslal Fil) Aa,
DES 4S yA) baat GUY GIGY 9) Ge Yi (.
me ded) Bala) actif OI gis (002) eee Bal vee eee
Fay ea gall Mabie) Lass Qa" 2alU! Lb Lad Leal) lth oda al py) Alas
ps ha seen Oop Lasky AB prey Le pull ASW oka Ge! 5g 'T oiialall
a Aas d  slitll's Golds gee” ch Led Lea) Slt Ay ll
eV Aad ———— 8 Gy gill) Can yay 8 pslcll y Jus giall pauls
ays GL ball Ihe Ga gay elicll A gisce y Ailacll ode ol a sgdall yey
(seeseeeeeeeeee ) eee Ete GL sb DIA Abe ery US Unis
i AL) Jade: 8 SSeS eA) Saat GLY I IY 52 Ge G59
Ce Badal s As a US US wks Gaal Glee le J sléall Led pro

Os A fie GES 1) oi) alley py GL egaill ode Ye Gadd US slo)
+cyalcall (oll still 5 Cale! Gila
Ve¥s edd gs VY G8 (E) pho VA cael! — Anas sll sazyall oY 6A

He ASS J aL filly cl gts ads al glial gf Gulag) GI 1M) Le alla Gay
Ue vee Grad) 5 fal laa LA Fa) ge GV) antl ela ll ds allay
Gale ole Al gies Col Tha gy St Y ald ABLEY! oda Qe del I) salall
NAL Al gis all oda SE of Cay al Le Gola aluall abs Go obisl ad pall
ABBY) pate Gatveall Arall Gly Gale Ge oS
= :baa \de Gada!) Gls (8b siding
|b) Golo (ab YY) Syetall BE Ide Glaall lbs eee YI-)
oals grec s Dill Ga Ailey) ob Calas Solid) go tuts
Ay lis Ula ob Grey les 52) sl) Ge penill Wid Als Gaul
By Skall A8LZYI oda Gly AE Kye ell
+ Usa Na gla!) Glbs (ett dle Gl cles -¥
J Atl ge ca BG Ge sel (1) ey Gl ghee (10) oes a ())
Aah a NG) BY 8 Stell All ¢ pee rey Lette (2)
HLA Ga ye Gas) sald Liglice J glial y Gulag! Leaed Gall As yunall
«Ged oad sh celld ge any eee Canal) 5 pial baal)
Os Gl dS yelcall ol) pat Gh Ga Lill ae (4 Aull Gl gl tL, -1
Fyre ASV) cle Glacalh GLLST odlel 5) Shall ele A 8
relays J sliall addy al call Qluall asd aay Cale) Ge oS Jah
Lia Saal GL 5) Gus GAY) antl eld a Gis) SB glial J (S)

5 eAiLaall ods a 4g)
Ve¥s Aad gs VY Ga (E) y So VA cael] — Aya pl dagjall oY).

soled cl Glial) a Jacl ado Ga Gis! Bil of (Q)
Alga) ate J gle emes al 13) « Lil) Ide Glacall Gls dale} cla sll,

co al fia) Bild gids | glaalig
VeVs Add gs VY Ga (E) So VA aell dyes gl dayall YY

"v-@" pall
obit yaaa wiliad

Agua) Cs) LRM cast] Ay yucnall 4S)
cob Leg Dy Lal Cully ll ge Casal al jy) Alls) tI s Lay
TaTm By Util bball .g-e.g Lee giall Gal Aja) Uap) débie
Ay pall ree A yseen Gy Led ABLE (ly Lad Leal Gls Ye o> Aad

HHH AS yg "Gules" bal) CEU Aaa penal) ASA Vea!

"still (ly Lad ——s > cle Gln ------- 4S yh g
age dg «( lesS) poor 4S 8) (galas) ----->- ash
dal) ——-—— Sa) 3 fh DS lie) Gal 1) Le ALA al Gta) Jan
soll Ge Ui ula (ye lacinn Lake UEUBY) 088 Gyo Gil pie (2=5) <=
(“Sa ) aH gh 9 Ball AD ool laa LI 5 ye Qa

4aY) ote (oeties Ly) std GLY GY Ge Na

rer AS pb Madly Glad psiiy ("Saal Gh La Gill Guo ys)
“ple Zid (DA, cjaell dad BLE Galas —----- S35 JsuS
AuLally 5 gyaleeS —----- AS pb ag URS Ida GA! ye Legs (10)

col Sy Sa ye AS asad Wy ola) Gl jeell Jaa gb Jl Ge

ppl) ae Lal Cue Gye AS Gy SS ule
Ve¥s Aad gs VY Ga (E) So VA aaell dye pl dayall YE

Cs Glial) due Gye Laced oy ld ld cy Sell Ss yisll Ua gat Alla Gay

spill Ge Gaull al IY! AgLGI alsa) db dpaitll ade Ge Sy sll cll

sata AS ys ~~~" AS yy A all ee Aap seee Cn Lad ADR! 5
a aH) YU sill Ga ga: 8 jaluall —------— dalaie (4 -———— 4S 45

ead A) asad iy Cb 5 Stell 5 fall pus oy Gagan oo Aad
cE) Sua) cy lal 5 alsa I UY) gla) Gye da Ludl sala!) ISS lish

S85 al Ga (Jsti8) ------ aS 8 J (Gee) ----- 4S Al Ssaas
ak of da Glas!) lbs 4b tty Cages GM ltl y ges tall Nha
bs Hat ode Gay Gul dns ys dames jeall IOs Ge Ld ee bla

vo 3M pte, y ULSI Nba alsal Lalit

(0) Sie clini! aie JY) pte y LEY eas y GLbAI Nia dado pratt,

Aaya) Gan yt A ilate jill alsy --—-- Sas 8 Us oe etl
oka gb ALN jay SL all SUS) 6 aie fl Lala y Lau gual jal
Asley)

ce pl sia) Bild digdbs | gland g

Ve¥s edd VY G8 (E) p So VA aed! dpa sl dary YN

"a" Gaull)
3S ji) Stil oat ali
(lg! Salk}
Gada gull Jena!
4 Opes Ay pall pee 4) sqan Apel lend deplas AS yo JS5
IMs papal she y sey Lad Lyall Udall AaB! oda pica lath de Sal
es AM gee Aa Lal ceil ly gail dll dale) 4S fuhall 4S I ands,
FLMlGY! odin 5 siell Ibe lSal es cil lls Cuil ll obs ad Ga eS Y Gal
sok Led Leal) SLi)

iildll Balt)
Sj AS pill ol
ASE po) le Les J lially Gol) Git qs lett) GLESY) G6 wie
wy Sal) yay Mil gas Ly Se sl AS jaa
(Galella | & aly
(gusta all Spl) lo
Eee ch 8 pala) Agaey AS fall AS AM cas 5S pall GS
(Aiail ll Salk!)
5 eth | AS yeti Ye pl
stiiell s Gulag) arbi cil LS sll 5 say pliill ga AS jutall As ll Uae
aj) LS) Ga pe ee ill Apa! lie 8 ja}s Ads ADA Ce
sal Aad) Gs Alas (a Leg Diy 5 lA Gu ly SlaN) ge Gaal
Linh y LB pees Ae peal) ("ALENT ch Lead Leal) SL) ee «eee shel
liad s (se -ec” —a ob ed Led) Shas) An pell ues Ay sean On
wYe = Aiud ------ aap psilills 5 psluall Jslill,

Ve¥s edd gs VY G8 (E) p So VA cael! — Anas sll dazyall  YYA

nic ley play Coad! bec ABS 3 IS Leal AS puball 45 pall SS,
sole ol Ugligst Mab ye o Se gl A Apaitll shal Sy sill yy ale!
ALE Uy Sacked) GL i) gall g Jeall eal jl lig aya
pdigl SL Gill y Clb, ea all y GMISGI als) Glan aS patel 4S tll chudd y
cle: Gapall "a" Galalls ASLBYT LSA Lay GLa!
plu jslat Bus ch psi J dee ul Js) oi AS pall 45 Gul,
wills GS le lial y Gulag Cath 13) V) LasT 5 Sa!) Glsbanlly

(Ganotly Vial! Sabb!

JU! wai,

Gye die ill gy pe pk Ged pall AS al) AS ya JL
Bais ed Aaghte gale pgs (O06) GY dase A pace (TH +)
als; He fae 4; pore GL gain (£) Qa) Loge US dad Cu peel
dal) aul,
AS fall AS AN age ys DIA allidy J patsy J slidlly Ula) Ge US abt
Saige sll AML gly hall Go ail Gle AS puhall 4S yal Glad) peu) Gui
ASLe does ye dat osl JUS Ge SUH Gab Ge GY ed So
one Dp JI diy oh Gd bhl Ge ol aL Le dlls go all Gt Lele
AL ay LebSh ABLE) Gye ALS ates of aisle J adda Ge sl | US
S (gal) Sat Gey atlas s) J 5liial gh Salil a jhall 1de Cle Get) UL!
ISI she AS full AS yo) SLeuhy agud A deen Ye of Ge Silty diy
FLAY! Ge 448s Loe Gye Use CU jLiball of Ad dual Ay gill anual I
ASEY) 9a Gye Gy pial Halal Bald) Gay DUS! are as ulldy clghests

Ve¥s Aadays VY Ga (g) y So VA aell yeu pl dayyall YY.

(Gat dhentd) Sabb!
Jouail

Bsa V5 cllens ol Vg 45d tel La Vy Ge el AS pel AS! sly
Vos AMY oka Ge Lay duet ade ol LAY s ABLE Ge yes) dA lic
tis pied) daluall (ye duet ade sf Gis g UBS Gl Ge eS I tcl
Souarall ai 5 Al Gisties J Shoes J Upal 2 a5 Ugly) ties
ol Jal ike Lge eis Gbbell Sat Gal eV Ulleial jj lle
athe J sla gf ula GLI fal F Ghats Ga sl cla sl de gets l sill
OS jee cl oe ey ol Gist Uf AS tal AS pl 5 pat y Ale

(Aedeatlentd | Salk)

3S saith | 4S yusidl 90

ow 8 83 Lets y «J slay Unley) Ge AS 5 5 ps Cul AS fiscal) 45 a)
Ley Lal si) Gas J lela) AaB FIGs jued as pall as yal Gf asl!
lay Gola Gas jue fl Sal} oil alld ol a yedall Guad lld La

ABBY! Sluctide Case Legis gl sl still y

(Gabel lta) Sal |

Syry igen sy
Lad ot cluncl (A) AtLS ye Ge BJS Galas AS futall AS I Gy 9S
B Joy! tse Gatiys ud! (£) Sa) Sstiall Guess pede (£) Su
saa) izes olell jarell'y costite B Ja) Unlae pre dud ods Unley) dist

sane Bla} alae pune Aud gh y
Ve¥s Aad gs VY Ga (E) y So VA aell dyes pl dayall YY

(Adtssildal | Babb}
sfa¥l alino ilyl pd daa eo
tad clot) dulel le yuoe 13) dagace slay Gules GleLeial yy
ded Audley YY) Lae SY Geld oda CE duly
die gf pee GY pyar atl le clac Ol gal Ge fs) yf Ol wal (0)

is pele ISS gle oly die Uy pers AT poe

(Byaibiall Bald!
padaatS| (gel lar cls boaian |

4nd BS IS) Let) eae pg) ALead dns gerll dnaall plata GS
ay ele Yl Ne Gf Sy) fly AS fad aS pal Lal pguh Anlel
cogs fp Slay Gehl aga) Aden Cpe Ail gall GI pa Lj gS al
«lal Gul y peu Antel
(gett Get tall Sabb!)
3S patil (geile! lladllg yodlagt!

aladtiiuk a olall alsa), oy pill Jats ill ail gl 3 JY) Galas reins
agin: ally 8 pls 4S pitall 4S pill aging Guill AS ball 4S yall as 5a
AS AU ob Unley s J slicll

4S 2. lala) ala) loeb 6 Cusliall i gl 8 3 Jol Gules 9 sir

Ase geall Ageeall ¢ Leigh 8 Ale 4a) gall any UM Iba (g pausy AS ball

w Gala Me Gyo 5 pSLal Sala! LSS Lady pg! Alea
Ve¥s Add gs VY Ga (E) So VA aaell dye pl dayall YE

(galt Mataibid| 5.21)
3S jah) AS yetell Jani
Jy tall jy alate! aa ye Sel (17) BDU DIS 45 fall 4s a) Las
«SUN gf ala Cay jl cl gus dyatt aie IY
LYS a Ley ALLEN ote Jay aa slurs S20; oaee AS sual! AS 50) al
wll xe sl
GL Gee Gis GY als! oda al Geil IY as yuk AS pl) as
Let Lene Ua pail

+89 Ls! ck ot ot Saad Gu) Opi As

Ve¥s edd gs VY G8 (E) p60 VA aed] — dpa gl dary YY

"Gall!
ontilal) pllaall
(lg! Salk}
dole piSai
OSs quelaal) aUaill de le ASW) ode (8 Sa) gl Clay pall Gabi
wind ISU
sLdall cilily (.)
DES UsL ay ABLBY) oka Gyo Le I saLall Wy « Jsléall ax (1)
oad bbty Gly dears Ge ry JS Ls Ga Lew (9) GDB
Caryl (al Gaaall Sllens dabeiall ailall, Aijaall oll als GaSe
she ol) say al Maia Goo Sa ol a) hb ll a) Ye
slebe JS egal le Jay sill DLA! Gu sill Caen Ladle dt
Fa ed DUS Ssliall y Golasy « Lilt Gide AS futall 45 yl) pai (1)
naa) Las bly deal a ry JSS Ge Ley (VO) te
Ayal!) Cilalars droll) Aitlally Aigaall o pill MS ad GaSe Gaaall y
cl Als Bb OS Tabi Geo je Ul a Gual A Gaul,
coe Su Bhs Gu ph Gee deeds 5) Stall ds gy pl Aye ade
dps pees (Se Gal ol gall apis gf ut cLegie US debe
Shuai af of Gey Aplall ye aiilall , dial

FLaild US slate! y deal yor Galea! a sib Co gus AesLull SoLall igh
4S ball AS 2) gL Gall ye Leads Casall y Avail) ALY
Adal 53 Le (8) GuSeiy Ca ga Gules bade ely .(Allal Cus)
Fa a Aad (8 (AML Caen) 4S fitall 4S tN) g) J glial

AlN aug sill

Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

YYA

rellaal pally CdL seit (7)

(2) 8 jill by Coal) LL a gS yo gins ay CRS US hes (1)

sey ABLgs Aine Lasaeeny Lakes Gadel) 100 God LUI 5aLd) Ge (1)
olay dye Cus sel 13) Y) cal ula DI Ge sel (7) 28
Sola alsa Lay 5 Soa) jgal (17) AD DE LelhadLe dats
og (1) AN 5 DS. el'y ALY ys (,) 38 LI
(read Lay dats day zall Glasiuall 4 5S Gf Gay 3 Saal

weal) Gels DIS
LY Al G shat paid J glial G83 ¢ Age all 5_jiall oda Ge gas

AS fuk AS 3) bly deal ye ght

Jas ey oh Gee Gaal, Ayal) LU AolkN) Glu dats (7)

Gala et IN Ball Gs (1) (G) sual Wy Gag

Aah yg Sl (1) 2G we Ath dies day dbl jet

IY) Cx aay Aya BLE Gls GSI Jilly Gul DULY
(r) DU DS Lslaadre 4S Yule Jylédl PF yal cue fel
8 8p sSdall yeh (1) ADEM 5 8 cLinkil Gusts 3) Shall jel
GUL dal je Gall Legdsd sf Sled J sla oe GY
Ai ey Ge Lgl Baypall Cathal y YSdLaars 4S ithe) AS ll
(49) 5 pai Aa Sala GB ale: Gua peat! Aa yall ity Shel

ALE) Gyn
Ves Aadays VY Ga (E) y So VA aaell Ayan pl saga yy

vAlaal) aga (4)
Lala 45 fut all AS yt) play Canly Lota J yldall lds hus

Barada) GLY gl GIGY sag Stay Gees cb Gaull dyatllh

ALS AS) baal GUY gl) GIGY yas 4d peal baal JS AS) ye)
Cod CA Lau AALS J gay Ad peniall @lleall Cds Uelgead Ges
oat Ligh 1S pi) Sandal) GLY gM GILY 52 Gl) peal aah
each Fe ped GS all Ail ye paleall Skill Gal lp gall
es 6 SY) OL ail) als y ula) gd aad Ug) Gell Ge SV!

Baad) GLY GIGY 59 Gl dat US p44 saad) GLY ll GIGY 2

ope Gill Atel ods oly a pe I je I lab AS I

Lele Vere Rela) 2a ya ca tad chien y i gdb clay

col Gist) a 8 GAL ek NN Ge ays Ui A Ube Cad os

Ligsioll Lait) Up ga (of Aderincall Ca pall slau) aun Ladin
ALS pe) Baad GUY pI IGY 52 yas gS) calif Ay jena
AS: od SLY 9 ol

TAB) Cus Gyo Gili gl Gut 5 (a)
Gell! Ua Nae Ga peed Gr DUI I Ga led Ul aga y dle (8
OLS 438s & pata ye Adele (28 CDA! Col) 5252 ABLE) Ge gue Cs

shee ons RS (ill ca ABLBY! Go peal
Ve¥s Add gs VY Qa (E) 9 So VA oaell dyes gl dayall yyy

“cppeslaall plait} Juaet (5)
cette) aUaill Naa ued «J sldall's Uolea) Gn abitell GlEYL 5 sa
Aghia) OLS sill e ge de AY ily gs Lis
baked) (ple Sailiy CiljLuuall Guaat pic (3)
assy Aub J Ua! Qle sally GLa!) eat Gy Gl a ga Y
CNIS By Ye 3 pple Glas Ub dike GY pre I Su cbel J
ABW) Jb (8 alo udu abu
(Gated) Sabb |
ectbihidal |g cath punch 1 adel ated
SB thee cl ge 6 adars otsy Ssliell eats ASU) (yo yuni Blel ye ee
CAMS chung 6 ASV) Clg penal y CaS AS fuel AS tl Ga yh Ge
Ags t) dy oadnall Sy aoSl lads ALLY le p jsiy gi Clay peal
4 Ane N Salil! al Sa Lai, 2 fics Sales dale dice: les J paeally
-ASLBY! oda
gaa sia (()
Bee gee SAS gf gant J ALS ye Aqtlill 5 poled) GML aren
Addai) cellu 4 jl Cilla y Lgale geal 65 (ill etal
slgy Adlatal) Caullsitl y Atlant! (1)
AS EN} Sli) Ceadinal (ula) yo Sreinall 5 yal 5 CLs pall (1)
AL) Ca 5 thas gy glans Guill © ga) Gua ¢ AS tall
Foe gia) pp Vy Cli pall alld (8 Ley ABLE! Cap yay daliall
Aad WN ok gs bigs Gs Goll OST) Calla pally Guan sl yl
led Ushers

Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

y¥¢

BAR Ge ype y GLE yall AE gle Aplill CDLereill cs pacig

cele dash Gal gill Duaeis Sled) dada 68 GI ei) Ute YI

aL ALU sola Gye (¢) 8 dlls (G) 3 ill ode Go aly. pga!

daiclsl) sli) eh pga Gls yall Gd ¢ Gaal laa Gye

AGL SY! cL SLs yall ld (8 Ly ig eee Ga dal dy pal

ogi Arata) all val) DS plitiul GSI, dpe yall CLs

wolisl (Y) Gist da puall Zpuill Leas All is 98

2 Goeth Atle dices ee Cai lall Gala) Guile yall dal (Y)

gf ysels Gls yall AS yall Yall aien (1

45 $5. jaell alall Cass (¥

A lb yall oY 8 SE CAMS yall Cy pene an (1
ste 5 Guill cay aie heat aglas i atl cally Do pelle 5
BILS) Duell lily GST cl lS Gye ill dat J A geY
ST OLS Ngee Ge Cul idl pgDlile 5 uerdinnall Lis
(erat A he le de Y hei) aval GDS
F_UN) SaLall obw cya (¥) (A) 3.siall 8 3a) ll Cala! sta g
Sey GL yall gis (%1+) ALtlall Ga G shes Jad Ll
AL LTD ca Le cut) Cyd gall eV gq] de gual AuLUYI

Legh y de yall Lay Ask GIG) elt de ghual
Le Jiesty Syl iall 8 pall Al gall bail 3 de ga Ld
AAU Balad Ge (¥) (AB) 5 (1) (A) 5 (&) 5 (") (2) Saal

«Gala aa G8

VeVs edd VY G8 (E) p60 VA aed] dpa gl dary YN

Foal GI jLeyY) Lt sa, Gla yall Gls le 4 le y
AGLAW A gall dill Liggbei joel due pall GIG,
Alea!) JJ dal) Calls ie Lil (ple aulle Aigsall duuall aleiey

SYals Lal jell Ga Led ol pe aL He Iie

24g) Gaull,

-eliall y (Sud) ay 6)

sSlasally alll Jay .Y

-valall Jay! du.

bY) cll Ula Jur.

bY! cl) aul) Gy sles Jay 0

BEY! cll a5 Gabel Jas

(Gala) Gib gall LY) asked Ga

cols) ASV) Saatall SLY gl) dy el Gael By! lial .A
-(ASainval) Anil asd cM gayi

Apodill dhe) gy jad 4

Ag jal Gazal Gaull).

Ay dal DDLYI 8 Jal a gery.)
adil Ju yy

saclail) lai.

algal le eleall Gualill als. £

wcgeleall cabll gudill V0
Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

YYA

Seals Gopal V4

BLS) 8 phe TN) ula e LHLL) de ghaall 3 gah! alas 1
(leg C maul

«MAY! alls A

Ayeglaill cuall 214

Ag Sucall Leas} Jar

sel) SM jad aaltll alas.)

wlaall Clic gi VY

AU) ae AY ll acl  jasdll Guelill ov

oat gall Jai lass

«cca gill Gualill 0

Cis Able dank I Gal be FJ Ya J cli Uf.
eS slball yall (1 gall aLlaill

SN gins (T) EDLS SES aalley darts gall Cusill 6 bill ska,

cola s Spal Gy a) EST 8s Gh all QE De

(¥) (2) Spell oho poe ty Sane Cas Lat! le Led

ALAN Sale) Gye

heal lie) ca Sal Gall ode Cais jad Gall GLa ,

aay of Gill J sléall 5) all 4h yall alaill COLred » Causa 8

ashley 5) 83a Ui jally Gall go Uf ata J
Assails Alaa CJ lial) MSG GSA) pad anal) Gusall (Sad,
Agi yo COU y 3) paall ol) joy SYA: areal
Ve¥s Aadays VY Ga (E) y So VA aell yeu pl dayyall Ye.

LUIS ABB ys es ge A Qdolell Gul) Gail yall uals (1)
eV Sai gly jas Call US, 3) all abil Cali, SY aul
De y Asli gal 8) fall Aalyall plaill lide de dol Gyll yal
BB Cod ay) g gh Le clink dala! A lal elel 4) Gasllsa) ode
«Galall Iba (4 Apt salall ode Ga (Y) (cl)

Sly al J gpl all Lak de goal Gls) yi J clad des (£)
2 AMLeal) AMSG Ne 5 pad (ill y Are Sal) Slag) Gye dicey ball
(9) () AB sala 8 Ale Gapais yp Ld ly yal, cs ys
~Galall 18 Ge (F) (2) 5()) (Ds (4)s (")s

<page Added) CAMSHN y Cyasibe gl! cyabalall Crary Li je (¢)

lid le salted UY pally Gals (iba) Weal jal 5 alate

Eee eB deri Ally Sy Sill CIS 58 8 Ley Dpanall Gan SU Silos

BLD (TYE) 5 (YY) s (E) 3 (9)(2) Sb ial By UGS pane

Ges Borae 1d ail gy Least Ags Ble Cuunty . Galall Ida Gye Ati

seal Ligked 8 Aisle 9 Sig GLE yall a gS Liga 5 gal le

Eee Gh Gaal cy sill lady Laaall old slice ada gl FDU uaa!

sh gall (2)
J Sli] Caer gl) Wags Lao yay Leg gids Gal Say lana y I gall
WAS judi) 4S yl)

rly sual (1)
aaday GM) jeully Ld Gay ol fied) Galas Claeall ol pal
jth) sas Ugg Ailes Gls 2 Vay as pall AS ya) FJ tba

hed [gle aay ill Cbs pues 4als
Ve¥s Add gs VY Ga (E) y So VA aell dyes pl dayall yey

2 sldall Las g3 all I gall ()

Vy gaage AUS GIS LAS 8 tle Cibsbaall galt (AI ah gall ALS Gs gts

Cs Ng call os Sis ayy of Sulla pyay aif elt alld y cLiee

AUS 5 gage GS Al dati) IS pally J slats Lolall gy ileal!

—ASY! Ls yall

2('" Ala) Sagara) a) gall (1
Fas IS SN ye gh Sl gy jlde Gyo Jas Al Sapna) I yall
Joyk AMSG jas Le aad og AY! Gilstad Ga J al
a) gad Bat dal all SLAY ye Bay gall ol gl dal YI
S345 Gr hd 2 sill Leg pois & sill cd Ue! Allen
ol gall oda ag

("C" 5" Alla) Alaxivall ab gall (Y
Boley datLicns Aaglis Alle G8 Si All Alarinuall ab gall (I)

andy" ils Gat ¢ i ata ley Age ys ety)
eLgde aural jess yo (YO) ALAM) (68 yrs y Loved

Sb "Gt AN G5 gal Say Y Call Abetinaall gall (G)
Hay ge a Sly gis Gea) Ga ll Gd Upllentil Sa
Fills Cr a5 @ pi odgd aanad Bale) pus Walaa) Se Y
wlgie ata jas Gye ((%0 Or) LAD Gd Seeds pends 'g"

Tet Jf Ads Gas eal Se Y Ga) Adestuall ot gall (¢)
+ UgdlaSta) ee Gault (AI) Aad jeu oda y

ILS Beta) Glaeall Yo cll yt 5 ills renal (4)
ors Ge Kalil) Ay shall pail Gull gle gl Jaa Lin!
elgie ASéall ara)

Ve¥s Asad gs VY Ga (E) So VA aell dye pl dayall Yee

tS slball yo 8.2 gall st gall Glace (7
He vay J le jy Le lea all al yall Sli) Qauat
gay Aa Gay cal gall odgl ital fg 5 gall dead GM lal
stall alucis cof aay Y) lastly aihall Lasill agi Y ages al ge
(egDAS 3) AIS 5 sh (ayptiall) qiiall Gyo Ay pull Lag
Leglaesd oy Abell lal) bby Glagall dad Gj o sgiall Go ail
cd LDL) 48 peal! sla i OU Aa) aa) (de
: wcilabeall (8 Uglies) Alla
rGalalall ay jgi bale} y Jai Ciullss (a)
J Agta ak l 5 Joy Le PUl Shay gills al galls Glaeall ai (1)
AS satel) Spl
Legdass ill a gaat 8 Aexleall Sle SU ill y hull Silay yuene (Y)
cM Cot pM y Gla ui gall Qualls gh sla 8 pall ail
BJSY SsLaall pgic Yadary Ugleats (gill sf cy pi gall Lynda y Lele
WAS fall 4S all J J glide! Jac.
SY apa A 9S Guth sll Gui pall js Sale} 5 J& aM (1)

+3 jal) alaill ules
cules} ( 5)
gills Glassy gy jbtivall 4H Gul: dg Lat) GLasall (1)
all ya

Fas) AS AON gF Soldall gh Gulag) Ley Caald (Al) Lesa dali (7)
gf SgLally sled pss gag ZS sl Uala Gl jugaill ga Log!
Ag ll g 5) Stall y Aekaisall CLeratly Leg] aestill Gals ya) J Lag!
as Leg! ls AY! Jalal dyublieall Cdbeaacl) judd She
sliall 5 led esis ae Gy Ga ae UL le alld Jai
ALE A is pS Shey halls Log aeslill GIS yall J Lagd sl

Age Gay Gabe jay Appr Apert Glad
Ve¥s edd VY G8 (E) p So VA aed! dyes ldo YEN

AS EMF Sg Gall gh Gulasy alSlly 4S leall laeall Lael (1)
AAs FAS ee ali Ay lay aid Gala le an Leg! Aeittll
Sal) Aull) lial Ge Ud!) ode a YT) La day abet, Guat!
“Eee ct tbe

Fic) gaciti Y al Aaslill GUS pill y Cl slall Ley Gallas Al atiall (£)
cbs pe be clin Ail! Calls J dale Aja) ld pene
«Galal) aa Ce ASL Salah ys (1) (et) 3 sal

2 plug LI 23! (5)

J NY ce) gf AG Ae PU Slay cael oJ GIG) ge

Sage hes J el ge J ulead | Gye ee Gal ila)

Ce Dig Ley Ale AS full AS yl sldall 8 plays Y 8} Gane ul

lay Jee ob AS fuel 4S alg) S dal le 5 Al ghee Uylic 5 age

i Led Ld) Gad A las J ei! ge tuts | jUbal J lial s

Bast) GLY oI 53 Ge Nga (Verne) GY) ade (le aig

stall city Gl aay See Shy ge pul A lly Galea US Ge LS 41

Saale ye | aS ek) as a

rCilUaall g Cyalill (¢)

ANS 5b 5 GlStoally yall) wy! ge A geal) ae Guelill Callss

ch J GRY), as as id AS pk My J slball A gine aun cyualill Cy

celal 5 Cl sill 4s Less Lage col sf pats ila 50 aE apie Gab

ly CI BY) ale Gt Lees} he Sell yo 5 poluall jal ly

Ligke Lee hie Gla gf tinalill ode ye ci dbwea Ghia! alla!

vAalee Jae} Abed!) Calls)

Ve¥s odd gs VY G8 (E) p So VA cael! — Anas sll sazyall YEA

Age yall Legal J gual) Cuum ulldy gyre phd uo Cyalill prc alla 8
pbs Nags Miletel) Abed!) Claas!) 4alS aad «Jy fill dele Ga Lys
SS J ce gh Angad G8 AS jiball AS pI FS slball Yada y Ulead il
Lins Silay penal yo MIS ue g alas Jet, CiblUaalls Sls)
Ag s3lal) Leal) Gs (28

Bydleall 4S Clb g peal! (2)
CBRally Gaba (le pial ha CdLgatll y Seseall Lela!) ld y pecrell
Cd all G8 gall SIGs pene 9 LE yoy GLI) Gist y oll! Asad 5
CAN GAY! One geal! Gail galls Gye luall y Siall 4S 5 Jill cle
pele ot Gi pk: débidll 6 ys

Agi gM) Clas werall (5)
Fs la Le a Feel 28 Ga Cl) dg nell » Calc) Gals

nd) AS C8 Legg Aiba! Ayla Gules gf GY ga Las Lyset g
AUS S 5 «gt Lad dale Gr greta a Le ga cle pgild's oes Blelaal
Shbell Ghis pets cf i GI LY) ue Ss jaca ill alsa! dats
5S All Aedll lay penal! GUIAS 5 cASLEY) oan 2 Lyle Uo poral
cote Dp all Jus Ga ASL! 0g) GIGLI | Gb Gl pleat
lhe ol J dag dls J ee a a ela a

Cle all (ued Glas gf syles cilia Gils 3) ALBY! ¢ gua ge I
Ce AST gh Gy yy gui gill Cy gdb gall WY 3 ASS! oda 4 52) 91
el Ariss Ga Sy SL bead eat GI jyaad ALY) ods GIL

ACsLeadI) 83a ais g
Ve¥s Aadays VY Qa (g) y So VA aaell Ayan pl dayall Yo.

Aga gaall y ABLAY) Ay Jay) Clb g pucrall (cl)

ey HY Gx all Ghee 3 piilues J sliall old e Lil a DUI Caulsall (1)
AULS 5 A JY 5 Cale palo Eee cod J slhall pout yl isl
ALS GLS Lids cag sf geez ch Geet all GS YI Gill
p05 le LSS head QA) Jit) a shad) Gal Gy Late
elitialss «Gala Ida Gye (L) Asli sold 8 ale Ga guaia ga Le
Bp tlae Lgipea Say Malai (ye gyhalall J léall (ila ge C5 ye
() ASE Sala 68 le Ga peat a Le gat cle eat ote Gli
-Galall laa ye

Eee FS Ss Gall Age peal y Ly Jo) lds per all aad ()
ASLAM) (68 Aised Apu jad US gree Gd Giaall Gilley ALS yall
Sb y peal Jens YA Lp Cr all Cilia ¢ gene Ga (%9)
Goad) Chiles; ALS pall Erez EE Ssldall dee peels Alay!
Vig AS puball AS ll Lgy Cul A) Gall Giles Gle ug eae Ga
Sax VBa Gye sol Byles Cy pane 4 Gal ol jill le eas
eG see CIE lial Apo gaall y Ay Jol lb preoall las
can yay Ugleas s J sldall Leleaty Q2l) Cadlsall ety abe oly Leds
ZL) ods LQueii Al) ALS aa) Ge Lah Qle Gall Ide
3B) Sel) Auuill Lalas ,
+ (ypdaall (pile gall Cad, : Asati!) -)
«Mal a ga USLte g allel! JSLial! 243 580) -Y
MWY 5 Gldealy a gall le J guest sol yuuall -1
VeVs Add gs VY Ga (E) y So VA saell dye pl dayyall Yor

Fidel) AG ty SILA ALY! 8 Jol eli)» Ga -£
+ ALSL g 5 pally
bbs) Lisl jes Aa gill BLS gal GIjyl -0
Lig 52 pala All 4p ssigll 8 12Y1 5
~Cilaleal) G4 LS pk s Lele shea
age Babel Glass) Cals Sraatll G92 Adley 5S Le Sgn Vs
«Galall Iba Go 48M SaLall cys (Y) (5) dae all 3 yall
GILES Shbeal) le aad ellen 45 fall 4S yl) 3 tle ell (1)
AyGSall y AML Nac) (8 gy gles alll AS patball 4S yall (ale ge
Sally dale diver aegis Opals Guill Gath gall y Gab patel y dala
Gy Ale Fives 65 pts Gall Guile gall ease 5 «ill os Geet!
Col cle agli Deak Y Guill Ou Jal 5 Gaze pan Gul gal
Clas Guy ye US Clay penall ode g jgly Obs weal Ge yal
Agdeall y Laghall Ayulaall utLASU tay Ayal) Gillee 9 Canal
rail paall (J)
3 DgLaall Legads GA day pall Gath gill J ase yll gl ctl wall dals
8 atl clit l ALY) ode Glbi G8 ogee G8 AS jiikall 4S yal
ASL) (ys A Salad) Gyo (1) (3) 8d g peta ge
3 jatiawall J lal! Lists (a)
Vass gee cd gles ASW! Lepeisi ll J glial Aah Canis
lb 5 pure sla fia Sg y AS fall 4S poll Gy Sh aes Lape O59
Ads Lil (le eee dale 3 ZONE dant ill Sheguall

Ve¥s addy VY Qa (E) y So VA saell dye pl dayall Yor

gM clas (o)
ALS) 45 Lig sila ob Lin OLS ls I Ny pene gf Gaal AY
AS RO gh Sl Gall Ugden 8 Gy gS Ail) BaLall ode 8 ales 52) ll
acinall CAG jl gally Deal geal yy Gin gas AS jadall

(Gated bled) Bal
oye

roy gang dy UBSY 9 os gall all (5)
oly Aula If le 4S fatal AS tl dd jay Sibel Cage a5 oh
pails gall ares a yall Satay slially Unley dul Gi Le le
cn SS Udy 45 fall AS pl 9 By SLR Cie y yell y Aas yal
Lage (Te) Ga BUY 26 yo JH a yall GA Lye ys LLS CJ ldall » Lule
ee Abe sl pall aie dally Gola JAS ut Gis JAI le
a5Hh cayall jptal gules Sle! ge Leal si Sslidlly Ula) ils
4S pb oN aS yah GAL ay all ae ks Le Spd) Cal All Ga ph
Ce Bape en J AS fitall AS pA le Qyaty Mllall ola Gay AS jute
Dee OS al gill GL! ct} aya

rayall dyietg Ay gud (3)

RES 2a aay Gulag) y Ula!) 4a yeas 2 yall LoL Sh yuall os ya

glial s 45 fd all 2S yk ys AL BSVL jal dalglb Galati

AS jidkal) AS 2 4a yess yall att Jactig «ulead y

Ve¥s edd gs VY G8 (E) p So VA saad! — dyes sll dary YON

(Adtat gl) SalI
teinellSéall aha jamal

TAILSH a su Guemedall Jo all Gi ges 9 GHILSHI ol iad Ca pits (i)
elas ask of ABBY) yo AnsLull salall alsa lady lial Cle Gath
Linge (12) je ded jl 2 ye GH Sly See Sy pal Ga
el Saal y Ayeitll LaLa Rola) AS sual) AS Bll GG gS I ye
sceeags SS kal) apy Qe LASS yey gill Al
wate g Gf ¢ Gulall ial) as y yo Ala yall ola fae) Asal ll Caslsall =)

Akal) aay cll cued y Coles (All alo ju) Qual sll Calle) -Y

(YY) Adal aay ye sha a) dal sll GMS ¢ gene —7

glial! ashe Gras (gills Calls alo au Gemedall Jig jill dad -¢
Adal) aa yl oa pies 4d La aca g

Akal) aay Ge G3 jal (A GGG das -0

satay Cf MM Akal ay al) Als pall slo SY) Aagl N CauISal) dad 1

GM GMS Jo Gu Gecedall Sy full dad G8 ctay gy) «yailall -V
32 ficall CalSall le 3 Dle oa phe: glial) 4d Ge prety ale Gras
Abull ay Ge
Fla JS sLicic! y deal pay ula aig G ges AesLal) saLall Lisle
LEY) BLS MAS 5 J sliall Cpa Aeadall Guaall y Apaiill ALY
ag es Gules GUase ch. ce ill Laud as yp dabei GLA,
ecMil) yey sill Ai ay y Lai’ cle CJ sliall Abas! gs La UT GuSeiy
Ve¥s odd gs VY G8 (E) p So VA saad! — dna gl dazyall  YOA

Cle gaat) (A)
daday lial) 1a G{b GLY Gate Ales ayn p9Shall GRAS gl 15)
LSI aya aie AS: pe) Santall GLY gl GIGY gas Gala) Goll Ul sliall
cB LY Atel obeys col alae Ga Ssliall Gaal 13) 5.) Sal
Cat Jakes 5086 J lial) ada; Mate cloud) Glld 4d Gates oill yl
Aa a GAY Sl) jae Ge lel Lig ( % Yeo) ML a Guay
UGY gk ye 8 (1) ADEM GS atlogll (sul) Gail Ags de pone
«32 Al) 4d Cae 6 a Lill (8 Baill) y AS ye) Ball GLY
wala ad ALG de gdaall stl) G5 V5

TAILS sha sia) Gaaild Ay gust (@)
Uiby Lue GS ola fol Gaal yo Lihat SAG of Gall Gly
Fa ey DS ABLE Gye Aes Salat ye (1) (I) 5 sill Go peel
prae Atle (68 CASS) ba ayadi ic Ay glbne Ay pull 6 9Shy «Sal!

N38 CaslIS) aha jul Gaal yo Atlas Qe Sf (le J lial!

daa! yall ga (3)
Gs ool YOGA! aes yet (V1) ote ahs Ga Gall GLY oS
ely Lebel Ga 9 of Led sab oe GA Lea Utell GAS Gye
Dyas Li le A sldall y eles) GEE y Azle Gol fe) 5 CLAS) Iba
cL Lay dates sya) Slated, bbeat Sy Lei yal ph

By Sdall Lygh (VY) fe GAY) sta
Ve¥s Aad gs VY Ga (E) y So VA cael — Aya pl dagjall oY.

(dato Lal Baldy
Geese yl cilia anf pl) clin

rsa) CiLal il) AB) yo Gh Luus (f)

tial col Bl Gls y Casa SLA gill Aa) pal Las glial pods
Saaal) LUA GM ph S (8 5a) Seal) Css Alles ¢ gene Ai yal
ddLice Af) jt ay Galall Wha Ge (1) (GQ) 85 GY! Bald Ga gas
Vee All AnES Gal fie YI se J slid, Unley Lele Git ote tinne
US y Galall Noa Gyo () (e) 358 AMI ball Wy Gel atta ye

waa al) Slee! GLa fill Ge GAY) atl cla gl aa 6 anal

TOUS sha cid Bh je Glee (4)

tia aL Bai tsa) y AMSG) sla fas) Ail jal Lan CS liall ets
fey oes Gf cla eM) digh gl Calls ga alll ahaa 4a yal
elas C) cAMIS oho fis) Gail Lady Goa fil ill alls)

Ail Gl Luall (e)

Care dl Sal Glas pea alls GL sail 5 Calla) Gu i Ge pal
SL a ee HY! antl eld gll ae go ayaadl ullas  Caullsall ala yin
Fahy GLa Cob Clidilly Cul y puenll» CANIS adi ¢ Gaal) Slee!
—th be avai
wand) as —

yell Old g pee CDAD A yeitill Caleai —

= kil Slag pee —

Aa DUI Age all ShLaall Ul eid,

BILAN ho fad As) jad Le DU ayant) (od Sal Gian CJ sliall etsy
CMS so a Geacedall Jy jill dallas s
Ve¥s Add gs VY Ga (E) y So VA oaell — dyes gl dayall YY

(Gesst deat) Salb |)

tet pall Gumsdatd olSai
ay Le olitialy chy pucnall JS dy pe Cuil gl aces Syldall of pyedall oa
stall ge bs Gulag) Waist Udo Gila 4 ols slay! (4 ald Ws
3 US dy poh A ys eds J sliall Lalo 2 USS pp
dea! al gee
cB asncall gail cle Gg sll Syliall Jaa ga "[pSauall J lial! JS’ Ss
Sal yy pad Lysine Uedye Aide Lose ghia ABLE) yo (Y) (5) 388 LN stall
eenall Jsliall Ja le Aéstusall dy penal
Dart gle Syunall gis! Jaa gl) Gly glie Ye bbe Mlagal dal”,
Eee ACSA il us is shud Alen all Lal fd dale 5 Ay call arolall
+ Agle sling
- Legal Lal + hosel Sal) = dy jcall Qala dal

Ag peall aalal) Saal +g spie Gd Aa Ay ye = "L_apl Aaa

a Jae er GL gage Gt kal dy pe aes IS 13

CUNT fh Saal gle Aesag yiall Gil call atiaal dats dy peal OS yall J

«Saall (5 gis gle aciag Vy Gul Jae gh gee A
Ve¥s Add gs VY Ga (E) y So VA saell dyes pl dayall YE

iol

Ag yell acl JAX gpg Gh Sal dy pe Jane = Aleguall Lal

gS duller Hy all 8 SV y LY! Galea!) ates

Aa peall Jove x giaval Gaal
deal) Jace —

= ALepall Lal

oe Ss dy pall Jae Ge ja Oe

wdbels § y Sal! AyLua!l Cilla!) Ia gosall Shall eae gos

cob Ra dy pe aes ofp GY 5g2 Vs ga Cds Salh of Lie iil 14)
sg sled ALagal) Lal 13) ¢(%08 +) GLa Ga geal a goa

YE - 8% Nels
wf)
ale ely
Ngo dees cttuall JS
av Alanll Ledl) +
yay Ay pall aclall Jaa) =

wy ots Samar gee cof Udall Gil we -

Nar deyee Hl wall arad 2s J sliall Jaa =
Ve¥e edd gs VY G8 (E) p60 VA aed! dyes sl dary YT

"o' Gumi)
pewwes | Re ragery «pees CR) Eyer] Pree)

GUN) Ja getiig Auta! ugh! Gis! jal —1
«J still Gules! age Gil gy dlig Sty Glas Gilby AS pial 4S ll» sit
SVpaly Gh a lb G8) G) le eb yal ao) Goal alli,
Sell
AS AM, Split Al gy LS le Fels Sill Gla a oy
cele Ney AS Apaaill 588 LB) 4ST sy La) (a Gall AS pital
+S sliall's, slay) idl yo
«eb lsd! 8a! ay od Gul st
Agel) ade jug bill Slash Aa ya y us 5 Lag
eo ge ie} eee agli Ul gel gi Abani gas J tial fay
Too + Ash Al) Ae incall Ay sill Soli) ag Saad gall og siull
Abas eal Les gh Jp AY yal Lal gS
ALAS 5 Clay) Lente Gil sig cl sldall Adal 52 Gal A geeeeeeeeeesreees pera
ashy ALS ny Ayal ade Gh ye Gi gis (1+) hie 55 pe ae
SN phe (2) eed TS pug bill GSE og 559 Cuaes Culaal s J till
way gst aa) G8 | ply goa se att gle ely

BustNds Gacady «'...

Ve¥s add gs VY G8 (E) p So VA aed! — Anas pl sazyeall YA

SAN Clee ake bas a LS Ay fill CULL de pall 4

Slings See COLseil lids Cuaty dyailll sie ae Agdlibe eee

eres} « Jul)

saga J) ga CaLSG aia) - 1
de daall Aull aves cal SOY) ASL ce desLull Ssldl DAY! ate ge
Aaah Ge leap Apc Cy peaeS 2 find pee paelall I yall il Ge
Aaplicall IG [gb Cindy Coles (i) dass yall

riled lucall — 1

cme pb lial gdp ey fi Ae Gy IS lay Gye pla) all

preatns
Gay Galall ........ ei Glas Say Gall desl dla = 3°

«eal Gull

+ pg hill lec) Glas! 4) adi dalss ya} = |

Ale Ge ¢ISLOU Ala) Austell 3 jadall Aly full GbLiay) = Gs
el i gel (Glan) le 48 eed oMll dag itll All a y

See WG Ayal ade 48 (o'ty (gal Aye; sill dull ary fay
CS Ge lea eee Ayah Se ye giall Jy fall Gllagl =

-aglaill Spel Gla eid ad oi GM) Ayg sill Ziad!
Aue N sy ks a ag bill I gal Glas! Sill aye gl = os
eGolaal) Ane gl

VeVs Aadays VY Ga (E) y So VA aell Ayan pl dayall YY.

toggle) las) Lai -¢
glial Guile! added Geen Aged Sie cle! ye CH ghee Quad Jd
Aly: goal yuehill GND jit 8) lee YI (cals util
3 Aga and Aad gia) @LUY) GUIS g ula y CJ pli
Negctssecneseeestesess ch Bagpigall CDLaguall 5 LSU ugh
LYS ee 6 we Wl Jd dis Ga ctl oll gig alle GA ()
i(od0 iy Lemam ) Ayal ake

CO) Line Ny slitting pagbaill Andis ali cle Cylaslis J slall gay —

ai Jas pa ll ds A DLS Go pebill lect alia) ais

«gal Gus

Saeki pad ge lel gad) jaghill IS 9 SG Alle Gay >
AMSA 8G yall J sléall Janty Aiatines 3a5ld (gl le Acids

cee Mets ag hil ged & Lealicall (lea! of dla ay -
Aged jugbill 4d Gye lel Gals Uyic Miatoall 4541) at) gil
pall slat 4a gs cilill Gailill GLb relat Jac! elgit) ass
«pe bill Jl se glad Ua gaill ge gill J glial "aay gl! Ja yall
ays Aiwteall ail gill Arete ld aes Dill alls Gorey 13),

sunbed el) dell 53

digs Abily ee. His Ge peas CY! of slay Go 8 IY (Y
fig ee! eee dua Mic elt) wey gli) LG sal

rely! Aglay La, "eae
Ve¥s Add gs VY Ga (E) y So VA oaell — dye pl dayall  YVY

wile col) Adis oI gill gle Leite ugh Glas Syd Sgt -
O53 eseseee is ght Slee) 4a ye AU pace Gola Ste -
J sliall gle al sil sf Ad sioee Gaal
cA Ssldalls Gala Gy tele GUBY) oy atu! Igy olka ye ble Gi -2
"3 Galall Je 5 ASWEY! obs Guo pad ee tle: Glas

Mayall yve

— Aye

Yo¥s Aue dd gs VY G8 (E) 9 So V4 sual

"y= 5) Gaal
det il) jill lil Laghad Sees ha yi

Veale
rain Ew oe
et

Fay fl 6) paca

Meayall V4

— Aye

Yo¥s Aue dd gs VY G8 (E) 9 So V4 sual

'¥

J Gaull

Eph Eb

A

YVA

Vos As dd gs VY G8 (E) pho VA saell — Apes ll Say yall

"yj Gall
“Sle bigedll tages Suet) dad xd

4 Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

CONCESSION AGREEMENT FOR GAS AND CRUDE
OIL
EXPLORATION AND EXPLOITATION
BETWEEN
THE ARAB REPUBLIC OF EGYPT
AND
THE EGYPTIAN NATURAL GAS HOLDING
COMPANY
AND
CHEVRON EGYPT HOLDINGS C PTE. LTD.
AND
THARWA PETROLEUM COMPANY S.A.E.
IN
NARGIS OFFSHORE AREA
MEDITERRANEAN SEA
A.R.E.
This Agreement made and entered on this ------ day of ------ 20--, by and
between the ARAB REPUBLIC OF EGYPT (hereinafter referred to
variously as the "A.R.E." or as the "GOVERNMENT"), the EGYPTIAN
NATURAL GAS HOLDING COMPANY, a legal entity created by the
Prime Minister Decree No. 1009 of 2001, as amended, and according to
Law No. 203 of 1991, as amended (hereinafter referred to as "EGAS"),
CHEVRON EGYPT HOLDINGS C PTE. LTD. a company organized
and existing under the laws of the Republic of Singapore (hereinafter
referred to as “CHEVRON”) and THARWA PETROLEUM S.A.E. a
company organized and existing under the laws of Arab Republic of
Egypt (hereinafter referred to as “THARWA”).CHEVRON and
THARWA | shall be hereinafter referred to collectively as
"CONTRACTOR'" and individually as “CONTRACTOR Member”.
VY) YeNe AeA gs VY C8 (E) pho VA saell — Apes gil Say yall

PREAMBLE
WHEREAS, all minerals, including Petroleum, existing in mines and
quarries in the A.R.E., including its territorial waters, and in the seabed
subject to its jurisdiction and extending beyond its territorial waters, are
the property of the State;
WHEREAS, EGAS has applied to the GOVERNMENT for an exclusive
concession for the Exploration and exploitation of Gas and Crude Oil in
and throughout the Area referred to in Article II, and described in Annex
"A" and shown approximately on Annex "B", which are attached hereto
and made part hereof (hereinafter referred to as the "Area");
WHEREAS, CHEVRON and THARWA agrees to undertake their
obligations provided hereinafter as CONTRACTOR with respect to the
Exploration, Development and production of Petroleum in NARGIS
OFFSHORE AREA, MEDITERRANEAN SEA;
WHEREAS, the GOVERNMENT hereby desires to grant such
concession pursuant to this Agreement; and
WHEREAS, the Minister of Petroleum, pursuant to the provisions of
Law No. 66 of 1953 as amended, may enter into a concession agreement
with EGAS, and with CHEVRON and THARWA as CONTRACTOR in
the said Area.

NOW, THEREFORE, the parties hereto agree as follows:
VY Va Ys Aids TY 8 (gE) Se V4 oaell — Aaeus oll Say pal
ARTICLE I
DEFINITIONS

(a) “Affiliated Company” means a company:

(i) of which the share capital, conferring a majority of votes
at stockholders' meetings of such company, is owned
directly or indirectly by a party hereto; or

(ii) which is the owner directly or indirectly of share capital
conferring a majority of votes at stockholders’ meetings of
a party hereto; or

(iii) of which the share capital conferring a majority of votes at
stockholders' meetings of such company and the share
capital conferring a majority of votes at stockholders’
meetings of a party hereto are owned directly or indirectly
by the same company.

(b) “Agreement” means this concession agreement and its Annexes.

(c) “A.R.E.” means the Arab Republic of Egypt.

(d) “Barrel” shall consist of forty-two (42) United States gallons,
liquid measure, corrected to a temperature of sixty degrees
Fahrenheit (60°F) at atmospheric pressure of 14.696 PSIA.

(e) “Brent Price” means the simple arithmetic average of the monthly

average price of the Mid of Platts Prices Dated Brent for six (6)
months (t-1, t-2, t-3, t-4, t-5, t-6) immediately preceding the
month of delivery of the sold Gas expressed in U.S.
Dollars/Barrel. “Dated Brent” means the price assessment in
USS/bbl (calculated using the average of the mean of the daily
highs and lows of Brent quotations) as published in Platts Crude
Oil Marketwire report.
\o

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

)

(g)

(h)
(i)

“BTU” (British Thermal Unit) means the amount of energy

required to raise the temperature of one (1) pound of pure water

by one degree Fahrenheit (1°F) from sixty degrees Fahrenheit

(60°F) to sixty-one degrees Fahrenheit (61°F) at a constant

pressure of 14.696 PSIA.

“Calendar Year” means a period of twelve (12) months from 1*

January to 31 December according to the Gregorian calendar.

“Commercial Discovery” has the meaning ascribed in Article III(c).

Commercial Well:

i- “Commercial Gas Well” means the first well on any
geological feature which, after testing for a period of not
more than thirty (30) consecutive days, where practical, but
in any event in accordance with sound and accepted industry
production practices and verified by EGAS, is found to be
capable of producing at the average rate of not less than
fifteen million (15000000) Standard Cubic Feet of Gas per
day (SCFPD). The date of discovery of a Commercial Gas
Well is the date on which such well is tested and completed
according to the above.

ii- “Commercial Oil Well” means the first well on any
geological feature which, after testing for a period of not
more than thirty (30) consecutive days, where practical, but
in any event in accordance with sound and accepted industry
production practices and verified by EGAS, is found to be
capable of producing at the average rate of not less than
three thousand (3000) Barrels of Oil per day (BOPD) in case
of Oil well. The date of discovery of a Commercial Oil Well
is the date on which such well is tested and completed
according to the above.
Vv

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

Q)

(k)

(a)

(m)

(n)

(0)

“Commercial Production” means Petroleum produced and saved
for regular shipment or delivery, as may be applicable for Oil or
Gas.

“Commercial Production Commencement” means the date on

which the first regular shipment of Crude Oil or the first regular

deliveries of Gas are made.

“Condensate" means a mixture consisting principally of pentanes

and heavier hydrocarbons which is recovered as a liquid from

Crude Oil or Gas in processing and separation facilities.

“CONTRACTOR” could be one or more companies (each

company to be individually referred to as “CONTRACTOR

Member”). Unless modified in accordance with Article XXI

herein, CONTRACTOR under this Agreement shall mean

Chevron and Tharwa.

“Cost Recovery Petroleum” has the meaning ascribed in

Article VII(a)(1) of this Agreement.

“Delivery Point” is defined as follows:

i- In case Gas is sold or disposed of for export the delivery point
shall be agreed upon between EGAS and CONTRACTOR;

ii-_ In case Gas is sold or disposed of to EGAS, the delivery point
shall be the point specified by this Agreement, unless
otherwise agreed upon between EGAS and CONTRACTOR;

iii- In case Gas is sold or disposed of to third party within the
Egyptian Market, the delivery point shall be agreed upon
between EGAS and CONTRACTOR;

iv- In case of Crude Oil and/or Condensate, delivery point shall
be agreed upon between EGAS/EGPC and CONTRACTOR

in accordance with this Agreement.
4

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(p)

(q)

(r)

“Development” includes, without limitation, all the operations
and activities pursuant to approved work programs and budgets
under this Agreement with respect to:

i- drilling, plugging, deepening, side tracking, re-drilling,
completion and equipping of development wells and the
change ofa well status; and

ii- design, engineering, construction, installation, servicing and
maintenance of equipment, lines, systems facilities, plants and
related operations to produce and operate said development
wells, taking, saving, treatment, handling, storage, transportation
and delivery of Petroleum, re-pressuring, recycling and other
secondary recovery projects; and

iii- transportation, storage and any other work or activities
necessary or ancillary to the activities specified in (i) and
(ii) above.

“Development Block” means an area the corner points of which

ave to be coincident with one (1) minute x one (1) minute

latitude and longitude divisions according to the International

Coordinates Grid System, where possible, or with the existing

joundaries of the Area covered by this Agreement as set out in

Annex "A".

“Development Lease(s)” means rights and obligations under this

Agreement through which it an area that covers the Development

Block(s) is converted to a development lease after the approval of

the Minister of Petroleum under Article III(d) of this Agreement

Such area should cover the geological structure capable of

roduction, the corner points of which have to be coincident with

latitude and longitude divisions according to the International

Coordinates Grid System, where possible, or with the existing

oundaries of the Area covered by this Agreement as set out in

Annex "A".

y)

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(s)

0)

(u)

(vy)

(w)

(x)

(y)

“Development Period” has the meaning ascribed in
Article III(d)(iii) of this Agreement.

“Effective Date” means the date on which this Agreement is
signed by the GOVERNMENT, EGAS and CONTRACTOR after
the relevant law is issued.

“EGPC” means the Egyptian General Petroleum Corporation, a
legal entity created by Law No. 167 of 1958, as amended.
“Exploration” includes such geological, geophysical, aerial and
other surveys as may be contained in an approved Exploration
work program and budget, and the drilling of shot holes, core
holes, stratigraphic tests, drilling wells for the discovery of
Petroleum or the appraisal of Petroleum discoveries and other
related holes and wells, and the purchase or acquisition of such
supplies, materials, services and equipment therefore, all as may
be contained in an approved work program and budget. The verb
"explore" means the act of conducting Exploration and the word
“exploratory” means relative to Exploration.

“Exploration Block” means an area the corner points of which are
coincident with three (3) minutes =< three (3) minutes latitude and
longitude divisions according to the International Coordinates
Grid System, where possible, or with the existing boundaries of
the Area covered by this Agreement as set out in Annex "A".
“Exploration Work Program and Budget” has the meaning
ascribed in Article 1V(c) of this Agreement.

“Excess Cost Recovery’ has the meaning ascribed in

Article VII(a)(2) of this Agreement.
yy

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(2)

(aa)

(bb)

(cc)

(dd)

(ee)

(fh)

(gg)

“Financial Year” means the GOVERNMENT’s financial year
according to the laws and regulations of the A.R.E..

“Gas” means natural gas both associated and non-associated, and
all of its constituent elements produced from any well in the Area
(other than Liquid Crude Oil) and all non-hydrocarbon substances
therein.

“Gas Sales Agreement” means a written agreement entered into
pursuant to Article VII(e) between EGAS and/or CONTRACTOR
(as sellers) and EGAS or a third party (as buyers), which contains
the terms and conditions for Gas sales from a Development Lease.
“Joint Venture Company” is a company to be formed in
accordance with Article VI and Annex “D” of this Agreement.
“Liquid Crude Oil” or “Crude Oil” or “Oil” means any
hydrocarbon produced from the Area which is in a liquid state at
the wellhead or lease separators or which is extracted from the
Gas or casing head Gas in a plant. Such liquid state shall exist at
sixty degrees Fahrenheit (60°F) and atmospheric pressure of
14.696 PSIA. Such term includes distillate and Condensate.
“Liquefied Natural Gas” means natural gas that has been liquefied
by cooling it to approximately negative two hundred and sixty
degrees Fahrenheit (-260°F) at atmospheric pressure.

“Liquefied Petroleum Gas” or “LPG” means a mixture of
principally butane and propane liquefied by pressure and
temperature.

“Minimum Expenditure Obligations” means, in relation to a given
Exploration period, the minimum amount of expenditure that
CONTRACTOR is obligated to spend during such Exploration
period as set out, or as may be adjusted, in accordance with Article
IV(b) of this Agreement.
Yo

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(hh)

(ii)

Gi)

(kk)

cel)

(mm)

(nn)

“Minimum Exploration Work Obligations” means, in relation to a
given Exploration period, the minimum Exploration works that
CONTRACTOR shall undertake during such Exploration period
as set out, or as may be adjusted, in accordance with
Article IV(b) of this Agreement.

“Operator” means CONTRACTOR (if it is one company) or one
of the CONTRACTOR Members (if they are more than one
company), as the case may be, appointed by them to be the entity
to which, from which and in whose name all notifications related
to or in connection with this Agreement shall be made.
CONTRACTOR shall notify the name of the Operator to EGAS.
“Petroleum” means Liquid Crude Oil of various densities,
asphalt, Gas, casing head Gas and all other hydrocarbon
substances that may be discovered and produced from the area, or
otherwise obtained and saved from the Area under this
Agreement, and all substances that may be extracted there from.
“Production Sharing” has the meaning ascribed in
Article VII(b)(1) of this Agreement.

“Standard Cubic Foot (SCF)” is the amount of Gas necessary to
fill one (1) cubic foot of space at atmospheric pressure of 14.696
PSIA at a base temperature of sixty degrees Fahrenheit (60°F).
“Tax Year” means the period of twelve (12) months according to
the laws and regulations of the A.R.E..

“Year” means a period of twelve (12) months according to the

Gregorian calendar.
YY YeVs Madd VY GS(e) Ss V4 sand — Ayan ll Say yall

ARTICLE II
ANNEXES TO THE AGREEMENT

Annex “A” is a description of the Area covered and affected by this
Agreement, hereinafter referred to as the "Area".

Annex “B” is a provisional illustrative map on the scale of
approximately (1:800000) indicating the Area covered
and affected by this Agreement and described in Annex
"A",

Annex “C (1/2)” is the form of a bank or Production letter of guarantee.
The first letter of guarantee shall be submitted by
CONTRACTOR to EGAS for the sum of fifty million
U.S. Dollars ($ 50000000) after the issuance of the
relevant law and before the date of signature by the
Minister of Petroleum of this Agreement, to guarantee
the execution of CONTRACTOR’s Minimum
Exploration Work Obligations hereunder for the first
Exploration period of three(3) Years. In case
CONTRACTOR elects to enter the second Exploration
period and third Exploration period each of three (3)
Years and two (2) Years respectively in accordance with
Article III(b) of this Agreement, two (2) similar letters of
guarantee shall be issued and be submitted by
CONTRACTOR on the day the CONTRACTOR
exercises its option to enter the second and third
Exploration periods respectively. The letter of guarantee
which is related to the second Exploration period shall be
for the sum of fifty million U.S. Dollars ($ 50000000)
and the letter of guarantee which is related to the third
Exploration period shall be for the sum of ten million
U.S. Dollars ($ 10000000), less in both instances any
excess expenditures incurred in the preceding Exploration
period permitted for carry forward in accordance with
Article [V(b) of this Agreement and approved by EGAS.

4

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

In case of any shortfall (the difference between the
amount of CONTRACTOR's Minimum Expenditure
Obligations for any Exploration period and the total
amount of expenditures actually incurred and paid by
CONTRACTOR and approved by EGAS for the same
Exploration period plus any carry forward amount
approved by EGAS from the previous Exploration
period, if any), EGAS shall notify CONTRACTOR in
writing by the value of such shortfall. Within fifteen
(15) days from the date of this notification,
CONTRACTOR shall transfer the amount of the
shortfall to EGAS's account and if CONTRACTOR
did not transfer the amount of this shortfall within the

mentioned fifteen (15) days, EGAS has the right to

liquidate the relevant letter of guarantee.

Each of the three (3) Letters of Guarantee shall remain
valid and effective for six (6) months following the
end of the relevant Exploration period for which it has

been issued, except as it may expire prior to that time

in accordance with its terms.
VY) YoY s Aide VY Ga (g) 9S V4 stall — Ayoes pl Say pal

Annex “D” is the form of a Charter of the Joint Venture Company

to be formed as provided for in Article VI hereof.

Annex “E” is the Accounting Procedure.

Annex “F” is the Development Lease abandonment cost recovery
mechanism.

Annex “G” is current maps of:

1- The National Gas Pipeline Grid System.
2- Crude and Condensate Pipeline Network.
3- LPG Pipeline Network.

Annexes "A", "B", "C", "D", "E", "F" and "G" to this Agreement are

hereby made part hereof, and they shall be considered as having equal

force and effect with the provisions of this Agreement.
ARTICLE HI
GRANT OF RIGHTS AND TERM

The GOVERNMENT hereby grants EGAS and CONTRACTOR, subject

to the terms, covenants and conditions set out in this Agreement, which

insofar as they may be contrary to or inconsistent with any provisions of

Law No. 66 of 1953, as amended, shall have the force of law, an exclusive

concession in and to the Area described in Annexes "A" and "B".

(a) | The GOVERNMENT shall own and be entitled to, as hereinafter
provided, a royalty in cash or in kind of ten percent (10%) of the
total quantity of Petroleum produced and saved from the Area
during the Development Period including its extension, if any.
Said royalty shall be borne and paid by EGAS and shall not be the
obligation of CONTRACTOR in case EGAS buys
CONTRACTOR’s share. The payment of royalties by EGAS
shall not be deemed to result in an income attributable to the
CONTRACTOR.
yy

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(b)

In case CONTRACTOR disposes all or part of its share of
Production Sharing, by itself to local market after obtaining the
Minister of Petroleum’s approval, CONTRACTOR shall pay to
EGAS an amount equal to the royalty to be paid by EGAS in
respect of such Petroleum, the payment of such royalties by
CONTRACTOR shall be deemed to be non-recoverable cost.

In case CONTRACTOR exports all or part of its share of
Production Sharing, solely or jointly with EGAS after obtaining
the Minister of Petroleum's approval, CONTRACTOR shall pay
to EGAS an amount equal to the royalty to be paid by EGAS in
respect of the quantities exported by CONTRACTOR, the
payment of such royalties by CONTRACTOR shall be deemed to
be non-recoverable cost.

A first Exploration period of three (3) Years shall start from the
Effective Date. Second Exploration period of three (3) Years and
third Exploration period of two (2) Years, shall be granted to
CONTRACTOR at its option, upon written notice given to EGAS
not less than thirty (30) days prior to the end of the then current
Exploration period, as may be extended pursuant to the provisions
of Article V(a), and subject only to CONTRACTOR having
fulfilled its obligations hereunder for that period. This Agreement
shall be terminated if neither a Commercial Discovery of Oil nor
a Commercial Discovery of Gas is established by the end of the
eighth(8") Year of the Exploration phase, as may be extended
pursuant to Article V(a). The election by EGAS to undertake a
sole risk venture under paragraph (c) below shall neither extend
the Exploration period nor affect the termination of this
Agreement as to CONTRACTOR.
Yo Vr¥s ddd VY Ga (g) 9S V4 stall — dyoes pl Say pall

(c) Commercial Discovery:

(i)

(ii)

(iii)

"Commercial Discovery" whether of Oil or Gas may consist
of one (1) producing reservoir or a group of producing
reservoirs which is worthy of being developed commercially.
After discovery of a Commercial Oil or Gas Well,
CONTRACTOR may, unless otherwise agreed upon with
EGAS, undertake as part of its Exploration program the
appraisal of the discovery by drilling one (1) or more
appraisal wells, to determine whether such discovery is
worthy of being developed commercially, taking into
consideration the recoverable reserves, production, pipeline
and terminal facilities required, estimated Petroleum prices,
and all other relevant technical and economic factors.

The provisions laid down herein postulate the unity and
indivisibility of the concepts of Commercial Discovery and
Development Lease. They shall apply uniformly to Oil and
Gas, unless otherwise specified.

CONTRACTOR shall give notice of a Commercial
Discovery to EGAS immediately after the discovery is
considered by CONTRACTOR to be worthy of commercial
development, but in any event, with respect to a Commercial
Oil Well, not later than thirty (30) days following the
completion of the second appraisal well or twelve (12)
months following the date of the discovery of the
Commercial Oil Well, whichever is earlier; or with respect to
a Commercial Gas Well, not later than twenty four (24)
months from the date of the discovery of the Commercial
Gas Well (unless EGAS agrees to extend such period either
for a Commercial Oil or Gas Well). CONTRACTOR shall
also have the right to give such notice of Commercial
Discovery with respect to any reservoir(s) if the well(s)
thereon, in its opinion, considered collectively could be
worthy of commercial development.
yy

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

Without prejudice to the provisions of Article (V)(a) fourth
(4°) paragraph, if CONTRACTOR achieves a Commercial
Discovery either for Oil or Gas within a period less than the
period mentioned above and before the end of the last
Exploration period, the CONTRACTOR should submit to
EGAS such notice thirty (30) days before the end of the last
Exploration period, and in case CONTRACTOR did not
submit such notice within such period, EGAS shall have the
right to exercise the sole risk venture by any other means
deemed to be appropriate by EGAS and the
CONTRACTOR has no right to have recourse against
EGAS for compensation or expenditures or costs or any
share in production.

CONTRACTOR may also give a notice of a Commercial
Discovery of Oil in the event it wishes to undertake a Gas
recycling project.

A notice of Commercial Discovery of Gas shall contain all
detailed particulars of the discovery, especially the area
containing recoverable reserves, the estimated production
potential and profile, field life, Gas analysis, the required
pipeline and production facilities, estimated Development
costs, estimated Petroleum prices and all other relevant
technical and economic factors (unless otherwise agreed

upon by EGAS).
r4

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(iv)

“Date of Notice of Commercial Discovery” means the date
on which CONTRACTOR notifies EGAS of (i) the
existence of a Commercial Oil Well or a Commercial Gas
Well; or (ii) with respect to any well(s) in a reservoir if, in its
opinion, the reservoir or a group of reservoirs, considered
collectively, could be worthy of commercial development.

If Crude Oil or Gas is discovered but is not deemed by
CONTRACTOR to be a Commercial Discovery of Oil or
Gas under the above provisions of this paragraph (c), EGAS
shall one (1) month after the expiration of the period
specified above within which CONTRACTOR can give
notice of a Commercial Discovery of Oil or Gas, or thirteen
(13) months after the completion of a well not considered to
be a Commercial Oil Well or twenty five (25) months after
the completion of a well not considered to be a Commercial
Gas Well, have the right, following sixty (60) days written
notice to CONTRACTOR, at its sole cost, risk and expense,
to develop, produce and dispose of all Crude Oil or Gas from
the geological feature on which the well has been drilled.
Said notice shall state the specific area covering said
geological feature to be developed, the wells to be drilled,
the production facilities to be installed and EGAS's estimated
cost thereof. Within thirty (30) days after receipt of said
notice CONTRACTOR may, in writing, elect to develop
such area as hereunder provided for in the case of
Commercial Discovery. In such event all terms of this

Agreement shall continue to apply to the specified area.
£)

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

If CONTRACTOR elects not to develop such area, the specific
area covering said geological feature shall be set aside for sole
risk operations by EGAS, such area to be mutually agreed upon
by EGAS and CONTRACTOR on the basis of good Petroleum
industry practice. EGAS shall be entitled to perform such
operations or, in the event the Joint Venture Company has come
into existence, to have the Joint Venture Company perform such
operations for the account of EGAS and at EGAS's sole cost,
risk and expense or by any other means deemed to be
appropriate by EGAS for developing such discovery. When
EGAS has recovered from the Petroleum produced from such
specific area a quantity of Petroleum equal in value, pursuant to
the valuation principles set forth in Article VIl(c), to three
hundred percent (300%) of the cost it has incurred in carrying
out the sole risk operations, upon EGAS’s notification,
CONTRACTOR shall have the option, only in the event that
there has been a separate Commercial Discovery of Oil or Gas,
elsewhere within the Area, to share in further Development and
production of that specific area upon paying EGAS one hundred
percent (100%) of such costs incurred by EGAS.

Such one hundred percent (100%) payment shall not be recovered
by CONTRACTOR. Immediately following such payment, the
specific area shall either (i) revert to the status of an ordinary
Development Lease under this Agreement and thereafter shall be
operated in accordance with the terms hereof; or (ii) alternatively,
in the event that at such time EGAS or its Affiliated Company is
conducting Development operations in the area at its sole expense
and EGAS elects to continue operating, the area shall remain set
aside and CONTRACTOR shall only be entitled to its share of
Production Sharing percentages of the Crude Oil or Gas as
specified in Article VII(b). The sole risk Crude Oil or Gas shall be
ey

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(d) Conversion to a Development Lease:

a)

(ii)

valued in the manner provided for in Article VII(c). In the event
of any termination of this Agreement under the provisions of
Article I[(b), this Agreement shall, however, continue to apply to
EGAS's operations of any sole risk venture hereunder, although
this Agreement shall have been terminated with respect to
CONTRACTOR pursuant to the provisions of Article III(b).

Following a Commercial Discovery of Oil pursuant to the last
paragraph of Article III(c)(iii), EGAS and CONTRACTOR shall
endeavor with diligence to find adequate markets capable of
absorbing the production of Oil. Thereafter, EGAS and
CONTRACTOR shall meet with a view to assessing whether the
outlets for such Oil and other relevant factors warrant the
Development and production of the Oil in accordance with and
subject to the conditions set forth in Article VII.
Following a Commercial Discovery of Gas pursuant to the last
paragraph of Article III(c)(iii), EGAS and CONTRACTOR shall
endeavor with diligence to find adequate markets capable of
absorbing the production of the Gas. EGAS shall notify
CONTRACTOR within one (1) Year from the Date of Notice of
Commercial Discovery of Gas if EGAS requires such Gas for
the local market, and the expected annual schedule of demand
for such Gas. Thereafter, EGAS and CONTRACTOR shall meet
with a view to assessing whether the outlets for such Gas and
other relevant factors such as Gas price warrant the
Development and production of the Gas and, in case of
agreement, the Gas thus made available shall be disposed of to
EGAS under Gas Sales Agreement in accordance with and
subject to the conditions set forth in Article VII. In case of
unavailability of local market capable of absorbing such Gas;
EGAS and/or Contractor shall endeavor with diligence to find
adequate markets abroad capable of absorbing the production of
such Gas subject to the Minister of Petroleum’s approval.

£0

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

Based on the scheme of disposition of Oil or Gas in (i) and (ii)
above, the CONTRACTOR should submit to EGAS the
Development Plan including abandonment plan of the
Development area which shall be contained, for example, but
not limited to, abandonment procedures and estimated cost.
The mechanism for recovering such costs shall be according
to Annex “F”. The Development Lease abandonment cost
recovery mechanism shall be annexed to the Development
Lease application. CONTRACTOR should also submit the
Development Lease application, which should comprise the
extent of the whole area capable of production to be covered
yy the Development Lease, the Petroleum reserves and the
Commercial Production Commencement date, in accordance
with what was agreed upon by EGAS and CONTRACTOR.

In case of requesting a Gas Development Lease, the application
should include, in addition to what is stated above, the Gas price
which was agreed upon by EGAS and CONTRACTOR pursuant
to Article VII(c)(2). Then the Development Lease shall be subject
to the Minister of Petroleum’s approval and such area shall then be
converted automatically into a Development Lease without the
issue of any additional legal instrument or permission. The date on
which the Minister of Petroleum approves the Development Lease
application will be the “Development Lease Approval Date”.

In case CONTRACTOR failed to submit the Development
Lease application within three (3) Years from the Date of
Notice of Commercial Discovery of Oil or Gas made by
CONTRACTOR to EGAS (unless otherwise agreed upon by
EGAS), the CONTRACTOR is committed to surrender such
Oil or Gas reserves to EGAS.

EGAS can freely elect to develop such specific area covering said
geological structure containing the said Petroleum reserves for
which the CONTRACTOR failed to submit the Development
Lease application by any other means deemed to be appropriate
by EGAS. The CONTRACTOR has no right to have recourse
against EGAS for compensation or expenditures or costs or any
share in production.

EY VeYe ALAM VY G8 (E) pho VA saell — Apes ll Say yall

(iii) The Development Period of each Development Lease shall be as
follows:

(aa)

(bb)

In respect of a Commercial Discovery of Oil, it shall be
twenty (20) Years from the Development Lease Approval
Date plus the Extension Period (as defined below); provided
that, if after the conversion of a Commercial Discovery of
Oil into a Development Lease, Gas is discovered in the same
Development Lease and is used or is capable of being used
locally or for export hereunder, the period of the
Development Lease shall be extended only with respect to
such Gas, LPG extracted from such Gas and Crude Oil in the
form of Condensate produced with such Gas for twenty (20)
Years from the Date of Notice of Commercial Discovery of
Gas made by CONTRACTOR to EGAS plus the Extension
Period (as defined below); provided that the duration of such
Development Lease based on a Commercial Discovery of
Oil shall not be extended beyond thirty (30) Years from the
Development Lease Approval Date of such Commercial
Discovery of Oil.

CONTRACTOR shall immediately notify EGAS of
any Gas discovery but shall not be required to apply
for a new Development Lease in respect of such Gas.
In respect of a Commercial Discovery of Gas, it shall
be twenty (20) Years from the Development Lease
Approval Date, plus the Extension Period (as defined
below); provided that, if after the conversion of a
Commercial Discovery of Gas into a Development
Lease, Crude Oil is discovered in the same
Development Lease, CONTRACTOR's share of such
Crude Oil from the Development Lease (except LPG
extracted from Gas or Crude Oil in the form of
Condensate produced with Gas) and Gas associated
with such Crude Oil shall revert entirely to EGAS
upon the expiry of twenty (20) Years from the Date of
Notice of Commercial Discovery of Crude Oil plus the
Extension Period (as defined below). Notwithstanding,
24

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(e)

anything to the contrary under this Agreement, the
duration of a Development Lease based on a
Commercial Discovery of Gas shall in no case exceed
thirty (30) Years from the Development Lease Approval
Date of such Commercial Discovery of Gas.
CONTRACTOR shall immediately notify EGAS of
any Crude Oil discovery but shall not be required to
apply for a new Development Lease in respect of such
Crude Oil.

(cc) The notification to EGAS of the discovery of Gas in a
Development Lease based on Commercial Discovery
of Oil, or vice versa, should include all technical
information mentioned in Article III(c)(i) and_ (iii)
above.

(dd) The "Extension Period" shall mean a period of five (5)
Years which may be elected by CONTRACTOR upon
six (6) months prior written request sent by
CONTRACTOR to EGAS prior to the expiry of the
relevant twenty (20) Year period supplemented by
technical studies, including the evaluation of
production period, the expected levels of production
during the Extension Period, CONTRACTOR’s
obligations and relevant economic considerations. The
Extension Period is subject to the Minister of
Petroleum’s approval.

Development operations shall, upon the issuance of a
Development Lease granted following a Commercial Discovery
of Oil or Gas, be started promptly by the Joint Venture Company
and conducted in accordance with good Petroleum fields’
practices, and accepted Petroleum engineering principles, until
the field is considered to be fully developed. It is understood that
if associated Gas is not utilized, EGAS and CONTRACTOR shall
negotiate in good faith on the best way to avoid impairing the
production in the interests of the parties.
°)

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

In the event Commercial Production Commencement of Oil or Gas
has not occurred from any Oil or Gas Development Lease in
accordance with the items specified in the granted Development
Lease, the CONTRACTOR shall immediately surrender such
Petroleum reserves to EGAS and relinquish the relevant
Development Lease (unless otherwise agreed upon by EGAS),
without any right to CONTRACTOR to claim for recovering any
expenditures spent by CONTRACTOR or any compensation
relevant to such Petroleum reserves. Such relinquished area is
considered to be contained of the  CONTRACTOR’s
relinquishments obligations at the end of the then current
Exploration period, if any.

In the event no Commercial Production of Oil, in regular shipments or
Gas in regular deliveries, is established from any Development Block
in any Oil or Gas Development Lease within four (4) Years from the
Commercial Production Commencement for Oil or Gas,
CONTRACTOR shall immediately relinquish such Development
Block at the end of these four (4) Years, unless it is sharing in
production with another Commercial Discovery of Oil or Gas in the
same Development Lease. A periodical revision shall take place every
four (4) Years during Development Period of the same Development
Lease, in order to relinquish any Development Block not producing or
not contributing to production in the same Development Lease.

In case the production has stopped from any well, and the
production has not resumed within a period of maximum one (1)
Year from the date of such stop, a revision for the Development
Lease block(s) will take place in order to relinquish the
Development Block(s) not contributing to production from such
Development Lease (unless EGAS agrees to extend such period).
oy

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

Each Development Block in a Development Lease being partly
within the radius of drainage of any producing well in such
Development Lease shall be considered as participating in the
Commercial Production referred to above.

If EGAS deems, or upon application by CONTRACTOR, it is
recognized by EGAS that Crude Oil or Gas is being drained or
might be drained from an Exploration Block under this Agreement
into a development block on an adjoining concession area held by
the same CONTRACTOR or another contractor, such Exploration
Block being drained or which will be drained from shall be
considered as participating in the Commercial Production of the
development block in question and the Exploration Block being
drained shall be converted into a Development Lease with the
ensuing allocation of costs and production (calculated from the
Effective Date or the date such drainage occurs, whichever is later)
between the two concession areas. The allocation of such costs and
production under each concession agreement shall be in the same
portion that the recoverable reserves in the drained geological
structure underlying each concession area bears to the total
recoverable reserves of such structure underlying both concession
areas. The production allocated to a concession area shall be priced
according to the concession agreement covering that area.

In case of failure by the CONTRACTOR in this Agreement and
the contractor in adjoining concession area to agree on the
allocation of costs and/or production for such separate
development leases under each concession area, such
disagreement shall be resolved by expert determination, the
expert to be agreed upon by the two contractors. EGAS shall have
the right to interfere and induce the contractors to fully cooperate
and resolve the drainage matter in expedient manner as per the
expert decision, such that neither contractor shall be unjustifiably
enriched. The cost of the expert shall in no event be recovered.
oo

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(f)

(g)

CONTRACTOR shall bear and pay all the costs and expenses

required in carrying out all the operations under this Agreement,

but such costs and expenses shall not include any interest on
investment. CONTRACTOR shall look only to the Petroleum to

which it is entitled under this Agreement to recover such costs

and expenses. Such costs and expenses shall be recoverable as

provided in Article VII. During the term of this Agreement, the

total production achieved in the conduct of such operations shall
be divided between EGAS and CONTRACTOR in accordance
with the provisions of Article VII.

dQ)

2)

Unless otherwise provided, CONTRACTOR shall be
subject to Egyptian income tax laws in A.R.E. and shall
comply with the requirements of such laws with respect to
the filing of returns, the assessment of tax, and keeping and
showing of books and records.

CONTRACTOR shall be liable to prepare the income tax
return statement. CONTRACTOR shall submit the tax return
statement to EGAS at least twenty-five (25) days prior to the
due date of submitting thereof to the tax authority. EGAS shall
have the right to review the tax return statement in order to
approve the tax calculation therein. EGAS shall provide
comments on such tax return statement within fifteen (15) days
from the date of receiving the tax return statement from
CONTRACTOR. In any case CONTRACTOR shall be
responsible for submitting the tax return statement to the tax

authority within the legal due date.
ov

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(3) CONTRACTOR's annual income for Egyptian income tax in

A.R.E. purposes under this Agreement shall be an amount

calculated as follows:

The total of the sums received by CONTRACTOR from the

sale or other disposition of all Petroleum acquired by

CONTRACTOR pursuant to Article VII(a) and (b);

Reduced by:

(i) The costs and expenses of CONTRACTOR; and

(ii) The value of EGAS's share of the Excess Cost
Recovery, if any, to be paid to EGAS in cash or in kind
as determined according to Article VII;

Plus:

(iii) An amount equal to CONTRACTOR's Egyptian income
taxes in A.R.E. grossed-up in the manner shown in
Article VI of Annex "E".

In case CONTRACTOR pays its own taxes pursuant to the
second or third paragraph of Article III(g)(4), the last
addition (gross-up) shall not be applied to the equation to
calculate CONTRACTOR's annual income for Egyptian

income tax.
o4

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(4)

For purposes of above mentioned tax deductions in any Tax
Year, Article VII(a) shall apply only in respect of classification
of costs and expenses and rates of amortization, without regard
to the percentage limitation referred to in the first paragraph of
Article VII(a)(1). All costs and expenses of CONTRACTOR
in conducting the operations under this Agreement which are
not controlled by Article VII(a) as above qualified shall be
deductible in accordance with the provisions of the Egyptian
Income Tax Law.

EGAS shall assume, pay and discharge, in the name and on
behalf of CONTRACTOR, CONTRACTOR's Egyptian
income tax in A.R.E. out of EGAS's share of the Petroleum
produced and saved and not used in Petroleum operations
under Article VII. All taxes paid by EGAS in the name and
on behalf of CONTRACTOR shall be considered as income
to CONTRACTOR.

In case CONTRACTOR disposes of all or part of its share
of Production Sharing, by itself to local market and after
obtaining the Minister. of Petroleum’s approval,
CONTRACTOR shall bear and pay to EGAS an amount
equal to the CONTRACTOR’s Egyptian income tax in
respect of the value of such Petroleum, the payment of such
tax by CONTRACTOR shall neither be considered as
income nor as recoverable cost to CONTRACTOR.
vy

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(5)

(6)

In case CONTRACTOR exports all or part of its share of
Production Sharing, solely or jointly with EGAS,
CONTRACTOR shall pay to EGAS an amount equal to the
CONTRACTOR’s Egyptian income tax in respect of the
value of the quantities exported by CONTRACTOR, the
payment of such tax by CONTRACTOR shall neither be
considered as income nor as recoverable cost to
CONTRACTOR.

EGAS shall furnish to CONTRACTOR the proper official
receipts evidencing the payment of CONTRACTOR's
Egyptian income tax in A.R.E. for each Tax Year within
ninety (90) days following the receipt by EGAS of
CONTRACTOR's income tax return statement for the
preceding Tax Year. Such receipts shall be issued by the
proper tax authorities and shall state the paid amount and
other particulars that are customary for such receipts.

As used herein, Egyptian income tax in A.R.E. shall be
inclusive of all income taxes payable in the A.R.E.
(including tax on tax) such as the tax on income from
movable capital and the tax on profits from commerce and
industry and inclusive of taxes based on income or profits,
including all dividends, withholding with respect
to shareholders and other taxes imposed by the
GOVERNMENT of A.R.E. on the distribution of income or
profits by CONTRACTOR.
uy

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(a)

(b)

(7) In calculating its income taxes in A.R.E., EGAS shall be
entitled to deduct all royalties paid by EGAS to the
GOVERNMENT and CONTRACTOR's Egyptian income
taxes paid by EGAS on CONTRACTOR's behalf.

ARTICLE IV
WORK PROGRAM AND EXPENDITURES DURING
EXPLORATION PHASE

CONTRACTOR | shall commence Exploration operations

hereunder not later than six (6) months from the Effective Date.

EGAS shall make available for CONTRACTOR's use all seismic,

wells and other Exploration data with respect to the Area as

EGAS is entitled to do so.

The first Exploration period shall be of three (3) Years.

CONTRACTOR may elect to enter one (1) or two (2) successive

period(s), three (3) Years for the second Exploration period and

two (2) Years for the third Exploration period, in accordance with

Article III(b), each of which upon a written application to EGAS

at least thirty (30) days before the end of the then current

Exploration period, subject to EGAS’s approval and

CONTRACTOR’s fulfillment of its minimum Exploration

obligations hereunder for the then current Exploration period.

For the first Exploration period, CONTRACTOR shall spend a

minimum of fifty million U.S. Dollars ($ 50000000) on

Exploration operations and activities related thereto, which shall

be the Minimum Expenditure Obligations for the first Exploration

period; provided that the Minimum Exploration Work Obligations

of CONTRACTOR in such period shall be to drill one (1)

exploratory well.
VO

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

For the second Exploration period of three (3) Years that
CONTRACTOR elects to enter after the first Exploration period,
the Minimum Expenditure Obligations shall be fifty million U.S.
Dollars ($ 50000000), provided that the Minimum Exploration
Work Obligations for the CONTRACTOR in such period shall be
to drill one (1) exploratory well.

For the third Exploration period of two (2) Years that
CONTRACTOR elects to enter after the second Exploration
period, the Minimum Expenditure Obligations shall be ten million
U.S. Dollars ($ 10000000), provided that the Minimum
Exploration Work Obligations of CONTRACTOR in such period
shall be to carry out geological and geophysical studies.

In case CONTRACTOR spends more than the Minimum
Expenditure Obligations required to be expended or performs
works (approved by EGAS) in excess of the Minimum
Exploration Work Obligations during the first Exploration period,
the excess expenditure and/or works shall be subtracted from the
Minimum Expenditure Obligations and/or the Minimum
Exploration Work Obligations for any succeeding Exploration
period, as the case may be.

EGAS may approve CONTRACTOR’s request to enter the
succeeding Exploration period in the event the CONTRACTOR
has failed to fulfill any of its Minimum Exploration Work
Obligations of the then current Exploration period subject to its
fulfillment of the Minimum Expenditure Obligations for such

period.
VW

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

If CONTRACTOR is allowed to enter the succeeding Exploration
period without having fulfilled all of its Minimum Exploration
Work Obligations, the part of the Minimum Exploration Work
Obligations which has not been fulfilled shall be carried forward
to the succeeding Exploration period and CONTRACTOR shall
submit a separate letter of guarantee with the value of the part of
such Minimum Exploration Work Obligations which shall be
valid until the end of the succeeding Exploration period. Such
letter of guarantee cannot be reduced by any other expenses that
do not relate to the specific obligation(s) it guarantees.

Such letter of guarantee shall not be returned except after the
execution of the carried forward obligation(s). EGAS shall have
the right to liquidate the letter of guarantee in case the carried
forward obligation is not executed by the end of the succeeding
Exploration period. In such case, CONTRACTOR shall not be
entitled to recover such values as Exploration expenditures in the
manner provided for under Article VIL in the event of
Commercial Production.

n case CONTRACTOR surrenders its Exploration rights under
this Agreement as set forth above before or at the end of the first
Exploration period, having expended less than the total sum of the
Minimum Expenditure Obligations for such period on
Exploration operations, an amount equal to the difference
tween the said Minimum Expenditure Obligations and the
amount actually spent on Exploration and approved as
recoverable cost by EGAS shall be paid by CONTRACTOR to
EGAS at the time of surrendering or within six (6) months from
the end of the first Exploration period, as the case may be.

Any expenditure deficiency by CONTRACTOR at the end of any
successive Exploration period for the reasons stated above shall
similarly result in a payment by CONTRACTOR to EGAS of such
deficiency. Provided that this Agreement is still in force as to
CONTRACTOR, CONTRACTOR shall be entitled to recover any
such payments as Exploration expenditure in the manner provided
for under Article VII in the event of Commercial Production.

v4

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(c)

Without prejudice to Article III(b), in case no Commercial

Discovery of Oil is established or no notice of Commercial

Discovery of Gas is given by the end of the eighth(8") Year, as

may be extended pursuant to Article V(a), or in case

CONTRACTOR surrenders the Area under this Agreement prior to

such time, EGAS shall not bear any of the aforesaid expenses spent

by CONTRACTOR.

At least four (4) months prior to the beginning of each Financial

Year or at such other times as may mutually be agreed to by EGAS

and CONTRACTOR, CONTRACTOR shall prepare an exploration.

work program and budget for the Area setting forth the Exploration
operations which CONTRACTOR proposes to carry out during the
ensuing Year “Exploration Work Program and Budget”.

The Exploration Work Program and Budget shall be reviewed by a

joint committee to be established by EGAS and CONTRACTOR

after the Effective Date of this Agreement. This committee,
hereinafter referred to as the "Exploration Advisory Committee",
shall consist of six (6) members, three (3) of whom shall be
appointed by EGAS and three (3) by CONTRACTOR. The

Chairman of the Exploration Advisory Committee shall be

designated by EGAS among the members appointed by it. The

Exploration Advisory Committee shall review and give such advice

as it deems appropriate, with respect to the proposed Exploration

Work Program and Budget. Following review by the Exploration

Advisory Committee, CONTRACTOR shall make such revisions

and submit the Exploration Work Program and Budget to EGAS for

its approval.

Following such approval, it is further agreed that:

(i) CONTRACTOR shall neither substantially revise or modify
said Exploration Work Program and Budget nor reduce the
approved budgeted expenditure without the approval of
EGAS;
Vv)

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(d)

(e)

(ii) CONTRACTOR should obtain EGAS’s approvals needed for
executing the items included in the approved Exploration
Work Program and Budget, in accordance with the rules and
procedures applicable in that issue.

(ili) In the event of emergencies involving danger of loss of lives
or property or damage to the environment, CONTRACTOR
may expend such additional unbudgeted amounts as may be
required to alleviate such danger or damage. Such expenditure
shall be considered in all aspects as Exploration expenditure
and recovered pursuant to the provisions of Article
VII hereof.

CONTRACTOR shall advance all necessary funds for all materials,

equipment, supplies, personnel administration and operations

pursuant to the Exploration Work Program and Budget and EGAS
shall not be responsible to bear or repay any of the aforesaid costs.

CONTRACTOR shall be responsible for the preparation and

performance of the Exploration Work Program and Budget which

shall be implemented in a workmanlike manner and consistent with
good Petroleum industry practices.

All geological and geophysical studies, as well as any other studies

related to the performance of this Agreement, shall be made in the

A.R.E., except as is appropriate for the specialized geophysical,

geological, engineering and development studies thereon, that may

be made in specialized centers outside the A.R.E., subject to

EGAS’s approval.

CONTRACTOR shall entrust the management of Exploration

operations in the A.R.E. to its technically competent General

Manager and Deputy General Manager. The names of such General

Manager and Deputy General Manager shall, upon appointment, be

forthwith notified to the GOVERNMENT and to EGAS. The

General Manager and, in his absence, the Deputy General Manager

shall be entrusted by CONTRACTOR with sufficient powers to

carry out immediately all lawful written directions given to them by
the GOVERNMENT or its representative under the terms of this

Agreement. All lawful regulations issued or hereafter to be issued

which are applicable hereunder and not in conflict with this

Agreement shall apply to CONTRACTOR.
vy

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(f)

CONTRACTOR shall supply EGAS, within thirty (30) days from
the end of each calendar quarter, with a Statement of Exploration
Activity relating to Exploration operations which have been
conducted in any portion of the Area not converted into a
Development Lease, showing costs incurred by CONTRACTOR
during such quarter (“Statement of Exploration Activity”).
CONTRACTOR's records and necessary supporting documents
shall be available for inspection by EGAS at any time during
regular working hours for three (3) months from the date of
receiving each Statement of Exploration Activity.

Within the three (3) months from the date of receiving each
Statement of Exploration Activity, EGAS — shall advise
CONTRACTOR in writing if it considers:

(1) _ that the record of costs is not correct; or

(2) that the costs of goods or services supplied are not in line with
the international market prices for goods or services of similar
ality supplied on similar terms prevailing at the time such
goods or services were supplied; provided however, that
purchases made and services performed within the A.R.E.
shall be subject to Article XX VI; or

(3) that the condition of the materials furnished by
CONTRACTOR does not tally with their prices; or

(4) that the costs incurred are not reasonably required for

operations.
CONTRACTOR shall give written notice on EGAS remarks which
include the reasons and justifications and supporting documents and
shall confer with EGAS in connection with the problem thus
presented, and the parties shall attempt to reach a mutually

satisfactory settlement.
Yo

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(g)

(h)

If within the time limit of the three (3) month period provided for in
this paragraph, EGAS has not advised CONTRACTOR of its
objection to any statement, such statement shall be considered as
approved.

CONTRACTOR shall supply all funds necessary for its operations
in the A.R.E. under this Agreement in freely convertible currency
from abroad. CONTRACTOR shall have the right to freely
purchase Egyptian currency in the amount necessary for its
operations in the A.R.E. from EGAS or EGPC or from any bank
authorized by the GOVERNMENT to conduct foreign currency
exchange. Priority shall be given by CONTRACTOR to purchase
the Egyptian currency from EGAS or EGPC, at the discretion of
EGAS, at the same applicable rate and date as such currency may
be purchased from the National Bank of Egypt.

EGAS and EGPC are authorized to advance to CONTRACTOR the
Egyptian currency required for the operations under this Agreement
against receiving from CONTRACTOR an equivalent amount of
U.S. Dollars at the official rate of exchange in A.R.E., such amount
in U.S. Dollars shall be deposited in EGAS’s or EGPC’s account
abroad (as the case may be) with a correspondent bank of the
National Bank of Egypt, Cairo, A.R.E.. Withdrawals from said
account shall be used to finance EGAS's or EGPC’s (as the case
may be) and their Affiliated Companies' foreign currency

requirements, subject to the Minister of Petroleum’s approval.
vv

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(i)

Any reimbursement due to EGAS out of the Cost Recovery
Petroleum, as a result of reaching agreement or as a result of an
arbitral award, shall be promptly made in cash to EGAS, plus
simple interest at LIBOR plus two and half percent (2.5%) per
annum from the date on which the disputed amount(s) would have
been paid to EGAS according to Article VII(a)(2) and Annex "E"
of this Agreement (i.e. from the date of rendition of the relevant
Statement of Recovery of Costs) to the date of payment. The
LIBOR rate applicable shall be the average of the figure(s)
published by The Financial Times of London representing the mid-
point of the rates (bid and ask) applicable to one (1) month U.S.
Dollars deposits in the London Interbank Eurocurrency Market on
each fifteenth (15") day of each month occurring between the date
on which the disputed amount(s) would have been paid to EGAS
and the date on which it is settled.

If the LIBOR rate is available on any fifteenth (15") day but is not
published in The Financial Times in respect of such day for any
reason, the LIBOR rate chosen shall be that offered by Citibank
N.A. to other leading banks in the London Interbank Eurocurrency
Market for one (1) month U.S. Dollar deposits.

If such fifteenth (15") day is not a day on which LIBOR rates are
quoted in the London Interbank Eurocurrency Market, the LIBOR.
rate to be used shall be that quoted on the next following day on

which such rates are quoted.
V4 Va Ye Auda VY Ga (ge) 9 So V4 saad) — dye ll Say pall
ARTICLE V
RELINQUISHMENTS
(a) MANDATORY:

At the end of the third (3) Year after the Effective Date hereof,
CONTRACTOR shall relinquish to the GOVERNMENT a total of
thirty percent (30%) of the original Area on the Effective Date, not
then converted into a Development Lease(s). Such relinquishment
shall be in a single unit of whole Exploration Blocks or originally
existing parts of Exploration Blocks not converted into
Development Lease(s) (unless otherwise agreed by EGAS) so as to
enable the relinquishment requirements to be precisely fulfilled.

At the end of the sixth (6") Year after the Effective Date hereof,
CONTRACTOR shall relinquish to the GOVERNMENT an
additional thirty percent (30%) of the original Area on the Effective
Date, not then converted into a Development Lease(s). Such
relinquishment shall be in a single unit (unless otherwise agreed by
EGAS) of whole Exploration Blocks or originally existing parts of
Exploration Blocks not converted to Development Lease(s) so as to
enable the relinquishment requirements to be precisely fulfilled.
Without prejudice to Articles II] and XXIII and the last three
paragraphs of this Article V(a), at the end of the eighth (8") Year of
the Exploration phase, CONTRACTOR shall relinquish the
remainder of the Area not then converted into Development

Lease(s).
A)

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

It is understood, that at the time of any relinquishment the areas to
be converted into Development Lease(s) and which are submitted
to the Minister of Petroleum by application(s) for his approval
according to Article III(d) shall, subject to such approval, be
deemed converted into Development Lease(s).

CONTRACTOR shall not be required to relinquish any Exploration
Block(s) in respect of which a notice of Commercial Discovery of Oil
or Gas has been given to EGAS, subject to EGAS's right to agree on
the existence ofa Commercial Discovery pursuant to Article III(c) and
without prejudice to the requirements of Article III(e).

In the event, that at the end of any Exploration period, a well is
already under drilling or testing, CONTRACTOR shall be allowed
up to six (6) months to enable it to discover a Commercial Oil or
Gas Well or to establish a Commercial Discovery, as the case may
be. However, any such extension of up to six (6) months. shall
reduce the duration of the next succeeding Exploration period, if
any, as applicable, by that duration.

Subject to the Minister of Petroleum’s approval, CONTRACTOR
may retain the area supposed to be relinquished for the following
Exploration period (if any), by submitting a written request, at least
six (6) months before the end of the then current Exploration
period, to EGAS stating the reasons for such retaining, a
commitment to perform additional Exploration activities, their
relevant estimated costs and expenses subject to EGAS’s
acceptance.

CONTRACTOR shall submit a separate letter of guarantee with an
amount equivalent to the accepted costs of such additional

activities.
AY

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(b)

VOLUNTARY:

CONTRACTOR may, voluntarily, during any Exploration period

relinquish all or any part of the Area in a single unit of whole

Exploration Blocks or parts of Exploration Blocks; provided that at

the time of such voluntary relinquishment its minimum Exploration

obligations under Article IV(b) have been fulfilled for such period.

Such voluntary relinquishment shall be credited toward the

mandatory relinquishment provisions of Article V(a) above (unless

otherwise agreed by EGAS).

Following Commercial Discovery, EGAS and CONTRACTOR

shall mutually agree upon any area to be relinquished thereafter,

except for the relinquishment provided for in (a) above at the end of
the total Exploration periods.

CONTRACTOR may, voluntarily, during the Development Period

relinquish the Area as a single unit if it deems the Petroleum

operations in the Area to be un-economic to CONTRACTOR;
provided that:

(1) CONTRACTOR has _ fulfilled its. obligations and
commitments under this Agreement including, but not limited
to, those concerning abandonment of the assets and facilities,
or provides financial security (in form and amount as to be
agreed between EGAS and CONTRACTOR) to fulfil such
obligations and commitments; and

(2) CONTRACTOR has submitted a written notice of voluntary
relinquishment to EGAS, requesting EGAS confirmation in
writing that CONTRACTOR has fulfilled such obligations

and commitments, or provided such financial security.
Ao

Yue

Aas Adg VY ca (E) 9 So VA saell — Apu ll Say yall

Following such notice:

(i)

(ii)

if EGAS does not notify CONTRACTOR in writing,
either to confirm or to raise a reasoned objection, within
one hundred and eighty (180) days from EGAS’s receipt
of CONTRACTOR’s notice to relinquish the Area, then
the CONTRACTOR's relinquishment of such Area shall
be effective as of the end of the one hundred and eighty
(180) day period; or

if EGAS notifies CONTRACTOR in writing within the
one hundred and eighty (180) day period to confirm that
CONTRACTOR has _ fulfilled its obligations and
commitments under this Agreement, or provides financial
security approved by EGAS, the relinquishment of the
Area will be effective ninety (90) days from the date of
CONTRACTOR’s receipt of such confirmation; or

(iii) if EGAS notifies CONTRACTOR in writing within the one

hundred and eighty (180) day period to raise a reasoned

objection, the relinquishment shall not be effective until
EGAS confirms that CONTRACTOR has fulfilled its
obligations and commitments under this Agreement, or
provides financial security approved by EGAS. The
CONTRACTOR’s voluntary relinquishment of the Area
will be effective ninety (90) days from the date of
CONTRACTOR’ receipt of EGAS’s confirmation.

At the time of relinquishment of all or any part of the Area, in

(a)

and (b) above, CONTRACTOR shall undertake and be

committed to restore the Area as it was by the time
CONTRACTOR had received it, in accordance with good
Petroleum industry practices (unless otherwise agreed upon
between EGAS and CONTRACTOR).
AY

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

ARTICLE VI

OPERATIONS AFTER COMMERCIAL DISCOVERY

(a)

Upon the approval of the first Development Lease, EGAS and
CONTRACTOR should form in the A.R.E. a company to carry out
operations in the Area pursuant to this Article VI and Annex “D”
(hereinafter referred to as the “Joint Venture Company”), which
company shall be named by mutual agreement between EGAS and
CONTRACTOR provided that such name shall be subject to the
Minister of Petroleum’s approval. Said company shall be a private
sector joint stock company, subject to the laws and regulations in
force in the A.R.E. to the extent that such laws and regulations are
not inconsistent with the provisions of this Agreement or the
Charter of the Joint Venture Company (the “Charter’).

However, the Joint Venture Company and CONTRACTOR shall,
for the purpose of this Agreement, be exempted from the following
laws and regulations as now or hereafter amended or substituted:

- Law No. 48 of 1978, promulgating the law on the employee
regulations of public sector companies;

- Law No. 159 of 1981, promulgating the law on joint stock
companies, partnership limited by shares and limited liability
companies;

- Law No. 97 of 1983, promulgating the law concerning public
sector organizations and companies;

- Law No. 203 of 1991, promulgating the law on public business
sector companies; and

- Provisions of part 2 of chapter 6 of Law No. 88 of 2003,

organizing dealings in foreign currencies in accordance with
Central Bank of Egypt and the A.R.E. banking system law.
AY

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(b)

The Charter of Joint Venture Company is hereto attached as
Annex "D". The Joint Venture Company will be established within
three (3) months from the date of the Minister of Petroleum's
approval of the first Development Lease whether for Crude Oil or
Gas, to carry out the Development operations in accordance with
the approved Development Plan and the work program and budget
for the Exploration, Development and production from the
Development Lease(s), the Charter shall take effect and the Joint
‘Venture Company shall automatically come into existence without
any further procedures. The Exploration Advisory Committee shall
be dissolved upon the final relinquishment of all portions of the
Area not converted into Development Lease(s).

Ninety (90) days after the date the Joint Venture Company comes into
existence in accordance with paragraph (b) above, it shall prepare a
work program and budget for further Exploration and Development in
any portion of the Area converted into a Development Lease for the
remainder of the Financial Year of the Development Lease approval.
And not later than four (4) months before the end of the current
Financial Year (or such other date as may be agreed upon by EGAS
and CONTRACTOR) and four (4) months preceding the
commencement of each succeeding Financial Year thereafter (or such
other date as may be agreed upon by EGAS and CONTRACTOR), the
Joint Venture Company shall prepare an annual production schedule
and work program and budget for further Exploration and
Development in any portion of the Area converted into a Development
Lease for the succeeding Financial Year. The production schedule,
work program and budget shall be submitted to the Joint Venture
Company’s Board of Directors for approval.

The Exploration Work Program and Budget for further Exploration
operations in any portion of the Area not converted into a
Development Lease shall be reviewed, approved and implemented
in accordance with Article IV.
4)

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(d)

(e)

Not later than the twentieth (20°) day of each month, the Joint
Venture Company shall furnish to CONTRACTOR a written
estimate of its total cash requirements for expenditure for the first
half and the second half of the succeeding month, expressed in U.S.
Dollars, consistent with the approved work program and budget.
Such estimate shall take into consideration any cash expected to be
in hand at month end.

Payment for the appropriate period of such month shall be made to
the correspondent bank designated in paragraph (e) below on the
first (1) day and fifteenth (15") day respectively, or the next
following business day, if such day is not a business day.

The Joint Venture Company is authorized to keep at its own
disposal abroad in an account opened with a correspondent bank of
the National Bank of Egypt, Cairo, A.R.E., the foreign funds
advanced by CONTRACTOR. Withdrawals from said account shall
be used for the payment for goods and services acquired abroad and
for transferring to a local bank in the A.R.E. of the required amount
to meet the expenditures in Egyptian Pounds for Joint Venture
Company in connection with its activities under this Agreement.
Within sixty (60) days after the end of each Financial Year, the
Joint Venture Company shall submit to the appropriate exchange
control authorities in the A.R.E. a statement, duly certified by a
recognized firm of auditors, showing the funds credited to that
account, the disbursements made out of that account and the

outstanding balance at the end of the Financial Year.
ay

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

)

(a)

If and for as long as during the period of production operations,
there exists an excess capacity in facilities which cannot during the
period of such excess be used by the Joint Venture Company,
EGAS shall have the right to use the excess capacity, if it so
desires, without causing any financial or operational disadvantage
to the CONTRACTOR or the Joint Venture Company.
ARTICLE VII
RECOVERY OF COSTS AND EXPENSES AND
PRODUCTION SHARING
COST RECOVERY:
(1) Cost Recovery Petroleum:
Subject to the auditing provisions under this Agreement,
CONTRACTOR shall recover quarterly all costs, expenses
and expenditures in respect of all the Exploration,
Development and related operations under this Agreement
and which was approved by EGAS to the extent and out of
thirty two percent (32%) of all Petroleum produced and saved
from all Development Leases within the Area hereunder and
not used in Petroleum operations. Such Petroleum is
hereinafter referred to as "Cost Recovery Petroleum".
For the purpose of determining the classification of all costs,
expenses and expenditures for their recovery, the following
terms shall apply:
1. “Exploration Expenditures” means all costs and expenses
for Exploration and the related portion of indirect
expenses. and administrative overhead and _ general

expenses.
qo

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

2. “Development Expenditures” means all costs and expenses
for Development (with the exception of Operating Expenses)
and the related portion of indirect expenses and
administrative overhead and general expenses.

3. “Operating Expenses” means all costs, expenses and
expenditures made after the Commercial Production
Commencement, which costs, expenses and expenditures
are not normally depreciable.

However, Operating Expenses shall include work over, repair
and maintenance of assets, but shall not include any of the
following: sidetracking, re-drilling, change of a well status and
plugging and permanent abandonment of a well, replacement of
assets or a part of an asset, additions, improvements, renewals or
major overhauling that extend the life of the asset.

Exploration Expenditures, Development Expenditures and

Operating Expenses shall be recovered from Cost Recovery

Petroleum in the following manner:

(i) “Exploration Expenditures”, including those accumulated
prior to the Commercial Production Commencement, shall
be recoverable at the rate of twenty percent (20%) per
annum starting either in the Tax Year in which such
expenditures are incurred and paid or the Tax Year in which
the Commercial Production Commencement _ occurs,
whichever is the later date.

(ii) “Development Expenditures”, including those accumulated
prior to the Commercial Production Commencement,
shall be recoverable at the rate of twenty percent (20%)
per annum starting either in the Tax Year in which such
expenditures are incurred and paid or the Tax Year in
which the Commercial Production Commencement
occurs, whichever is the later date.

(iii) “Operating Expenses”, which are incurred and paid after
the Commercial Production Commencement, shall be
recoverable either in the Tax Year in which such costs
and expenses are incurred and paid or the Tax Year in
which the Commercial Production Commencement
occurs, whichever is the later date.
ay

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

Q)

(iv) To the extent that, in a Tax Year, costs, expenses or
expenditures subject to recoverability per preceding
paragraphs (i), (ii) and (iii), exceed the value of all Cost
Recovery Petroleum for such Tax Year, the excess shall
be carried forward for recovery in the next succeeding
Tax Year(s) until fully recovered, but in no case after the
termination of this Agreement, as to CONTRACTOR.

(v) The recovery of costs and expenses, based upon the rates
referred to above, shall be allocated to each quarter
proportionately (one fourth to each quarter). However,
any recoverable costs and expenses not recovered in one
quarter as thus allocated shall be carried forward. for
recovery in the next quarter.

Except as provided in Article VII(a)(3) and Article VII(e)(1),

CONTRACTOR shall, each quarter, be entitled to take and

own all Cost Recovery Petroleum, which shall be taken and

disposed of in the manner determined pursuant to Article

VII(e). To the extent that the value of all Cost Recovery

Petroleum as determined in Article VII(c) exceeds the actual

recoverable costs and expenditures, including any carry

forward under Article VII(a)(1)(iv), to be recovered in that
quarter, then the value of such excess Cost Recovery

Petroleum (“Excess Cost Recovery”) shall be split between

EGAS and CONTRACTOR according to the following

percentages:
44

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(b)

@)

EGAS’s share: seventy five percent (75%);

CONTRACTOR’s share: twenty five percent (25%).

EGAS’s total share of such Excess Cost Recovery shall be
paid by CONTRACTOR to EGAS either (i) in cash in the
manner set forth in Article IV of the Accounting Procedure
contained in Annex "E", or (ii) in kind in accordance with
Article VII(a)(3).

Ninety (90) days prior to the commencement of each Calendar
Year EGAS shall be entitled to elect by notice in writing to
CONTRACTOR to require payment of up to one hundred
percent (100%) of EGAS's share of all Excess Cost Recovery
and according to (2) above in kind. Such payment shall be in
Crude Oil from the Area F.O.B. export terminal or other
agreed delivery point; provided that the amount of Crude Oil
taken by EGAS in kind in a quarter shall not exceed the value
of Cost Recovery Crude Oil actually taken and separately
disposed of by CONTRACTOR from the Area during the

previous quarter. If EGAS's entitlement to receive payment of

its Excess Cost Recovery in kind is limited by the foregoing
provision, the balance of such entitlement shall be paid in

cash.

PRODUCTION SHARING:

qd)

The remaining sixty eight percent (68%) of all Petroleum
produced and saved from the Area hereunder and not used in
Petroleum operations shall be divided quarterly between
EGAS and the CONTRACTOR based on Brent value and

according to the following shares (“Production Sharing”).
Ve) Va¥e Aus ddgs YY G8 (g) 9 So V4 sual — dyes gil Say yall

y

BRENT PRICE
USS/bbI

Less than or

equal to 40 USS

More than 40
USS and tess than
or equal to 60

uss

Crude Oil and Condensate:

Crude Oil produced and saved

under this Agreement and not used

in Petroleum operations. Barrel of
Oil Per Day (BOPD) (quarterly

average)

That portion or increment less

than or equal to5000 BOPD.

That portion or increment more
than 5000 BOPD and less than or
equal to 10000 BOPD

That portion or increment more
than 10000 BOPD and less than
or equal to 20000 BOPD

That portion or increment more

than 20000 BOPD

That portion or increment less

than or equal to5000 BOPD

That portion or increment more
than 5000 BOPD and less than or
equal to 10000 BOPD

That portion or increment more
than 10000 BOPD and less than
or equal to 20000 BOPD

That portion or increment more

than 20000 BOPD

EGAS’S
SHARE %

Sixty five
percent
(65%)
Sixty six
percent
(66%)
Sixty seven
percent
(67%)
Sixty eight
percent
(68%)
Sixty six
percent
(66%)
Sixty seven
percent
(67%)
Sixty eight
percent
(68%)
Sixty nine
percent

(69%)

CONTRACTOR'S
SHARE %

Thirty five percent
(35%)

Thirty four percent
(34%)

Thirty three percent

(33%)

Thirty two percent

(32%)

Thirty four percent
(34%)

Thirty three percent

(33%)

Thirty two percent

(32%)

Thirty one percent

1%)

Ve VaYe Aus ddgs YY G8 (gE) 9 So V4 sual — dyes ll Say yall

BRENT PRICE
USS/bbI

More than 60
USS and less than
or equal to 80
uss

More than 80
USS and less than
or equal to 100
uss

More than 100
uss

Crude Oil produced and saved

under this Agreement and not used

in Petroleum operations. Barrel of
Oil Per Day (BOPD) (quarterly

average)

That portion or increment less
than or equal to5000 BOPD

That portion or increment more
than 5000 BOPD and less than or
equal to 10000 BOPD

That portion or increment more
than 10000 BOPD and less than
or equal to 20000 BOPD

That portion or increment more
than 20000 BOPD

That portion or increment less
than or equal to5000 BOPD.

That portion or increment more
than 5000 BOPD and less than or
equal to 10000 BOPD

That portion or increment more
than 10000 BOPD and less than
or equal to 20000 BOPD

That portion or increment more
than

20000 BOPD

That portion or increment less
than or equal to 5000 BOPD

That portion or increment more
than 5000 BOPD and less than or
equal to 10000 BOPD

That portion or increment more
than 10000 BOPD and less than
or equal to 20000 BOPD

That portion or increment more
than
20000 BOPD

EGAS’S
SHARE %

Sixty seven
percent
(67%)
Sixty eight
percent
(68%)
Sixty nine
percent
(69%)
Seventy
percent
(70%)
Sixty eight
percent
(68%)
Sixty nine
percent
(69%)
Seventy
percent
(70%)
Seventy one
percent
(71%
Sixty nine
percent
(69%)
Seventy
percent
(70%)
Seventy one
percent
(71%)
Seventy two
percent
(72%)

CONTRACTOR'S
SHARE %

Thirty three percent

(33%

Thirty two percent
(32%)

Thirty one percent

31%)

Thirty percent
(30 %)

Thirty two percent
(32%)

Thirty one percent

1%)

Thirty percent
30 %)

Twenty nine percent
(29%)

Thirty one percent

1%)

Thirty percent
(30%)

Twenty nine percent
(29%)

Twenty eight percent
(28%)

Veo VaYs Ausddgs YY G8 (E) p60 V4 sual — dyes sll Say yall

ii) Gas and LPG:
For the purpose of calculating Production Sharing of Gas
and LPG and for the purpose of Production bonuses, all
quantities of LPG produced shall convert into equivalent
quantities of Gas and to be added to the quantities of Gas
produced from the Area.

Gas and LPG produced and saved
under this Agreement and not
BRENT PRICE EGAS’S CONTRACTOR'S
used in Petroleum operations.
Uss/bI SHARE % SHARE %
Standard Cubic Feet per Day
(SCFPD) (quarterly average).

That portion or increment less Sixty five sony ff
4 yf Thirty five percent

(35%)

than or equal to 100 million percent
SCFPD (65%)
That portion or increment more
than 100 Million SCFPD and
less than or equal to 250 Million

Less than or equal. | SCFPD

to 40 USS That portion or increment more
than 250 Million SCFPD and
less than or equal to 500 Million
SCFPD

Sixty six
2 Thirty four percent

(34%)

percent
(66%)

Sixty seven
c Thirty three percent

(33%)

percent

(67%)

Sixty eight
That portion or increment more 0 eis Thirty two percent

than 500 Million SCFPD on (32%)

That portion or increment less Sixty six
* Thirty four percent

than or equal to 100 Million percent (34%)

SCFPD. (66%)
That portion or increment more
y seven

than 100 Million SCFPD and | °° °°™8" | Thirty three percent
y (33%)

“ce_| less than or equal to 250 Million ‘
More than 40 USS SCFPD (67%)

and less than or

equal to 60 USS That portion or increment more

than 250 Million SCFPD. and
less than or equal to 500 Million
SCFPD.

Sixty eight
mee) Thirty two percent

(32%)

percent

(68%)

. Sixty nine .
That portion or increment more Thirty one percent

than 500 Million SCFPD percent 1%)
(69%)

Ve YoY Aus ddgs VY G8 (g) pS V4 oaall — dyes sll Say yall

BRENT PRICE
USS/bbI

More than 60 USS
and less than or
equal to 80 USS

More than 80 USS
and less than or
equal to 100 USS

More than 100
uss

Gas and LPG produced and saved
under this Agreement and not
used in Petroleum operations.
Standard Cubic Feet per Day
(SCFPD) (quarterly average).

That portion or increment less
than or equal to 100 million
SCFPD

That portion or increment more
than 100 Million SCFPD and
less than or equal to 250 Million
SCFPD.

That portion or increment more
than 250 Million SCFPD and
less than or equal to 500 Million
SCFPD.

That portion or increment more
than 500 Million SCFPD

That portion or increment less
than or equal to 100 Million
SCFPD

That portion or increment more
than 100 Million SCFPD and
less than or equal to 250 Million
SCFPD.

That portion or increment more
than 250 Million SCFPD and
less than or equal to 500 Million
SCFPD

That portion or increment more
than 500 Million SCFPD

That portion or increment less
than or equal to 100 Million
SCFPD

That portion or increment more
than 100 Million SCFPD and
less than or equal to 250 Million
SCFPD

That portion or increment more
than 250 Million SCFPD and
less than or equal to 500 Million
SCFPD

That portion or increment more

than 500 Million SCFPD

EGAS’S
SHARE %

Sixty seven
percent

(67%)

Sixty eight
percent

(68%)

Sixty nine
percent

(69%)

Seventy
percent
(70%)
Sixty eight
percent

(68%)

Sixty nine
percent

(69%)

Seventy
percent

(70%)

Seventy one
percent
(71%)
Sixty nine
percent

(69%)

Seventy
percent

(70%)

Seventy one
percent

(71%)

Seventy two
percent

(72%)

CONTRACTOR'S
SHARE %

Thirty three percent
(33%)

Thirty two percent

(32%)

Thirty one percent
(31%)

Thirty percent
0%)

Thirty two percent

(32%)

Thirty one percent
B1%)

Thirty percent
30%)

Twenty nine percent
(29%)

Thirty one percent
31%)

Thirty percent
30%)

Twenty nine percent
(29%)

Twenty eight percent
(28%)
yd

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

where Brent price upon which shares are divided is the quarterly

average price expressed in U.S. Dollars per barrel for Brent quoted

in “Platts Crude Oil Marketwire report”, in the event that such
average cannot be determined because “Platts Crude Oil

Marketwire report” is not published at all during a month, the

parties shall meet and agree on the value of Brent by reference to

other published sources. In the event that there are no such
published sources or if the value of Brent cannot be determined
pursuant to the foregoing for any other reason, EGAS and

CONTRACTOR shall meet and agree on a value of Brent.

Such Production Sharing referred to in Article VII(b)(1)(i) and (ii)

above shall be taken and disposed of pursuant to Article VII(e).

(2) After the end of each contractual Year during the term of any
Gas Sales Agreement entered into between CONTRACTOR
and EGAS pursuant to Article VII(e)(2), EGAS and
CONTRACTOR (as sellers) shall render to EGAS (as buyer)
a statement for an amount of Gas, if any, equal to the amount
by which the quantity of Gas of which EGAS (as buyer) has
taken delivery falls below seventy five percent (75%) of the
contract quantities of Gas as established by the applicable Gas
Sales Agreement (the "Shortfall Gas"), provided that the Gas
is available at the Delivery Point. Within sixty (60) days of
receipt of such statement, EGAS (as buyer) shall pay EGAS
and CONTRACTOR (as sellers) for the amount of the
Shortfall Gas, if any. The Shortfall Gas shall be included in
EGAS's and CONTRACTOR's entitlement to Gas pursuant to
Article VII(a) and (b) in the fourth (4") quarter of such

contractual Year.
yy)

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

Shortfall Gas shall be recorded in a separate “Take or Pay
Account”. Quantities of Gas which are delivered in
subsequent Years in excess of seventy five percent (75%) of
the annual contract quantities of Gas as established by the
applicable Gas Sales Agreement ("Make Up Gas"), shall be
set against and reduce quantities of Gas in the Take or Pay
Account to the extent thereof and, to that extent, no payment
shall be due in respect of such Make Up Gas. Such Make Up
Gas shall not be included in CONTRACTOR's entitlement to
Gas pursuant to Article VII(a) and (b), CONTRACTOR shall
have no rights to such Make Up Gas.

At the end of any contractual Year, if EGAS and
CONTRACTOR (as sellers) fail to deliver seventy five
percent (75%) of the annual contract quantity of Gas as
defined in Gas Sales Agreement with EGAS (as buyer), the
difference between seventy five percent (75%) of the annual
contract quantity of Gas and the actual delivered Gas quantity
shall be referred to as the “Deliver or Pay Shortfall Gas”.
EGAS (as buyer) shall have the right to take a quantity of Gas
equal to the Deliver or Pay Shortfall Gas and such quantity
shall be valued with ninety percent (90%) of the Gas price as
defined in the Gas Sales Agreement.

The percentages set forth in Article VII(a) and (b) in respect
of LPG produced from a plant constructed and operated by or
on behalf of EGAS and CONTRACTOR shall apply to all
LPG available for delivery.
yyy

Yue

Aas Adg VY ca (E) 9 So VA saell — Apu ll Say yall

(c)

VALUATION OF PETROLEUM:
(1) Crude Oil and Condensate:

i-

iii-

The Cost Recovery Crude Oil to which CONTRACTOR
is entitled hereunder shall be valued by EGAS and
CONTRACTOR at "Market Price" for each calendar
quarter.
"Market Price" means the weighted average price realized
from sales by EGAS or CONTRACTOR (or any of its
marketing Affiliated Companies) during the given quarter,
whichever is higher, provided that the sales to be used in
arriving at the weighted average(s) shall be arm's length
sales of comparable quantities on comparable credit terms
in freely convertible currency from F.O.B. point of export
sales to non-Affiliated Companies under all Crude Oil
sales contracts then in effect, but excluding Crude Oil
sales contracts involving barter, and

1) Sales, whether direct or indirect, through brokers or
otherwise, of EGAS or CONTRACTOR to any
Affiliated Company.

2) Sales involving a quid pro quo other than payment in a
freely convertible currency or motivated in whole or in
part by considerations other than the usual economic
incentives for commercial arm's length crude oil sales.

It is understood that in the case of C.I.F. sales, appropriate

deductions shall be made for transport and insurance charges

to calculate the F.O.B. point of export price; and always
taking into account the appropriate adjustment for quality of

Crude Oil, freight advantage or disadvantage of port of

loading and other appropriate adjustments. Market Price

shall be determined separately for each Crude Oil or Crude

Oil mix, and for each port of loading.
\yo

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

iv- If during any calendar quarter, there are no such sales by

EGAS and/or CONTRACTOR under the Crude Oil sales
contracts in effect, EGAS and CONTRACTOR shall
mutually agree upon the Market Price of the Barrel of
Crude Oil to be used for such quarter, and shall be guided
by all relevant and available evidence including current
prices in freely convertible currency of leading crude oils
produced by major oil producing countries (in the Arabian
Gulf or the Mediterranean area), which are regularly sold
in the open market according to actual sales contracts
terms but excluding paper sales and sales promises where
no crude oil is delivered, to the extent that such sales are
effected under such terms and conditions (excluding the
price) not significantly different from those under which
the Crude Oil to be valued, was sold, and always taking
into consideration appropriate adjustments for Crude Oil
quality, freight advantage or disadvantage of port of
loading and other appropriate adjustments, as the case
may be, for differences in gravity, sulphur and other
factors generally recognized by sellers and purchasers, as
reflected in crude oil prices, transportation ninety (90)
days insurance premiums, unusual fees borne by the
seller, and for credit terms in excess of sixty (60) days,
and the cost of loans or guarantees granted for the benefit
of the sellers at prevailing interest rates.

It is the intent of the parties that the value of the Cost
Recovery Crude Oil shall reflect the prevailing market

price for such Crude Oil.
V\Vv

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

v- If either EGAS or CONTRACTOR considers that the

Market Price as determined under sub-paragraph (ii)
above does not reflect the prevailing market price or in the
event EGAS and CONTRACTOR fail to agree on the
Market Price for any Crude Oil produced under this
Agreement for any quarter within fifteen (15) days after
the end thereof, any party may elect at any time thereafter
to submit to a single arbitrator the question, what single
price per Barrel, in the arbitrator's judgment, best
represents for the pertinent quarter the Market Price for
the Crude Oil in question. The arbitrator shall make his
determination as soon as possible following the quarter in
question. His determination shall be final and binding
upon all the parties. The arbitrator shall be selected in the
manner described below.

In the event EGAS and CONTRACTOR fail to agree on
the arbitrator within thirty (30) days from the date any
party notifies the other that it has decided to submit the
determination of the Market Price to an arbitrator, such
arbitrator shall be chosen by the appointing authority
designated in accordance with Article XXIV(e), or such
other appointing authority with access to such expertise as
may be agreed to between EGAS and CONTRACTOR,
with regard to the qualifications for arbitrators set forth
below, upon written application of one or both of EGAS
and CONTRACTOR. Copy of such application by one of
them shall be promptly sent to the other.
yy4

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

The arbitrator shall be as nearly as possible a person with
an established reputation in the international petroleum
industry as an expert in pricing and marketing crude oil in
international commerce. The arbitrator shall not be a
citizen of a country which does not have diplomatic
relations with the A.R.E. and the country(ies) of
CONTRACTOR. He shall not be, at the time of selection,
employed by, or an arbitrator or consultant on a
continuing or frequent basis to, the American Petroleum
Institute, or the Organization of the Petroleum Exporting
Countries or the Organization of Arab Petroleum
Exporting Countries, or a consultant on a continuing basis
to EGAS, or CONTRACTOR or an Affiliated Company
of either, but past occasional consultation with such
companies, or with other petroleum companies, or
governmental agencies or organizations shall not be a
ground for disqualification. He shall not be, at any time
during the two (2) Years before his selection, an employee
of any petroleum company or of any governmental agency
or organization.

Should a selected person decline or be unable to serve as
arbitrator or should the position of arbitrator fall vacant
prior to the decision called for, another person shall be
chosen in the same manner provided for in this paragraph.
EGAS and CONTRACTOR shall share equally the

expenses of the arbitrator.
yy)

Yue

Aas Adg VY ca (E) 9 So VA saell — Apu ll Say yall

The arbitrator shall make his determination in accordance
with the provisions of this paragraph, based on the best
evidence available to him. He shall review Crude Oil sales
contracts as well as other sales data and information but shall
be free to evaluate the extent to which any contracts, data or
information is substantiated or pertinent. Representatives of
EGAS and CONTRACTOR shall have the right to consult
with the arbitrator and furnish him written materials;
provided that the arbitrator may impose reasonable
limitations on this right. EGAS and CONTRACTOR, each
shall cooperate with the arbitrator to the fullest extent and
each shall insure such cooperation of its trading companies.
The arbitrator shall be provided access to crude oil sales
contracts and related data and information which EGAS and.
CONTRACTOR or their trading companies are able to make
available and which in the judgment of the arbitrator might
aid the arbitrator in making a valid determination.

Pending Market Price agreement. by EGAS and
CONTRACTOR or determination by the arbitrator, as
applicable, the Market Price agreed upon between EGAS
and CONTRACTOR for the quarter preceding the quarter in
question shall remain temporarily in effect. In the event that
either EGAS or CONTRACTOR should incur a loss by
virtue of the temporary continuation of the Market Price of

the previous quarter, it shall promptly be reimbursed such
loss by the other party plus simple interest at the LIBOR plus
two and one half percent (2.5%) per annum rate provided for
in Article TV(f) from the date on which the disputed
amount(s) should have been paid to the date of payment.
yyy

Yue

Aas Adg VY ca (E) 9 So VA saell — Apu ll Say yall

(2) Gas and LPG:

i-

ill-

The Cost Recovery Petroleum and Production Sharing of
Gas which is disposed of for local market, according to the
Gas Sales Agreement between EGAS and CONTRACTOR
(as sellers) and EGAS (as buyer) entered into pursuant to
Article VII(e) shall be valued, delivered to and purchased at
a price, to be agreed upon by EGAS and CONTRACTOR,
based on technical and economic factors for developing the
area (including but not limited to water depth, reservoir

depth, the actual expenditure and expected investments over

the Development project lifetime, proven and probable Gas
reserves, internal rate of return on investment to achieve the
interests of the parties and the prevailing applicable Gas
price in comparable concession areas having similar
conditions). Such agreed Gas price shall be stated in the
relevant Development Lease application before the Minister
of Petroleum’s approval according to Article III(d)(ii).
In case CONTRACTOR exports part or all its share of
Production Sharing of Gas jointly with EGAS, pursuant to
Article VII(e), such exported Gas shall be valued according
to the relevant net back price.
In case CONTRACTOR disposes locally and/or solely
exports part of its share of Production Sharing of Gas to third
party then the following shall apply:
a- CONTRACTOR’s quantities disposed to the third
party shall be valued based on the agreed price
between the CONTRACTOR and such third party.
\Yo

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

b- CONTRACTOR’s quantities disposed to EGAS
shall be valued based on gas price agreed by EGAS
and CONTRACTOR according to the basis

mentioned above.

iv- In case CONTRACTOR disposes all its share of Production

ve

Sharing of Gas locally and/or solely exports to third party,
then the CONTRACTOR’s quantities sold to the third party
shall be valued based on the agreed price between the
CONTRACTOR and such third party.

The Cost Recovery Petroleum and Production Sharing of

LPG produced from a plant constructed and operated by or

on behalf of EGAS and CONTRACTOR shall be separately

valued for Propane and Butane at the outlet of such LPG
plant according to the following formula (unless otherwise
agreed between EGAS and CONTRACTOR):

PLPG = 0.95 xPR

Where:

PLPG = LPG price (separately determined for Propane
and Butane) in U.S. Dollars per metric ton.

PR == The average over a period of a month of the
figures representing the mid-point between the
high and low prices in U.S. Dollars per metric
ton quoted in "Platt's LP Gaswire" during such
month for Propane and Butane F.O.B. Ex-
Ref/Stor. West Mediterranean.
\YY

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

In the event that "Platt's LP Gaswire" is issued on certain days
during a month but not on others, the value of (PR) shall be
calculated using only those issues which are published during
such month. In the event that the value of (PR) cannot be
determined because "Platt's LP Gaswire" is not published at
all during a month, EGAS and CONTRACTOR shall meet

and agree to the value of (PR) by reference to other published

sources. In the event that there are no such other published

sources or if the value of (PR) cannot be determined pursuant

to the foregoing for any other reason, EGAS and

CONTRACTOR shall meet and agree the value of (PR) by

reference to the value of LPG (Propane and Butane) delivered

F.O.B. from the Mediterranean area.

Such valuation of LPG is based upon delivery at the Delivery

Point specified in Article VII(e)(2)(iii).

vi- The prices of Gas and LPG so calculated shall apply during
the same month.

vii- In case Gas is disposed of for export jointly by EGAS and
CONTRACTOR to a third party, pursuant to
Article VII(e), then the Cost Recovery Petroleum, and
Production Sharing of such Gas shall be valued according

to the netback price.
VV4  VeYs Adds VY 8 (E) 980 V4 oaell — does gll Say pal
viii- The Cost Recovery Petroleum, and Production Sharing of
LPG disposed of for export jointly by EGAS and
CONTRACTOR pursuant to Article VII(e) shall be valued
at its actual realized price.
(d) FORECASTS:

(e)

The Joint Venture Company shall prepare (not less than ninety (90)
jays prior to the beginning of each calendar semester following
first regular production) and furnish in writing to CONTRACTOR
and EGAS a forecast setting out a total quantity of Petroleum that
the Joint Venture Company estimates can be produced, saved and
transported hereunder during such calendar semester in accordance
with good Petroleum industry practices.

The Joint Venture Company shall endeavor to produce the forecast
quantity during each calendar semester. The Crude Oil shall be run
to storage tanks or offshore loading facilities constructed,
maintained and operated according to Government Regulations, by

the Joint Venture Company, in which said Crude Oil shall be
metered or otherwise measured for royalty and other purposes
required by this Agreement. Gas shall be handled by the Joint
Venture Company in accordance with the provisions of Article
VIl(e).

DISPOSITION OF PETROLEUM:

(1) Crude Oil and Condensate:

EGAS and CONTRACTOR shall have the right and the
obligation to separately take and freely export or otherwise
dispose of, currently all of the Crude Oil to which each is
entitled under Article VII(a) and (b). Subject to payment of
sums due to EGAS under Article VII(a)(2) and Article IX,
CONTRACTOR shall have the right to remit and retain
abroad all funds acquired by it including the proceeds from
the sale of its share of Crude Oil.
yy)

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

Q)

Notwithstanding anything to the contrary under this
Agreement, priority shall be given to meet the requirements of
the A.R.E. market from CONTRACTOR's share under Article
VII(a) and (b) of the Crude Oil produced from the Area and
EGAS or EGPC shall have the preferential right to purchase
such Crude Oil at a price to be determined pursuant to Article
VII(c). The amount of Crude Oil so purchased shall be a
portion of CONTRACTOR's share under Article VII(a) and
(b). Such amount shall be proportional to CONTRACTOR's
share of the total production of Crude Oil from the concession
areas in the A.R.E. that are also subject to EGAS's or EGPC’s
preferential right to purchase. The payment for such
purchased amount shall be made by EGAS in U.S. Dollars or
in any other freely convertible currency remittable by
CONTRACTOR abroad.
It is agreed upon that EGAS shall notify CONTRACTOR, at
least forty five (45) days prior to the beginning of the calendar
semester, of the amount to be purchased during such semester
under this Article VII(e)(1).
Gas and LPG:
i- Priority shall be given to meet the requirements of the
local market as determined by EGAS as follows:
* Before the Development Lease approval date, EGAS
shall notify the CONTRACTOR in writing within a
Year from the notice of Commercial Discovery of Gas
pursuant to Article III(d)(ii).
+ During the Development Lease period EGAS shall
notify the CONTRACTOR in writing no later than six
(6) months prior to such requirements date.
vyy

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

Taking into consideration the following cases:

In case CONTRACTOR elects to dispose all or part of its
share of Production Sharing of Gas, by itself to the local
market to third party other than EGAS, CONTRACTOR
shall submit an application to EGAS including the Gas
price, quantities and basic terms of a Gas Sales Agreement
in order for EGAS to obtain the Minister of Petroleum’s
approval. Such approval shall entitle CONTRACTOR to
enter into a third party Gas Sales Agreement.

In case CONTRACTOR exports Gas, solely or jointly
with EGAS, CONTRACTOR or CONTRACTOR and
EGAS, as the case may be, should obtain the Minister of
Petroleum’s approval on the price and quantities allocated
for export.

In case EGAS or EGAS and CONTRACTOR export
LPG, EGAS or EGAS and CONTRACTOR, as the case
may be, should obtain the Minister of Petroleum’s
approval on the price and quantities allocated for export.
In the event that EGAS is the buyer of Gas, the disposition
of Gas as indicated above shall be made by virtue of a Gas
Sales Agreement(s) to be entered into between EGAS and
CONTRACTOR (as sellers) and EGAS (as buyer).

EGAS and CONTRACTOR (as sellers) shall have the
obligation to deliver the Gas at the Delivery Point as
indicated below, where such Gas shall be metered for
sales, royalty and other purposes required by this

Agreement.
Wo YY s Asad VY C8 (E) pho VA saell — pas ll Say yall

(a) In the event no LPG plant is constructed to process
such Gas, the processed Gas Delivery Point shall be at
the flange connecting the Development Lease pipeline
to the nearest point on the National Gas Pipeline Grid
System and the Crude Oil and Condensate Delivery
Point shall be at the nearest point on the Crude and
Condensate Pipeline Network as depicted in Annex
"G" hereto or as otherwise agreed by EGAS and
CONTRACTOR.

(b) In the event an LPG plant is constructed to process
such Gas, such Gas shall, for the purposes of valuation
and sales, be metered at the outlet of such LPG plant.
However, notwithstanding the fact that the metering
shall take place at the LPG plant outlet,
CONTRACTOR shall through the Joint Venture
Company build a pipeline suitable for transport of the
processed Gas from the LPG plant outlet to the nearest
point on the National Gas Pipeline Grid System (Gas
Delivery Point), the Condensate Delivery Point shall
be at the nearest point on the Crude and Condensate
Pipeline Network and the LPG Delivery Point shall be
at the nearest point on the LPG Pipeline Network as
depicted in Annex "G" hereto, or otherwise agreed by
EGAS and CONTRACTOR. Such pipeline shall be
owned in accordance with Article VIII(a) by EGAS,
and. its cost shall be financed and recovered by
CONTRACTOR as_ Development Expenditures
pursuant to this Article VII.
yyy

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

iit EGAS and CONTRACTOR shall consult together to

determine whether to build LPG plant to recover LPG
from any Gas produced hereunder. In the event that EGAS
and CONTRACTOR decide to build such plant, the plant
shall, as is appropriate, be in the vicinity of the point of
delivery as determined in Article VII(e)(2)(ii). The
delivery of LPG for, royalty and other purposes required
by this Agreement shall be at the outlet of the LPG plant.
The costs of such LPG plant shall be recoverable in
accordance with the provisions of this Agreement, unless
the Minister of Petroleum agrees to accelerated recovery.
EGAS (as buyer) shall have the right to elect, by ninety (90)
days prior written notice to EGAS and CONTRACTOR (as
sellers), whether payment for the Gas which is subject to a
Gas Sales Agreement entered between EGAS and
CONTRACTOR (as sellers) and EGAS (as buyer) and also
LPG produced from a plant constructed and operated by or
on behalf of EGAS and CONTRACTOR, as valued in
accordance with Article VII(c), and to which
CONTRACTOR is entitled under the Cost Recovery and
Production Sharing provisions of this Article VII hereunder,
shall be made 1) in cash or 2) in kind.

Payments in cash shall be made by EGAS (as buyer) at
intervals provided for in the relevant Gas Sales Agreement

in US. Dollars, remittable by CONTRACTOR abroad.
va

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

Payments in kind shall be calculated by converting the
value of Gas and LPG to which CONTRACTOR is
entitled into equivalent Barrels of Crude Oil to be taken
concurrently by CONTRACTOR from the Area, or to the
extent that such Crude Oil is insufficient, Crude Oil from
CONTRACTOR's other concession areas or such other
areas as may be agreed. Such Crude Oil shall be added to
the Crude Oil that CONTRACTOR is otherwise entitled to

lift under this Agreement. Such equivalent Barrels shall be
calculated on the basis of the provisions of Article VII(c)
relating to the valuation of Cost Recovery Crude Oil.

Provided that:
(aa) Payment of the value of Gas and LPG shall always be

made in cash in U.S. Dollars remittable by
CONTRACTOR abroad to the extent that there is
insufficient Crude Oil available for conversion as

rovided for above;

(bb) Payment of the value of Gas and LPG shall always be

made in kind as provided for above to the extent that
ayments in cash are not made by EGAS.

Payments to CONTRACTOR (whether in cash or in
ind), when related to CONTRACTOR's Cost Recovery
Petroleum, shall be included in CONTRACTOR's

Statement of Recovery of Costs and of Cost Recovery

Petroleum referred to in Article [V of Annex "E" of this

Agreement.
ye)

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

()

(g)

v- The proceeds of sale of CONTRACTOR's share of Gas and
LPG disposed of pursuant to Article VII(e)(2) may be freely
remitted or retained abroad by CONTRACTOR.

vi- In the event that EGAS and CONTRACTOR agree to accept
new Gas and LPG producers to join in an ongoing export
project, such producers shall have to contribute a fair and
equitable share of the investment made.

vii- CONTRACTOR shall not be obligated to surrender a
Development Lease based on a Commercial Discovery of
Gas, if Crude Oil has been discovered in commercial
quantities in the same Gas Development Lease but
CONTRACTOR shall surrender its rights of such Gas
reserves which were not produced and disposed as stated in
the second paragraph of Article III(e).

OPERATIONS:

If following the reversion to EGAS of any rights to Crude Oil
hereunder, CONTRACTOR retains rights to Gas in the same
Development Lease area, or if, following the surrender of rights to
Gas hereunder, CONTRACTOR retains rights to Crude Oil in the
same Development Lease area, operations to explore for or exploit
the Petroleum, the rights to which have been reverted or
surrendered (Oil or Gas, as the case may be) shall only be carried
out by the Joint Venture Company which shall act on behalf of
EGAS alone, unless CONTRACTOR and EGAS agree otherwise.
TANKER SCHEDULING:

At reasonable time prior to the commencement of Commercial
Production EGAS and CONTRACTOR shall meet and agree upon
a procedure for scheduling tankers lifting from the agreed upon

point of export.
VEN YoY s Addy VY G8 (E) 9 Ss VA oaell — dees oll Say pall
ARTICLE VIII
TITLE TO ASSETS
(a) EGAS shall become the owner of all CONTRACTOR acquired

and owned assets which assets were charged to Cost Recovery by
CONTRACTOR in connection with the operations carried out by
CONTRACTOR or the Joint Venture Company in accordance
with the following:
Land shall become the property of EGAS as soon as it is
purchased.

(i) Title to fixed and movable assets, which are charged to

the recoverable cost and approved by EGAS, shall be
transferred from CONTRACTOR to EGAS upon the
final relinquishment of all parts of the Area during the
Exploration periods.

(ii) Title to fixed and movable assets shall be transferred

automatically and gradually from CONTRACTOR to
EGAS as they become subject to recovery in
accordance with the provisions of Article VII;
however, the full title to fixed and movable assets
shall be transferred automatically from
CONTRACTOR to EGAS when their total cost has
been recovered by CONTRACTOR in accordance
with the provisions of Article VII or at the time of
termination of this Agreement with respect to all
assets chargeable to the operations, whether recovered
or not, whichever first occurs.

The book value of the assets created during each
calendar quarter shall be notified by CONTRACTOR
to EGAS or by the Joint Venture Company to EGAS
and CONTRACTOR within thirty (30) days of the end
of each calendar quarter.

All samples and technical data shall be transferred to EGAS
upon EGAS’s request or at the termination of the
Agreement.
\go

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(b)

(c)

(a)

(b)

(c)

During the term of this Agreement, EGAS, CONTRACTOR and
the Joint Venture Company are entitled to the full use and
enjoyment of all fixed and movable assets referred to above in
connection with operations hereunder or under any other
Petroleum concession agreement entered into by the parties. In
that case, proper accounting adjustment shall be made.
CONTRACTOR and EGAS shall not dispose of the same except
with agreement of the other.
CONTRACTOR and the Joint Venture Company may freely
import into the A.R.E., use therein and freely export at the end of
such use, machinery and equipment which they either rent or
lease in accordance with good industry practices, including but
not limited to the lease of computer hardware and software.

ARTICLE Ix

BONUSES

CONTRACTOR shall pay to EGAS as a signature bonus the sum
of two million U.S. Dollars ($2000000) after the relevant law is
issued and before the Effective Date of this Agreement.
CONTRACTOR shall pay to EGAS as a Development Lease
bonus the sum of twenty-five thousand U.S. Dollars ($25000) for
each Development Block (1'x1') or part of Development Block on
the approval date of each Development Lease.
CONTRACTOR shall pay to EGAS the sum of two million U.S.
Dollars ($ 2000000) as a Development Lease extension bonus on
the approval date of entry into the five (5) Year Extension Period

of each Development Lease pursuant to Article III(d)(iii)(dd).
Vey

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(d)

CONTRACTOR shall pay to EGAS as an assignment bonus on

the date of approval of each assignment requested by

CONTRACTOR or any of the CONTRACTOR Members to any

assignee pursuant to Article XXI, according to the following:

(i) During any Exploration period, in case CONTRACTOR/
CONTRACTOR Member assigns in whole or in part of its
rights, privileges, duties and obligations to any assignee
other than an Affiliate Company of the same
CONTRACTOR/CONTRACTOR Member, CONTRACTOR
or CONTRACTOR Member, as the case may be, shall pay to
EGAS the sum equivalent to ten percent (10%), valued in
U.S. Dollars, of the total Minimum Expenditure Obligations
of the then current Exploration period during which the
assignment is made and according to the assigned
percentage.

(ii) During the Development Period, in case CONTRACTOR/
CONTRACTOR Member assigns in whole or in part of its
rights, privileges, duties and obligations to any assignee
other than an Affiliate Company of the same
CONTRACTOR/ CONTRACTOR Member, CONTRACTOR
or CONTRACTOR Member, as the case may be, shall pay
to EGAS the sum of ten percent (10%), valued in U.S. Dollars,
of the value of each assignment deal whichever is applicable:

- In case it is a cash deal, the percentage shall be calculated
on the base of the financial value to be paid by the
assignee to the assignor; or

-In case it is an exchange of shares or stocks deal, the
percentage shall be calculated on the base of the financial
value of shares or stocks to be exchanged between the

assignor and the assignee; or
Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(e)

-In case it is a reserve swap deal, the percentage shall be
calculated on the base of the financial value of the
reserves, to be swapped between the assignor and the
assignee from the Development Lease(s) areas; or

-In case it is any other type of deals, the value of any
assignment deal to be declared by the assignor.

(iii) During any Exploration period and after a discovery of a
Commercial Oil or Gas Well or after a Development Lease
is granted to CONTRACTOR, in case CONTRACTOR/
CONTRACTOR Member assigns in whole or in part of its
rights, privileges, duties and obligations to any assignee
other than an Affiliate Company of the same
CONTRACTOR/ CONTRACTOR Member, CONTRACTOR
or CONTRACTOR Member, as the case may be, shall pay
to EGAS the sum of the value of the assignment bonus as
mentioned in (i) and (ii) above.

(iv) In case of an assignment to an Affiliate company of the
same CONTRACTOR/CONTRACTOR Member during
any Exploration or Development Period, CONTRACTOR
or CONTRACTOR Member, as the case may be, shall pay
to EGAS one hundred and fifty thousand U.S. Dollars
($ 150000).

From the Effective Date and during any Exploration or

Development Period (as it may be extended), CONTRACTOR

shall, for each Financial Year, prepare and carry out specialized

training programs abroad to EGAS’s employees at approved
specialized international training centers for the sum of one
hundred fifty thousand U.S. Dollars ($ 150000). For such
purpose, at the beginning of each Financial Year,

CONTRACTOR shall submit to EGAS a training program

proposal subject to EGAS’s approval.
yo)

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

)

(g)

(h)

(i)

GQ)

CONTRACTOR shall pay to EGAS the sum of one million U.S.
Dollars ($ 1000000) as a production bonus when the total average
daily production from the Area first reaches the rate of five
thousand (5000) Barrels of Oil or equivalent per day as for a
period of thirty (30) consecutive producing days. Payment shall
be made within fifteen (15) days thereafter.

CONTRACTOR shall pay to EGAS the additional sum of two
million U.S. Dollars ($ 2000000) as a production bonus when the
total average daily production from the Area first reaches the rate
of ten thousand (10000) Barrels of Oil or equivalent per day for a
period of thirty (30) consecutive producing days. Payment shall
be made within fifteen (15) days thereafter.

CONTRACTOR shall pay to EGAS the additional sum of three
million U.S. Dollars ($ 3000000) as a production bonus when the
total average daily production from the Area first reaches the rate
of twenty thousand (20000) Barrels of Oil or equivalent per day
for a period of thirty (30) consecutive producing days. Payment
will be made within fifteen (15) days thereafter.

All the above mentioned bonuses shall in no event be recovered
by CONTRACTOR.

In the event that EGAS elects to develop any part of the Area
pursuant to the sole risk provisions of Article III(c)(iv),
production from such sole risk area shall be considered for the
purposes of this Article [IX only if CONTRACTOR exercises its
option to share in such production, and only from the date of such

sharing.
Voy Ye¥s aad VY G8 (E) pho VA saell — Apes sll Say yall

(k) Gas shall be taken into account for purpose of determining the

total average daily production from the Area under Article [IX(fh)

by converting daily Gas delivered into equivalent barrels of daily

Crude Oil production in accordance with the following formula
for each unit of one thousand (1000) standard Cubic Feet of Gas:
Equivalent Barrels of Oil per MSCF = H = 0.167

Where:

MSCF = one thousand Standard Cubic Feet of Gas.
H = the number of million British Thermal Units (MMBTUs) per

MSCF.

ARTICLE X

OFFICE AND SERVICE OF NOTICES
CONTRACTOR shall maintain an office in the A-R.E. at which notices

shall be validly served.

The General Manager and Deputy General Manager shall be entrusted by

CONTRACTOR with sufficient power to carry out immediately all local

written directions given to tl

em by the Government or its representatives

under the terms of this Agreement. All lawful regulations issued or

hereafter to be issued, whic!
with this Agreement, shall

are applicable hereunder and not in conflict
apply to the duties and activities of the

General Manager and Deputy General Manager.

All matters and notices sha!

ll be deemed to be validly served if they are

delivered to the office of the General Manager, with adequate proof of

receipt, or if they are sent to him by registered mail to CONTRACTOR's

office in the A.R.E..

All matters and notices shall

be deemed to be validly served if delivered

to the office of the Chairman of EGAS, with adequate proof of receipt, or

which are sent to him by registered mail to EGAS's main office in Cairo,

A.R.E..
yoo

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

ARTICLE XI

SAVING OF PETROLEUM AND PREVENTION OF LOSS

(a)

(b)

(c)

@

The Joint Venture Company shall take all proper measures,
according to generally accepted methods in use in the Petroleum
industry, to prevent loss or waste of Petroleum above or under the
ground in any form during drilling or producing or gathering or
distributing or storage operations. The GOVERNMENT has the
tight to prevent any operation on any well that it might reasonably
expect would result in loss or damage to the well or the Oil or
Gas field.

Upon completion of the drilling of a productive well, the Joint
Venture Company shall inform the GOVERNMENT or its
representative of the time when the well shall be tested and the
production rate ascertained.

Except in instances where multiple producing formations in the
same well can only be produced economically through a single
tubing string, Petroleum shall not be produced from multiple Oil
bearing zones through one string of tubing at the same time,
except with the prior approval of the GOVERNMENT or its
representative, which shall not be unreasonably withheld.

The Joint Venture Company shall record data regarding the
quantities of Petroleum and water produced monthly from each
Development Lease. Such data shall be sent to the GOVERNMENT
or its representative on the special forms provided for that purpose
within thirty (30) days after the data has been obtained. Daily or
weekly statistics regarding the production from the Area shall be
available at all reasonable times for examination by authorized
representatives of the GOVERNMENT.
yoy

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(e)

)

(a)

Daily drilling records and the graphic logs of wells shall show the
quantity and type of cement and the amount of any other
materials used in the well for the purpose of protecting Petroleum,
Gas bearing or fresh water strata.

Any substantial change of mechanical conditions of the well after
its completion shall be subject to the approval of the
representative of the GOVERNMENT, such approval not to be
unreasonably withheld.

ARTICLE XII
CUSTOMS EXEMPTIONS

EGAS, CONTRACTOR and the Joint Venture Company shall be
permitted to import and shall be exempted from customs duties,
any taxes, levies or fees (including fees imposed by Ministerial
Decision No. 254 of 1993 issued by the Minister of Finance, as
now or hereafter amended or substituted) of any nature and from
the importation rules with respect to the importation of
machinery, equipment, appliances, materials, items, means of
transport and transportation, electric appliances, air conditioners
for offices, field housing and facilities, electronic appliances,
computer hardware and software, as well as spare parts required
for any of the imported items, all subject to a duly approved
certificate issued by the responsible representative nominated by
EGAS for such purpose, stating that the imported items are
required for conducting the operations pursuant to this
Agreement. Such certificate shall be final and binding and shall
automatically result in the importation and the exemption without

any further approval, delay or procedure.
yo4

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(b)

(c)

Machinery, equipment, appliances and means of transport and
transportation imported by EGAS's, CONTRACTOR's and the
Joint Venture Company’s contractors and sub-contractors
temporarily engaged in any activity pursuant to the operations
which are the subject to this Agreement, shall be cleared under
the "Temporary Release System" without payment of customs
duties, any taxes, levies or fees (including fees imposed by
Ministerial Decision No. 254 of 1993 issued by the Minister of
Finance, as now or hereafter amended or substituted) of any
nature, upon presentation of a duly approved certificate issued by
EGAS'S responsible representative nominated by EGAS for such
purpose, stating that the imported items are required for
conducting the operations pursuant to this Agreement. Items set
out in Article XII(a) imported by EGAS's, CONTRACTOR's and
the Joint Venture Company’s contractors and sub-contractors for
the aforesaid operations, in order to be installed or used
permanently or consumed shall meet the conditions for exemption
set forth in Article XII(a) after being duly certified by EGAS's
responsible representative to be used for conducting operations
pursuant to this Agreement.

The expatriate employees of CONTRACTOR, the Joint Venture
Company and their contractors and sub-contractors shall not be
entitled to any exemptions from customs duties and other
ancillary taxes and charges except within the limits of the
provisions of the laws and regulations applicable in the A.R.E.;
however, personal household goods and furniture [including one
(1) car]for each expatriate employee of CONTRACTOR and/or
the Joint Venture Company shall be cleared under the
"Temporary Release System" (without payment of any customs
duties and other ancillary taxes) upon presentation of a letter to
the appropriate customs authorities by CONTRACTOR or the
Joint Venture Company approved by EGAS's responsible
representative, stating that the imported items are imported for the
sole use of the expatriate employee and his family and that such
imported items shall be re-exported outside the A.R.E. upon the
repatriation of the concerned expatriate employee.

yay

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

@)

(e)

Items imported into the A.R.E., whether exempted or not exempted
from customs, duties and other ancillary taxes and charges
hereunder, may be exported by the importing party at any time after
obtaining EGAS's approval, which approval shall not be
unreasonably withheld or delayed, without any export duties, taxes
or charges or any taxes or charges from which such items have been
already exempted, being applicable. Such items may be sold within
the A.R.E. after obtaining the approval of EGAS, which approval
shall not be unreasonably withheld. In this event, the purchaser of
such items shall pay all applicable customs duties and other ancillary
taxes and charges according to the condition and value of such items
and the tariff applicable on the date of sale, unless such items have
already been sold to an Affiliated Company of CONTRACTOR, if
any, or EGAS, having the same exemption, or unless title to such
items has passed to EGAS.

In the event of any such sale under this paragraph (d), the
proceeds from such sale shall be divided in the following manner:
CONTRACTOR shall be entitled to reimbursement of its
unrecovered cost, if any, in such items and the excess, if any,
shall be paid to EGAS.

The exemption provided for in Article XII(a) shall not apply to
any imported items when items of the same or substantially the
same kind and quality are manufactured locally, meet the
CONTRACTOR's and/or the Joint Venture Company’s
specifications for quality and safety, and are available for timely
purchase and delivery in the A.R.E. at a price not higher than ten
percent (10%) more than the cost of the imported item, before
customs, duties but after freight and insurance costs, if any, have
been added.
yay

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

)

EGAS and CONTRACTOR shall have the right to freely export
the Petroleum produced from the Area after obtaining the
approval of the competent authorities in A.R.E. pursuant to this
Agreement, and such Petroleum shall be exempted from any
customs duties, any taxes, levies or any other imposts in respect
of the export of Petroleum hereunder.

ARTICLE XIII

BOOKS OF ACCOUNT; ACCOUNTING AND PAYMENTS

(a)

(b)

EGAS, CONTRACTOR and the Joint Venture Company shall
each maintain at their business offices in the A.R.E. books of
account, in accordance with the Accounting Procedure in Annex
"E" and accepted accounting practices generally used in the
Petroleum industry, and such other books and records as may be
necessary to show the work performed under this Agreement,
including the amount and value of all Petroleum produced and
saved hereunder. CONTRACTOR and the Joint Venture
Company shall keep their books of account and accounting
records in U.S. Dollars.
The Joint Venture Company shall furnish to the GOVERNMENT
or its representatives monthly returns showing the amount of

Petroleum produced and saved hereunder. Such returns shall be
prepared in the form required by the GOVERNMENT, or its
representatives and shall be signed by the General Manager or by
the Deputy General Manager or a duly designated deputy and
delivered to the GOVERNMENT or its representatives within
thirty (30) days after the end of the month covered in the returns.
The aforesaid books of account and other books and records
referred to above shall be available at all reasonable times for
inspection by duly authorized representatives of the
GOVERNMENT.
yre

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(c)

(a)

(b)

CONTRACTOR shall submit to EGAS a profit and loss
statement of its Tax Year not later than four (4) months after the
commencement of the following Tax Year to show its net profit
or loss from the Petroleum operations under this Agreement for
such Tax Year.
CONTRACTOR shall at the same time submit a year-end balance
sheet for the same Tax Year to EGAS. The balance sheet and
financial statements shall be certified by an Egyptian certified
accounting firm.
ARTICLE XIV

RECORDS, REPORTS AND INSPECTION
CONTRACTOR and/or the Joint Venture Company shall prepare
and keep, at all times while this Agreement is in force, maintain
accurate and current records of their operations in the Area,
CONTRACTOR and/or the Joint Venture Company shall furnish
the GOVERNMENT or its representatives, in conformity with
applicable regulations or as the GOVERNMENT or its
representatives may require based on good Petroleum industry
practice, information and data concerning their operations under
this Agreement. The Joint Venture Company shall perform the
functions indicated in this Article XIV in accordance with its role
as specified in Article VI.
CONTRACTOR and/or the Joint Venture Company shall save
and keep a portion presents each sample of cores and cuttings
taken from drilling wells, to be disposed of, or forwarded to the
GOVERNMENT or its representatives in the manner directed by
the GOVERNMENT. All samples acquired by CONTRACTOR
and/or the Joint Venture Company for their own purposes shall be
considered available for inspection at any reasonable time by the
GOVERNMENT or its representatives.
yvuy

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(c)

(d)

(e)

Unless otherwise agreed to by EGAS, in case of exporting any
rock samples outside the A.R.E., samples equivalent in size and
quality shall, before such exportation, be delivered to EGAS as
representative of the GOVERNMENT.

Originals of records shall only be exported with the permission of
EGAS; provided, however, that magnetic tapes and any other
data, which must be processed or analyzed outside the A.R.E.,
may be exported if a monitor or a comparable record, if available,
is maintained in the A.R.E.; and provided that such exports shall
be promptly repatriated to the A.R.E. following such processing
or analysis on the understanding that they belong to EGAS.
During the period in which CONTRACTOR is conducting the
Exploration operations, EGAS's duly authorized representatives
or employees shall have the right to full and complete access to
the Area at all reasonable times with the right to observe the
operations being conducted and to inspect all assets, records and
data kept by CONTRACTOR. EGAS's representatives or
employees, in exercising their rights under the preceding sentence
of this paragraph (e), shall not cause any harm to
CONTRACTOR's operations. CONTRACTOR shall provide
EGAS with copies of any and all data (including, but not limited
to, geological and geophysical reports, logs and well surveys),
information and interpretation of such data, and other relevant
information in CONTRACTOR's possession.

During the period in which CONTRACTOR conducts the
Exploration operations, CONTRACTOR shall furnish EGAS with
monthly, quarterly, semi-annual and annual technical status reports.
For the purpose of obtaining new offers, the GOVERNMENT
and/or EGAS may at the end of any Exploration period, as it may
extended pursuant to the provisions of Article V above, or at
the date of termination of this Agreement, whichever is earlier,
show any other party geophysical and geological data with
respect to the area which CONTRACTOR has relinquished.

yaa

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

)

During the Development Period in any granted Development
Lease of Oil or Gas, which shall be started upon the issuance of
the Development Lease until the field is fully developed, for the
purpose of obtaining new offers for adjoining areas, the
GOVERNMENT and/or EGAS can show or use with any other
party the geophysical and geological data implemented in the area
provided such data is at least three (3) Years old, and provided the
Commercial Production starts or has started in accordance with
the production commencement date as agreed in this
Development Lease.
ARTICLE XV
RESPONSIBILITY FOR DAMAGES

CONTRACTOR shall entirely and solely be responsible in law toward
third parties for any damage caused by CONTRACTOR's Exploration
operations and shall indemnify the GOVERNMENT and/or EGAS
against all damages for which they may be held liable on account of any

such operations.

However, in the event that any damage results as a consequence of the
issuance of any order, regulation or direction of the GOVERNMENT of the
A.R.E. whether promulgated in the form of a law or otherwise, then EGAS
and/or CONTRACTOR shall be exempted from the responsibility resulting
from the non-performance or delay in performance of any obligation under

this Agreement as long as such non-performance or delay in performance is

arising out of the issuance of such laws, regulations or orders within the

limits imposed by such laws, regulations or orders. EGAS and/or
CONTRACTOR shall be granted the necessary period for the restoration of
any damage resulting from the non-performance or the delay in

performance, provided that such granted period shall be added to the term of

the relevant period of this Agreement at that time and shall be restricted to

the block(s) affected by such laws, regulations or orders and shall not exceed

the period of delay referred to above.
VV) Yee Asad gs VY C8 (E) pho VA oaell — Apes ll Say yall

ARTICLE XVI
PRIVILEGES OF GOVERNMENT REPRESENTATIVES

Duly authorized representatives of the GOVERNMENT shall have access to
the Area covered by this Agreement and to the Petroleum operations
conducted thereon. Such representatives may examine the books, registers and
records of EGAS, CONTRACTOR and the Joint Venture Company and
make a reasonable number of surveys, drawings and tests for the purpose of
enforcing this Agreement. They shall, for this purpose, be entitled to make
reasonable use of the machinery and instruments of CONTRACTOR or the
Joint Venture Company on the condition that no danger or impediment to the
operations hereunder shall arise directly or indirectly from such use. Such
representatives shall be given reasonable assistance by the agents and
employees of CONTRACTOR or the Joint Venture Company so that none of
their activities endanger or hinder the safety or efficiency of the operations.
CONTRACTOR or the Joint Venture Company shall offer such
representatives all privileges and facilities accorded to its own employees in
the field and shall provide them, free of charge, the use of reasonable office
space and of adequately furnished housing while they are in the field for the
purpose of facilitating the objectives of this Article XVI. Without prejudice to
Article XIV(e), any and all information obtained by the GOVERNMENT or
its representatives under this Article XVI shall be kept confidential with
respect to the Area.

ARTICLE XVII

EMPLOYMENT RIGHTS AND TRAINING OF

ARAB REPUBLIC OF EGYPT PERSONNEL

(a) It is the desire of EGAS and CONTRACTOR that operations
hereunder be conducted in a business-like and efficient manner:

(1) The expatriate administrative, professional and technical
personnel employed by CONTRACTOR or the Joint Venture
Company and the personnel of its contractors for the conduct of
the operations hereunder, shall be granted a residence as
provided for in Law No. 89 of 1960, as amended, and
Ministerial Order No. 8180 of 1996, and CONTRACTOR
agrees that all immigration, passport, visa and employment
regulations of the A.R.E., shall be applicable to all alien
employees of CONTRACTOR working in the A.R.E..

\vy

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(b)

(c)

(a)

(b)

(2) A minimum of twenty five percent (25%) of the combined
salaries and wages of each of the expatriate administrative,
professional and technical personnel employed by
CONTRACTOR or the Joint Venture Company shall be paid
monthly in Egyptian currency.

CONTRACTOR and the Joint Venture Company shall each select

its employees and determine the number thereof, to be used for

operations hereunder.

CONTRACTOR, shall after consultation with EGAS, prepare and

carry out specialized training programs for all its employees in

A.R.E. engaged in operations hereunder with respect to applicable

aspects of the Petroleum industry. CONTRACTOR and the Joint

Venture Company shall give priority to employ the qualified

Egyptians, as they are available.

ARTICLE XVIII
LAWS AND REGULATIONS

CONTRACTOR and the Joint Venture Company shall be subject

to Law No. 66 of 1953 (excluding Article 37 thereof), as

amended, and the regulations issued for the implementation
thereof, including the regulations for the safe and efficient
performance of operations carried out for the execution of this

Agreement and for the conservation of the Petroleum resources of

the A.R.E.; provided that no regulations, or modification or

interpretation thereof are contrary to or inconsistent with the
provisions of this Agreement.

CONTRACTOR and the Joint Venture Company shall be subject

to the provisions of the Law No. 4 of 1994 concerning the

environment and its executive regulation, as may be amended, as
well as any laws or regulations that may be issued, concerning the
protection of the environment.
\Vo

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(c)

(d)

(e)

()

Except as provided in Article III(g) for income taxes, EGAS,
CONTRACTOR and the Joint Venture Company shall be
exempted from all taxes and duties, whether imposed by the
GOVERNMENT or municipalities including among others, sales
tax, value added tax and taxes on the Exploration, Development,
extracting, producing, exporting or transporting of Petroleum and
LPG as well as any and all withholding tax obligation that might
otherwise be imposed on dividends, interest, technical service
fees, patent and trademark royalties, and similar items.
CONTRACTOR shall also be exempted from any tax on the
liquidation of CONTRACTOR, or distributions of any income to
the shareholders of CONTRACTOR, and from any tax on capital.

The rights and obligations of EGAS and CONTRACTOR under,
and for the effective term of this Agreement shall be governed by

and in accordance with the provisions of this Agreement and may
only be altered or amended by the written mutual agreement of
the said contracting parties and according to the same procedures
by which the original Agreement has been issued.

The contractors and sub-contractors of CONTRACTOR and the
Joint Venture Company shall be subject to the provisions of this
Agreement which affect them. Without prejudice to Article
XVIII(b) above, if regulations which are duly issued by the
GOVERNMENT apply from time to time and are not in accord
with the provisions of this Agreement, such regulations shall not
apply to CONTRACTOR, the Joint Venture Company and their
respective contractors and sub-contractors, as the case may be.
EGAS, CONTRACTOR, the Joint Venture Company and their
respective contractors and sub-contractors shall for the purposes
of this Agreement be exempted from all professional stamp
duties, imposts and levies imposed by syndical laws with respect
to their documents and activities mentioned hereunder.
VVV  YeYe Medd gs VY G8 (E) pho VA saell — Apes sll Say yall

(g) Without prejudice to Article XVIII(b) above, all the exemptions
from the application of the A.R.E. laws or regulations granted to
EGAS, CONTRACTOR, the Joint Venture Company, their
contractors and sub-contractors under this Agreement shall
include such laws and regulations as presently in effect or as

thereafter amended or substituted.
ARTICLE XIX
STABILIZATION
In case of changes in existing legislation or regulations applicable to the
conduct of Exploration, Development and production of Petroleum,
which take place after the Effective Date, and which significantly affect
the economic interest of this Agreement to the detriment of
CONTRACTOR or which imposes on CONTRACTOR an obligation to
remit to the A.R.E. the proceeds from sales of CONTRACTOR's
Petroleum, then CONTRACTOR shall notify EGAS of the subject
legislative or regulatory measure as well as its consequent effects that
may cause the destabilization of the Agreement. In such case, the parties
shall negotiate appropriate modifications to this Agreement designed to
restore the economic balance thereof which existed on the Effective Date.
The parties shall use their best efforts to agree on the appropriate amendments
to this Agreement within ninety (90) days from aforesaid notice.
These amendments to this Agreement shall in any event neither decrease
nor increase the rights and obligations of CONTRACTOR as these were
agreed on the Effective Date.

In the event the parties fail to reach an agreement during the period
referred to above in this Article, such dispute shall be referred to the
general rules in settling the disputes stated in Article XXIV of this

Agreement.
yv4a

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(a)

(b)

(c)

(d)

ARTICLE XX
RIGHT OF REQUISITION
In case of national emergency due to war or imminent expectation of
war or internal causes, the GOVERNMENT may requisite all or part
of the production from the Area obtained hereunder and require the
Joint Venture Company to increase such production to the utmost
possible maximum. The GOVERNMENT may also requisite the Oil
and/or Gas field itself and, if necessary, related facilities.
In any such case, such requisition shall not be effected except
after inviting EGAS and CONTRACTOR or their representatives
by registered letter, with acknowledgement of receipt, to express
their views with respect to such requisition.
The requisition of production shall be effected by Ministerial
Order. Any requisition of Oil and/or Gas field itself, or any
related facilities, shall be effected by a Presidential Decree duly
notified to EGAS and CONTRACTOR.
In the event of any requisition as provided for above, the
GOVERNMENT - shall indemnify in full EGAS and
CONTRACTOR for the period during which the requisition is
maintained, including:
(1) All damages which result from such requisition; and
(2) Full repayment each month for all Petroleum extracted by the
GOVERNMENT less the royalty share of such production.
However, any damage resulting from enemy attack is not within
the meaning of this paragraph (d). Payment hereunder shall be
made to CONTRACTOR in U.S. Dollars remittable abroad. The
price paid to CONTRACTOR for Petroleum taken shall be

calculated in accordance with Article VII(c).

YAY

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(a)

(b)

ARTICLE XXI
ASSIGNMENT

Neither EGAS nor CONTRACTOR/ CONTRACTOR Member
may assign to a person, firm or corporation, in whole or in part,
any of its rights, privileges, duties or obligations under this
Agreement either directly or indirectly (indirect assignment shall
mean, for example but not limited to, any sale, purchase, transfer
of stocks, capital or assets or any other action that would change
the control of CONTRACTOR/ CONTRACTOR Member on its
share in the company's capital) without the written approval of the
GOVERNMENT. In all cases priority shall be given to EGAS, if
it so desires, to obtain such interest intended to be assigned except
assignment to an Affiliated Company of the same
CONTRACTOR/ CONTRACTOR Member.

Without prejudice to Article XXI(a), CONTRACTOR/
CONTRACTOR Member may assign all or any of its rights,
privileges, duties and obligations under this Agreement to an
Affiliated Company of the same © CONTRACTOR/
CONTRACTOR Member, provided that CONTRACTOR/
CONTRACTOR Member shall notify EGAS and _ the
GOVERNMENT in writing and obtain a written approval of the
GOVERNMENT on the assignment.

In the case of an assignment either in a whole or in a part to an
Affiliated Company, the assignor together with the assignee shall
remain jointly and severally liable for all duties and obligations of
CONTRACTOR/. CONTRACTOR Member under _ this

Agreement provided such Affiliated Company remains in the

same capacity as an Affiliated Company.
YAY

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(c)

(d)

To enable consideration to be given to any request for such
GOVERNMENT's consent referred to in (a) or (b) above, the
following conditions must be fulfilled:

(1) The obligations of the assignor deriving from this Agreement
must have been duly fulfilled as of the date such request is
made.

(2) The instrument of assignment must include provisions stating
precisely that the assignee is bound by all covenants contained
in this Agreement and any modifications or additions in
writing that up to such date may have been made.

A draft of such instrument of assignment shall be submitted to
EGAS for review and approval before being formally
executed, such approval not to be unreasonably withheld.

(3) The assignor(s) shall submit to EGAS the required documents
that evidence the assignee's financial and_ technical
competence, and also the required documents that evidence
the affiliation of the assignee to the
CONTRACTOR/CONTRACTOR Member (in case of
assignment to an Affiliated Company).

Any assignment, sale, transfer or other such conveyance made

pursuant to the provisions of this Article XXI shall be free of any

transfer, capital gains taxes or related taxes, charges or fees
including without limitation, all Income Tax, Sales Tax, Value

Added Tax, Stamp Duty, or other Taxes or similar payments.
yao

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

()

()

Once the assignor and the proposed third party assignee, other than
an Affiliated Company, have agreed the final conditions of an
assignment, the assignor shall disclose in details such final
conditions in a written notification to EGAS. EGAS shall have the
right to acquire the interest intended to be assigned, if, within ninety
(90) days from assignor’s written notification, EGAS delivers to the
assignor a written notification that it accepts the same conditions
agreed with the proposed third party assignee. If EGAS does not
deliver such notification within such ninety (90) day period, the
assignor shall have the right to assign the interest notified to be
assigned to the proposed third party assignee, subject to the
Government’s approval under paragraph (a) of this Article.
As long as the assignor shall hold any interest under this

Agreement, the assignor together with the assignee shall be
jointly and severally liable for all duties and obligations of
CONTRACTOR under this Agreement.

ARTICLE XXII

BREACH OF AGREEMENT AND POWER TO CANCEL

(a)

The GOVERNMENT shall have the right to cancel this
Agreement by Order or Presidential Decree, with respect to
CONTRACTOR, in the following instances:

(1) If it has knowingly submitted any false statements to the
GOVERNMENT which were of a material consideration for
the execution of this Agreement.

(2) If it assigns any interest hereunder contrary to the provisions
of Article XXI.

(3) If it is adjudicated bankrupt by a court of competent
Jurisdiction.

(4) If it does not comply with any final decision reached as the
result of court proceedings conducted under Article
XXIV(a).
YAY

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(b)

(5)

(6)

If it intentionally extracts any mineral, other than Petroleum,
not authorized by this Agreement or without the
authorization of the GOVERNMENT, except such
extractions that may be unavoidable as the result of the
operations conducted hereunder in accordance with
accepted Petroleum industry practice and which shall be
notified to the GOVERNMENT or its representative as soon
as possible.

If it commits any material breach of this Agreement or of
the provisions of Law No. 66 of 1953, as amended;
provided that they, are not contradicted by the provisions of
this Agreement.

Such cancellation shall take place without prejudice to any
rights which may have accrued to the GOVERNMENT
against CONTRACTOR in accordance with the provisions
of this Agreement, and, in the event of such cancellation,
CONTRACTOR shall have the right to remove from. the
Area all its personal property.

If the GOVERNMENT deems that one of the aforesaid causes
(other than a Force Majeure cause referred to in Article XXIII)
exists to cancel this Agreement, the GOVERNMENT shall give
CONTRACTOR ninety (90) days written notice personally
served on CONTRACTOR's General Manager, in the legally
manner and receipt of which is acknowledged by him or by his
legal agents, to remedy and remove such cause. But if for any
reason such service is impossible due to un-notified change of
address, publication in the Official Journal of such notice shall be
considered as valid service upon CONTRACTOR. If at the end of

the said ninety (90) day notice period such cause has not been

remedied and removed, this Agreement may be canceled
forthwith by Order or Presidential Decree as aforesaid. Provided
however, that if such cause, or the failure to remedy or remove
such cause, results from any act or omission of one party,
cancellation of this Agreement shall be effective only against that
party and not as against any other party hereto.

VAG

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(a)

(b)

(c)

ARTICLE XXIII
FORCE MAJEURE

The non-performance or delay in performance by EGAS and
CONTRACTOR, or either of them, of any obligation under this
Agreement shall be excused if, and to the extent that, such
non-performance or delay is caused by Force Majeure. The period of
any such non-performance or delay, together with such period as
may be necessary for the restoration of any damage done during
such delay, shall be added to the time given in this Agreement for
the performance of such obligation and for the performance of any
obligation dependent thereon and consequently, to the term of this
Agreement, but only with respect to the Exploration or Development
Block(s) affected by such case.

"Force Majeure" within the meaning of this Article XXIII, shall
be any act of God, insurrection, riot, war, strike, and other labor
disturbance, fires, floods or any cause not due to the fault or
negligence of EGAS and CONTRACTOR or either of them,
whether or not similar to the foregoing, provided that any such
cause is beyond the reasonable control of EGAS and
CONTRACTOR, or either of them.

The GOVERNMENT shall incur no responsibility whatsoever to
EGAS and CONTRACTOR, or either of them, for any damages,
restrictions or losses arising in consequence of such case of Force

Majeure hereinafter referred to in this Article.
4)

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(d)

(a)

(b)

(c)
(d)

If the Force Majeure event occurs during the first Exploration
period or any successive Exploration period thereafter in
accordance with Article V(a) thereof and continues in effect for a
period of six (6) months, CONTRACTOR shall have the option
upon ninety (90) days prior written notice to EGAS to terminate
its obligations hereunder without further liability of any kind.
ARTICLE XXIV

DISPUTES AND ARBITRATION
Any dispute, controversy or claim arising out of or relating to this
Agreement or the breach, termination or invalidity thereof,
between the GOVERNMENT and the parties shall be referred to
the appropriate courts in A.R.E. and shall be finally settled by
such courts.
Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach, termination or invalidity thereof,
between EGAS and CONTRACTOR shall be settled by
arbitration in accordance with the Arbitration Rules of the Cairo
Regional Center for International Commercial Arbitration (the
“Center”) in effect on the date of this Agreement. The award of
the arbitrators shall be final and binding on the parties.
The number of arbitrators shall be three (3).
Each party shall appoint one (1) arbitrator. If, within thirty (30)
days after receipt of the claimant's notification of the appointment
of an arbitrator the respondent has not notified the claimant in
writing of the name of the arbitrator he appoints, the claimant

may request the Center to appoint the second arbitrator.
vay

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(e)

0)

(g)

(h)

The two (2) arbitrators thus appointed shall choose the third
arbitrator who shall act as the presiding arbitrator of the tribunal.
If within thirty (30) days after the appointment of the second
arbitrator, the two (2) arbitrators have not agreed upon the choice
of the presiding arbitrator, then either party may request the
Secretary General of the Permanent Court of Arbitration at The
Hague, Netherlands, to designate the appointing authority. Such
appointing authority shall appoint the presiding arbitrator in the
same way as a sole arbitrator would be appointed under Article
6.3. of the UNCITRAL Arbitration Rules. Such presiding
arbitrator shall be a person of a nationality other than the A.R.E.
or the CONTRACTOR’s nationality(ies) and of a country which
has diplomatic relations with both the A.R.E. and_ the
CONTRACTOR’s country(ies) and who has no economic interest
in the Petroleum business of the signatories hereto.

Unless otherwise agreed by the parties to the arbitration, the
arbitration, including the making of the award, shall take place in
Cairo, A.R.E..

The decision of the arbitrators shall be final and binding upon the
parties, including the arbitration fees and all related issues and the
execution of the arbitrators’ decision shall be referred to the
competent courts according to the Egyptian laws.

Egyptian law shall apply to the dispute except that in the event of
any conflict between Egyptian laws and this Agreement, the
provisions of this Agreement (including the arbitration provision)
shall prevail. The arbitration shall be conducted in both Arabic

and English languages.
y4o

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(i)

(a)

(b)

(c)

If, for whatever reason, arbitration in accordance with the above
procedure cannot take place, EGAS and CONTRACTOR will
transfer all disputes, controversies or claims arising out of or
relating to this Agreement or the breach, termination or invalidity
thereof shall be settled by ad hoc arbitration in accordance with
the UNCITRAL Arbitration Rules in effect on the Effective Date.
ARTICLE XXV

STATUS OF PARTIES
The rights, duties, obligations and liabilities in respect of EGAS
and CONTRACTOR hereunder shall be several and not joint or
collective, it is being understood that this Agreement shall not be
construed as constituting an association or corporation or
partnership.
Each CONTRACTOR Member shall be subject to the laws of the
place where it is incorporated regarding its legal status or creation,
organization, charter and by-laws, shareholding, and ownership.
Each CONTRACTOR Member's shares of capital which are
entirely held abroad shall not be negotiable in the A.R.E. and
shall not be offered for public subscription nor shall be subject to
the stamp tax on capital shares nor any tax or duty in the A.R.E..
Any procedure carried out by CONTRACTOR/CONTRACTOR
Member in A.R.E. or outside A.R.E. that leads to change of
control of the CONTRACTOR/CONTRACTOR Member on its
share in the company's capital, shall be subject to the procedures
and provisions of Article IX "Bonuses" and Article XXI
"Assignment" CONTRACTOR shall be exempted from the
application of Law No. 159 of 1981, as amended.
All CONTRACTOR Members shall be jointly and severally
liable for the performance of the obligations of CONTRACTOR
under this Agreement.
VAY Yee Asad gs VY C8 (E) 5 So VA saell — Apes sll Say yall

ARTICLE XXVI
LOCAL CONTRACTORS AND
LOCALLY MANUFACTURED MATERIAL

CONTRACTOR or the Joint Venture Company, as the case may be, and

their contractors shall:

(a) Give priority to local contractors and sub-contractors, including
EGAS's Affiliated Companies, as long as their performance is
comparable with international performance and the prices of their
services are not higher than the prices of other contractors and
sub-contractors by more than ten percent (10%).

(b) Give preference to locally manufactured material, equipment,
machinery and consumables as long as their quality and time of
delivery are comparable to internationally available material,
equipment, machinery and consumables. However, such material,
equipment, machinery and consumables may be imported. for
operations conducted hereunder if the local price of such items at
CONTRACTOR's or the Joint Venture Company’s operating base
in the A.R.E. is more than ten percent (10%) higher than the price
of such imported items before customs duties, but after
transportation and insurance costs have been added.

ARTICLE XXxVII
TEXT OF THE AGREEMENT

The Arabic version of this Agreement shall, before the competent courts

of A.R.E., be referred to in construing or interpreting this Agreement;

provided, however, that in any arbitration pursuant to Article XXIV

herein above between EGAS and CONTRACTOR the Arabic and

English versions shall both be referred to as having equal force in

construing or interpreting this Agreement.
V44 YY e ALAM VY C8 (E) pho VA saell — Apes ll Say yall

ARTICLE XXVIII
GENERAL
The headings or titles to each of the Articles of this Agreement are solely
for the convenience of the parties hereto and shall not be used with
respect to the interpretation of said Articles.
ARTICLE XXIx
APPROVAL OF THE GOVERNMENT

This Agreement shall not be binding upon any of the parties hereto
unless and until a law is issued by the competent authorities of the A.R.E.
authorizing the Minister of Petroleum to sign this Agreement and giving
this Agreement full force and effect of law notwithstanding any
countervailing Governmental enactment, and the Agreement is signed by
the GOVERNMENT, EGAS and CONTRACTOR.
CHEVRON EGYPT HOLDINGS C PTE. LTD.

THARWA PETROLEUM COMPANY S.A.E.
BY:

THE EGYPTIAN NATURAL GAS HOLDING COMPANY

Vo) Ye¥s Madd VY GS(e) Ss V4 sanll — Ayan gil Say yall

ANNEX “A”
CONCESSION AGREEMENT
BETWEEN
THE ARAB REPUBLIC OF EGYPT
AND
THE EGYPTIAN NATURAL GAS HOLDING COMPANY
AND
CHEVRON EGYPT HOLDINGS C PTE. LTD.
AND
THARWA PETROLEUM COMPANY S.A.E.
AND
IN
NARGIS OFFSHORE AREA
MEDITERRANEAN SEA
A.R.E.

BOUNDARY DESCRIPTION OF THE CONCESSION AREA
Annex “B” is a provisional illustrative map at an approximate scale of (1:
800000) showing the Area covered and affected by this Agreement.
The acreage of the Area measures approximately one thousand and eight
hundred square kilometers (1800 km?). It consists of all or part of
Exploration Blocks, the whole Blocks are defined on three (3) minutes
latitude x three (3) minutes longitude grid.
The delineation lines of the Area in Annex "B" are intended to be only
illustrative and provisional and may not show accurately the true position
of such blocks in relation to existing monuments and geographical
features.
Coordinates of the corner points of the Area are given in the following

table which forms an integral part of this Annex "A":
YeW YoY e Madd VY GS(e) Ss V4 sand — Ayan gil Say yall

BOUNDARY COORDINATES
OF
NARGIS OFFSHORE AREA
MEDITERRANEAN SEA

Coordinates area

Latitude (North) Longitude (East)

ra =
00”

00”

44’ 00”

Pe papa be ae [oD
6 oo’ 00”
Pepa Dae or [aD
33° 00”

33° 00”

| ao | axe [sx | oo | 3° | a” | 00”
[a3 | | sx | oo | sae | a | oo”
00”

rape b ea | a
00”

57’ 18’ 00”

54’ 18’ 00”

17 00”
papa be ba ww
00”

rapa Debora Dae

COORDINATE REFERENCE SYSTEM : WGS 84

Yoo YeVs Mad VY GS(e) 9 Ss V4 sand — dyeu ll Say yall

ANNEX “B“

MAP OF THE CONCESSION AGREEMENT
NARGIS OFFSHORE AREA
MEDITERRANEAN SEA
A.R.E.

32°54" 33°00’ = 33°06’ = 33°12" 33°18" 33° 24"

MEDITERRANEAN SEA

32° 00" 32° 00"

31° 48"

31° 42"

31° 30° 31° 30°

ANNEX "B"

CONCESSION AGREEMENT FOR
GAS AND CRUDE OIL A
XPLORATION AND re rece
<PLOTI ION. Lag tdiainal 5 al a5 y GD Ce Gaull
BETWEEN on
Fagpnall nee Apps
E ARAB REPUBLIC OF EGY! 5
ay Agglal) Ch AM Aa AN Ay pall AS yal
EGYPTIAN NATURAL GAS HOLDING 3
COMPANY 3A gh ct oe Saale Cus) Os shed AS
AND 3
CHEVRON EGYPT HOLDINGS C PTE. LD. veal ofall Ug all 5g 8 ds yt
THARWA PETROLEUM COMPANY S.A.E. . ae
IN Agsaall Que i Allele
NARGIS OFFSHORE AREA eagiall ad
MEDITERRANEAN SEA é
ee canna

SCALE 1:800000 2 anal Gale

VeV  YeVs Madd VY GS(e) Ss V4 sand — Ayan gil Say yall

ANNEX "C-1"
BANK LETTER OF GUARANTEE
Letter of Guarantee No. --- (Cairo ------------ 20 --),

EGYPTIAN NATURAL GAS HOLDING COMPANY,

The undersigned, National Bank of Egypt as Guarantor, or any other
bank under supervision of CENTRAL BANK OF EGYPT, hereby
guarantees to the EGYPTIAN NATURAL GAS HOLDING
COMPANY, hereinafter referred to as “EGAS” to the limit of ----------
US. Dollars ($---------- ), the performance by ---------------------------------

and --+---------------------------2----0---- hereinafter referred to as

spend a minimum of --------------- U.S. Dollars ($--------------- ) during ---
wenene (-----) Years of --------------- Exploration period under Article IV
of -------------------- concession agreement, hereinafter referred to as the

“Agreement” covering that Area described in Annexes “A” and “B” of
said Agreement, by and between the Arab Republic of Egypt, hereinafter
referred to as “A.R.E.”, EGAS and CONTRACTOR, in NARGIS
OFFSHORE AREA, Mediterranean Sea issued by Law No..... of 20...

It is understood that this Guarantee and the liability of the Guarantor
hereunder shall be reduced quarterly, during the period of expenditure of
said ---------------- U.S. Dollars ($ -------------------- ) by the amount of
money expended by CONTRACTOR for such Exploration operations
during each such quarter and approved by EGAS. Each such reduction
shall be established by the joint written statement to the Guarantor by
EGAS and CONTRACTOR.
Ved  VeVe Medd VY GS(E) Ss V4 sand — Ayan oll Say yall

In the event of a claim by EGAS of non-performance or surrender of the

Agreement on the part of CONTRACTOR prior to fulfillment of said

Minimum Expenditure Obligations for the first Exploration period under

Article IV of the Agreement, there shall be no liability on the

undersigned Guarantor for payment to EGAS unless and until such

liability has been established by written statement of EGAS setting forth
the amount due under the Agreement.

It is a further condition of this Letter of Guarantee that:

(1) This Letter of Guarantee will become available only provided that
the Guarantor will have been informed in writing by
CONTRACTOR and EGAS that the Agreement between
CONTRACTOR, A.R.E. and EGAS has become effective
according to its terms, and said Guarantee shall become effective
on the Effective Date of said Agreement.

(2) This Letter of Guarantee shall in any event automatically expire:

(a) ---------- (-----) Years and six (6) months after the date it
becomes effective, or

(b) At such time as the total of the amounts shown on quarterly joint
statements of EGAS and CONTRACTOR equals or exceeds the
amount of said Minimum Expenditure Obligations for -----------
Exploration period, whichever is earlier.

(3) Consequently, any claim, in respect thereof should be made to the
Guarantor prior to either of said expiration dates at the latest
accompanied by EGAS's written statement, setting forth the amount
of under-expenditure by CONTRACTOR to the effect that:

(a) CONTRACTOR has failed to perform its Minimum

Expenditure Obligations referred to in this Guarantee, and
VY) YeVs Madde VY GS(E) Ss V4 sand — Ayan gil Say yall

(b) CONTRACTOR has failed to pay the expenditure deficiency
to EGAS.
Please return to us this Letter of Guarantee in the event it does not
become effective, or upon the expiry date.
Yours Faithfully,

Accountant: -----------------------------
VIN  YeVs Madd VY GS(e) Ss V4 sand — Ayan gil Say yall

ANNEX "C-2"
PRODUCTION LETTER OF GUARANTEE

EGYPTIAN NATURAL GAS HOLDING COMPANY

Reference is made to the concession agreement, hereinafter referred to as
the “Agreement”, for Gas and Crude Oil Exploration and Exploitation in
NARGIS OFFSHORE AREA, MEDITERRANEAN SEA, A.R_E.,
issued by Law No.___ of 20 _ by and between the Arab Republic of
Egypt “A.R.E.”, The Egyptian Natural Gas Holding Company “EGAS”, -

”; hereinafter referred to as “CONTRACTOR”.

wes ene nn nennencenne (as Guarantor) for ----------, -------- and ------------ (as
CONTRACTOR) hereby undertakes that if CONTRACTOR spends,
during the first Exploration period of ------- (--) Years of this Agreement,
an approved amount by EGAS less than the Minimum Expenditure
Obligations for such period being ------------ U.S. Dollars ($ -------------- )
under this Agreement (the difference being hereunder described as
“Shortfall”), and EGAS notifies ---------- yj ocecsenene and ---------- as
CONTRACTOR and ---------------------- as Guarantor in writing of the
amount of the Shortfall, within fifteen (15) days of receipt of said notice,
SS. 5 > £55 ae as Guarantor on behalf of CONTRACTOR shall pay
that shortfall to EGAS and/or transfer to EGAS a quantity of Petroleum

sufficient in value to cover the Shortfall.
YO YeVs Mad VY GS(e) Ss V4 sanll — Ayan ll Say yall

In case said Petroleum shall be transferred it will be deducted from
Guarantor’s share of Petroleum production from the Development
Leases, pursuant to the terms of the Concession Agreement for Petroleum
Exploration and Exploitation by and between the ARAB REPUBLIC OF

and --:

such Petroleum shall be valued at the time of the transfer to EGAS in
accordance with the provisions of Article VII of the Concession
Agreement issued by law mentioned in this paragraph.

wen enn nnn ennennenne as Guarantor or --------, ----- and = ------ as
CONTRACTOR may at any time between the date hereof and the
expiration date of this letter of guarantee submit a bank guarantee for the
Shortfall in a form satisfactory to EGAS, in which event the provisions of
this letter shall automatically lapse and be of no effect.

This letter of guarantee shall expire and become null and void on the date
six (6) months after the end of -------- Exploration period (as extended) of
the Agreement of NARGIS OFFSHORE AREA, MEDITERRANEAN
SEA, A.R.E., or on the date upon completion of the CONTRACTOR’s
obligations hereunder.

Yours Faithfully,
YYV  YeVs Madde VY GS(e) Ss V4 sand — Ayan gil Say yall

ANNEX "D"
CHARTER OF THE JOINT VENTURE COMPANY
ARTICLE I
FORM AND GOVERNING LAW

A joint stock company having the nationality of the ARAB REPUBLIC
OF EGYPT shall be formed with the authorization of the
GOVERNMENT in accordance with the provisions of this Agreement
referred to below and of this Charter.
The Joint Venture Company shall be subject to all laws and regulations
in force in the A.R.E. to the extent that such laws and regulations are not
inconsistent with the provisions of this Charter and the Agreement
referred to hereunder.

ARTICLE I

NAME OF JOINT VENTURE COMPANY

The name of the Joint Venture Company shall be mutually agreed upon
between EGAS and CONTRACTOR on the date of Commercial
Discovery and shall be subject to the Minister of Petroleum’s approval.

ARTICLE IL

LOCATION OF HEAD OFFICE

The Head Office of the Joint Venture Company shall be in Cairo, A.R.E..

ARTICLE IV

OBJECT OF THE JOINT VENTURE COMPANY

The object of the Joint Venture Company is to act as the agency through
which EGAS and CONTRACTOR, carry out and conduct the Development
operations required in accordance with the provisions of the concession
agreement for Gas and Crude Oil Exploration and Exploitation in NARGIS
OFFSHORE AREA, MEDITERRANEAN SEA, A.R.E. (hereinafter
referred to as the “Agreement”) entered into by and between the Arab
Republic of Egypt (hereinafter referred to as the “A.R.E.”), EGAS and
CONTRACTOR issued by Law No. -------- of 20--.
YY4  YeVs Madd VY GS(e) Ss V4 sand — Ayan gil Say yall

Following the Minister of Petroleum’s approval date to the Development
Lease the Joint Venture Company shall also be the agency to carry out
and conduct Exploration operations, in any portion of the Area converted
into a Development Lease, pursuant to work programs and budgets
approved in accordance with the Agreement.
The Joint Venture Company shall keep account of all costs, expenses and
expenditures for such operations under the terms of the Agreement and
Annex "E" thereto.
The Joint Venture Company shall not engage in any business or
undertake any activity beyond the performance of said operations unless
otherwise agreed upon by EGAS and CONTRACTOR.

ARTICLE V

CAPITAL

The authorized capital of the Joint Venture Company is twenty thousand.
(20000) Egyptian Pounds divided into five thousand (5000) shares of
common stock with a value of four (4) Egyptian Pounds per share having
equal voting rights, fully paid and non-assessable.
EGAS and CONTRACTOR shall each pay for, hold and own, throughout
the life of the Joint Venture Company, one half of the capital stock of the
Joint Venture Company provided that only in the event that either party
should transfer or assign the whole or any percentage of its ownership
interest in the entirety of the Agreement to another party, may such
transferring or assigning party transfer or assign any of the capital stock
of the Joint Venture Company and, in that event, such transferring or
assigning party (and its successors and assignees) must transfer and
assign a stock interest in the Joint Venture Company equal to the
transferred or assigned whole or percentage of its ownership interest in
the entirety of the said Agreement, without prejudice to Article XXI of
the Agreement.
YY) YeVs Madd VY GS(e) Ss V4 sand — Ayan gil Say yall

ARTICLE VI
ASSETS

The Joint Venture Company shall not own any right, title, interest or
estate in or under the Agreement or any Development Lease created there
under or in any of the Petroleum produced from any Exploration Block
or Development Lease there under or in any of the assets, equipment or
other property obtained or used in connection therewith, and shall not be
obligated as a principal for the financing or performance of any of the
duties or obligations of either EGAS or CONTRACTOR under the
Agreement. The Joint Venture Company shall not make any profit from
any source whatsoever.

ARTICLE VII

ROLE OF THE JOINT VENTURE COMPANY

The Joint Venture Company shall be no more than an agent for EGAS
and CONTRACTOR. Whenever it is indicated herein that the Joint
Venture Company shall decide, take action or make a proposal and the
like, it is understood that such decision or judgment is the result of the
decision or judgment of EGAS and/or CONTRACTOR as may be
required by the Agreement.

ARTICLE VIII

BOARD OF DIRECTORS

The Joint Venture Company shall have a Board of Directors consisting of
eight (8) members, four (4) of whom shall be designated by EGAS and
the other four (4) by CONTRACTOR. The Chairman shall be designated
by EGAS and shall also be a Managing Director. CONTRACTOR shall

designate the General Manager who shall also be a Managing Director.
YYK  YeVs Sad VY GS(e) Ss V4 sand — Ayan oll Say yall

ARTICLE IX
VALIDITY OF BOARD RESOLUTIONS

Meetings of the Board of Directors shall be valid if a majority of the
Directors are present and any decision taken at such meetings must have
the affirmative vote of five (5) or more of the Directors; provided,
however, that any Director may be represented and vote by proxy held by
another Director.

ARTICLE X

SHAREHOLDERS’ MEETINGS

General meetings of the shareholders shall be valid if a majority of the
capital stock of the Joint Venture Company is represented thereat. Any
decision taken at such meetings must have the affirmative vote of
shareholders owning or representing a majority of the capital stock.

ARTICLE XI

PERSONNEL AND BY-LAWS

The Board of Directors shall approve the regulations covering the terms
and conditions of employment of the personnel of the Joint Venture
Company employed directly by the Joint Venture Company and not
assigned thereto by CONTRACTOR and EGAS.
The Board of Directors shall, in due course, draw up the By-Laws of the
Joint Venture Company and such By-Laws shall be effective upon being
approved by a General Meeting of the shareholders, in accordance with

the provisions of Article X hereof.
YYO  YeVs Mad VY GS(e) Ss V4 sand — Ayan ll Say yall

ARTICLE XII
DURATION OF THE JOINT VENTURE COMPANY

The Joint Venture Company shall come into existence within three (3)
months from the date of the Minister of Petroleum’s approval of the first
Development Lease whether for Crude Oil or Gas.

The duration of the Joint Venture Company shall be for a period equal to
the duration of the Agreement, including any extension thereof.

The Joint Venture Company shall be wound up if this Agreement is

terminated for any reason as provided for therein.

CHEVRON EGYPT HOLDINGS C PTE. LTD.

THARWA PETROLEUM COMPANY S.A.E.

THE EGYPTIAN NATURAL GAS HOLDING COMPANY
YYV  VeNs Addy VY G8 (g) 9 So VA ated) — Azan gil Bay yall
ANNEX "E"
ACCOUNTING PROCEDURE
ARTICLE I
GENERAL PROVISIONS
(a) Definitions:

(b)

The definitions contained in this Agreement shall apply to this

Accounting Procedure and have the same meaning.

Statements of Activity:

(1) CONTRACTOR shall, pursuant to Article IV of this
Agreement, render to EGAS within thirty (30) days of the end
of each calendar quarter a Statement of Exploration Activity
reflecting all charges and credits related to the Exploration
operations conducted in any portion of the Area not converted
into a Development Lease for that quarter, summarized by
appropriate classifications indicative of the nature thereof.

(2) Following its coming into existence, the Joint. Venture

Company shall render to EGAS and CONTRACTOR within
fifteen (15) days of the end of each calendar quarter. a Statement
of Development and Exploration Activity reflecting all charges
and credits related to the Development and Exploration
operations conducted in any portion of the Area converted into
a Development Lease for that quarter, summarized by
appropriate classifications indicative of the nature thereof,
provided that items of controllable material and unusual charges
and credits shall be detailed.
Pursuant to Article VII, EGAS shall audit and approve each
statement of Development and Exploration Activity submitted by
the CONTRACTOR or the Joint Venture Company (as the case
may be). Any comments made by EGAS shall be reflected by the
CONTRACTOR or the Joint Venture Company (as the case may
be) on the Statement produced for the next calendar quarter.
YY4  YeVs Rad VY GS(e) Ss V4 sand — Ayan ll Say yall

(c) Adjustments and Audits:

(1) Each quarterly Statement of Exploration Activity pursuant to
Article I(b)(1) of this Annex shall conclusively be presumed to
be true and correct after three (3) months following the receipt
of each Statement by EGAS, unless within the said three (3)
month period EGAS objects in writing with its remarks thereto
pursuant to Article IV(f) of the Agreement. During the said
three (3) month period supporting documents will be available
for inspection by EGAS during working hours.

CONTRACTOR shall have the same audit rights on the Joint
Venture Company Statements as EGAS under this sub-
paragraph.

(2) All Statements of Development and Exploration Activity for
any calendar quarter pursuant to Article I(b)(2) of this Annex,
shall conclusively be presumed to be true and correct after three
(3) months following the receipt of each Statement of
Development and Exploration Activity by EGAS and
CONTRACTOR, unless within the said three (3) month period
EGAS or CONTRACTOR objects in writing with its remarks
thereto. Pending expiration of said three (3) month period
EGAS or CONTRACTOR or both of them shall have the right
to audit the Joint Venture Company’s accounts, records and
supporting documents for such quarter, in the same manner as

provided for in Article IV(f) of the Agreement.
yy)

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(d)

(e)

Currency Exchange:

CONTRACTOR's books for Exploration and the Joint Venture
Company’s books for Development and Exploration, if any, shall
be kept in the A.R.E. in U.S. Dollars. All U.S. Dollars expenditures
shall be charged in the amount expended. All Egyptian currency
expenditures shall be converted to U.S. Dollars at the applicable
rate of exchange issued by the Central Bank of Egypt on the first
day of the month in which expenditures are recorded, and all other
non-U.S. Dollars expenditures shall be converted into U.S. Dollars
at the buying rate of exchange for such currency as quoted. by
National Westminster Bank Limited, London, at 10:30 a.m.
G.M.T., on the first day of the month in which expenditures are
recorded. A record shall be kept of the exchange rates used in
converting Egyptian currency or other non-U.S. Dollars
expenditures into U.S. Dollars.

Precedence of Documents:

In the event of any inconsistency or conflict between the provisions
of this Accounting Procedure and the provisions of the Agreement
treating the same subject differently, then the provisions of the

Agreement shall prevail.
yry

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

)

(g)

Revision of Accounting Procedure:
By mutual agreement between EGAS and CONTRACTOR, this
Accounting Procedure may be revised in writing from time to time
in the light of future arrangements.
No Charge for Interest on Investment:
Interest on investment or any bank fees, charges or commissions
related to any bank guarantees shall not at any time be charged as
recoverable costs under the Agreement.

ARTICLE II

COSTS, EXPENSES AND EXPENDITURES

Subject to the provisions of the Agreement, CONTRACTOR shall alone

bear

and directly or through the Joint Venture Company, pay the

following costs and expenses, which costs and expenses shall be

classified and allocated to the activities according to sound and generally

accepted accounting principles and treated and recovered in accordance

with Article VII of this Agreement:

(a)

(b)

Surface Rights:

All direct cost attributable to the acquisition, renewal or

relinquishment of surface rights acquired and maintained in force

for the Area.

Labor and Related Costs:

(1) Salaries and wages which were approved by EGAS of
CONTRACTOR's or Joint Venture Company’s employees, as
the case may be, directly engaged in the various activities under
the Agreement, including salaries and wages paid to geologists
and other employees who are temporarily assigned to and

employed in such activities.
Yro

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

Reasonable revisions of such salaries and wages shall be

effected to take into account changes in CONTRACTOR's

policies and amendments of laws applicable to salaries. For the

purpose of this Article II(b) and(c) of this Annex, salaries and

wages shall mean the assessable amounts for A.R.E. income

taxes, including the salaries during vacations and sick leaves,

but excluding all the amounts corresponding to the other items

covered by the percentage fixed under (2) below.

(2) For expatriate employees permanently assigned to A.R.E.:

1) All allowances applicable to salaries and wages;

2) Cost of established plans; and

3) All travel and relocation costs of such expatriate employees
and their families to and from the employee's country or
point of origin at the time of employment, at the time of
separation, or as a result of transfer from one location to
another and for vacation (transportation costs for employees
and their families transferring from the A.R.E. to another
location other than their country of origin shall not be
charged to A.R.E. operations).
Costs under this Article II(b)(2) shall be deemed to be equal
to sixty percent (60%) of basic salaries and wages paid for
such expatriate personnel including those paid during
vacations and sick leaves as established = in
CONTRACTOR's international policies, chargeable under
Article II(b)(1), (i), (k)(1) and (k)(3) of this Annex.
YYV  YeVs Saad VY GS(e) Ss V4 sand — Ayan ll Say yall

However, salaries and wages during vacations, sick leaves
and disability are covered by the foregoing percentage. The
percentage outlined above shall be deemed to reflect
CONTRACTOR's actual costs as of the Effective Date with
regard to the following benefits, allowances and costs :

1- Housing and utilities allowance.

2- Commodities and services allowance.

3- Special rental allowance.

4- Vacation transportation allowance.

5- Vacation travel expense allowance.

6- Vacation excess baggage allowance.

7- Education allowances (children of expatriate employees).

8- Hypothetical U.S. tax offset (which results in a reduction

of the chargeable percentage).

9- Storage of personal effects.

0- Housing refurbishment expense.

1- Property management service fees.

2- Recreation allowance.

3- Retirement plan.
4- Group life insurance.

5- Group medical insurance.

6- Sickness and disability.
Y¥4  YeVs Rad VY GS(E) Ss V4 sand — Ayan ll Say yall

17- Vacation plans paid (excluding allowable vacation
travel expenses).

18- Savings plan.

19- Educational assistance.

20- Military service allowance.

21- F.LCA.

22- Workman's compensation.

23- Federal and state unemployment insurance.

24- Personnel transfer expense.

25- National insurance.

26- Any other costs, allowances and benefits of a similar
nature as established = in ©CONTRACTOR's
international policies.

The percentages outlined above shall be reviewed at

intervals of three (3) Years from the Effective Date and at

such time CONTRACTOR and EGAS shall agree on new

percentages to be used under this Article II(b)(2).

Revisions of the percentage shall take into consideration

variances in costs and changes in CONTRACTOR's

international policies. which modify or exclude any of the
above allowances and benefits.

The revised. percentages shall reflect as nearly as possible

CONTRACTOR's actual costs of all its established

allowances and benefits and of personnel transfers.
ye)

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(c)

(d)

(3) For expatriate employees temporarily assigned to the A.R.E. all
allowances, costs of established plans and all travel and/or
relocation costs for such expatriates as paid in accordance with
CONTRACTOR's international established policies. Such costs
shall not include any administrative overhead other than what is
mentioned in Article II(k)(2) of this Annex.

(4) Expenditure or contributions made pursuant to law or
assessment imposed by any governmental authority which are
applicable to labor cost of salaries and wages as provided under
paragraphs (b)(1), (b)(2), (i), (k)(1) and (k)(3) of Article II of
this Annex.

Benefits, allowances and related costs of national employees:

Bonuses, overtime, customary allowances and benefits on a basis

similar to that prevailing for oil companies operating in the A.R.E.,

all as chargeable under Article II(b)(1), (i), (k)(1) and (k)(3) of this

Annex. Severance pay shall be charged at a fixed rate applied to

payrolls which shall equal an amount equivalent to the maximum
liability for severance payment as required under the A.R.E. Labor
Law.
Material:
Material, equipment and supplies purchased and furnished as such
by CONTRACTOR or the Joint Venture Company.
(1) Purchases:
Material, equipment and supplies purchased shall be
accounted for at the price paid by CONTRACTOR or the
Joint Venture Company plus any related cost and after

deduction of all discounts actually received.
yey

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(2) Material furnished by CONTRACTOR:

Material, required for operations shall be purchased directly
whenever practicable, except that CONTRACTOR may
furnish such material from CONTRACTOR's | or
CONTRACTOR's Affiliated Companies stocks outside the
A.R.E. under the following conditions:

1) New Material (Condition "A")

New Material transferred from CONTRACTOR's or

CONTRACTOR's Affiliated Companies warehouses or

other properties shall be priced at cost, provided that the

cost of material supplied is not higher than international
prices for material of similar quality supplied on similar
terms, prevailing at the time such material was supplied.

2) Used Material (Conditions "B" and "C")

a) Used Material which is in sound and serviceable
condition and is suitable for re-use without
reconditioning shall be classified as Condition "B" and
priced at seventy five percent (75%) of the price of
new material.

b) Used Material which cannot be classified as Condition
"B" but which is serviceable for original function but
substantially not suitable for re-use without
reconditioning, shall be classified as Condition "C" and
priced at fifty percent (50%) of the price of new material.

c) Used Material which cannot be classified as Condition
"B" or Condition "C" shall be priced at a value
commensurate with its use.

d) Tanks, buildings and other equipment involving
erection costs shall be charged at applicable
percentage of knocked - down new price.
Yto

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(e)

(09)

3) Warranty of material furnished by CONTRACTOR
CONTRACTOR does not warrant the material furnished
beyond or back of the dealer's or manufacturer's guarantee,
and in case of defective material, credit shall not be recorded
until adjustment has been received by CONTRACTOR from
the manufacturer(s) or its (their) agents.

It is understood that the value of the warehouse stock and
spare parts shall be charged to the Cost Recovery category
defined above, only when used in operations.

Transportation and Employee Relocation Costs:

qd)

Q)

@)

Transportation of material, equipment and supplies necessary
for the conduct of CONTRACTOR's or the Joint Venture
Company’s activities.

Business travel and transportation expenses to the extent
covered by CONTRACTOR’s established policies of or with
regard to expatriate and national employees, as incurred and
paid by, or for, employees in the conduct of CONTRACTOR's
or the Joint Venture Company’s business.

Employees transportation and relocation costs for national
employees to the extent covered by established policies.

Services:

dd)

(2)

Outside services: the costs of contracts for consultants,
services and utilities procured from third parties.

Cost of services performed by EGAS or by CONTRACTOR,
or their Affiliated Companies in facilities inside or outside the
A.R.E. regular, recurring, routine services, such as
interpreting magnetic tapes and/or other analyses, shall be
performed and charged by EGAS and/or CONTRACTOR or
their Affiliated Companies at an agreed contracted price.
Major projects involving engineering and design services
shall be performed by EGAS and/or CONTRACTOR or their
Affiliated Companies at an agreed contract amount.
yey

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(g)

(hy

(3) Use of EGAS's, CONTRACTOR's or their Affiliated
Companies' wholly owned equipment shall be charged at a
rental rate commensurate with the cost of ownership and
operation, but not in excess of competitive rates then
prevailing in the A.R.E..

(4) CONTRACTOR's and CONTRACTOR's — Affiliated
Companies' rates shall not include any administrative or
overhead costs other than what is mentioned in Article
Ii(k)(2) of this Annex.

Damages and Losses:

All costs or expenses, necessary to replace or repair damages or

losses incurred by fire, flood, storm, theft, accident or any other

cause not controllable by CONTRACTOR or the Joint Venture

Company through the exercise of reasonable diligence.

CONTRACTOR or the Joint Venture Company shall furnish EGAS

and CONTRACTOR with a written notice of damages or losses

incurred in excess of ten thousand U.S. Dollars ($10000) per
occurrence, as soon as practicable after report of the same has been
received by CONTRACTOR or the Joint Venture Company.

Insurance and Claims:

The cost of insurance against any public liability, property damage

and other insurance against liabilities of CONTRACTOR, the Joint

Venture Company and/or the parties or any of them to their

employees and/or outsiders as may be required by the laws,

regulations and orders of the GOVERNMENT or as the parties may
agree upon. The proceeds of any such insurance or claim collected,
less the actual cost of making a claim, shall be credited against

operations.
ved

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(i)

0)

If no insurance is carried for a particular risk, in accordance with
good international Petroleum industry practices, all related actual
expenditures incurred and paid by CONTRACTOR or the Joint
Venture Company in settlement of any and all losses, claims,
damages, judgments and any other expenses, including legal
services.

Indirect Expenses:

Camp overhead and facilities such as shore base, warehouses, water
systems, road systems, salaries and expenses of field supervisory
personnel, field clerks, assistants and other general employees
indirectly serving the Area.

Legal Expenses:

All costs and expenses of litigation, or legal services otherwise
necessary or expedient for the protection of the Area, including
attorney's fees and expenses as hereinafter provided, together with
all judgments obtained against the parties or any of them on
account of the operations under the Agreement, and actual expenses
incurred by any party(ies) hereto in securing evidence for the
purpose of defending against any action or claim prosecuted or
urged against the operations or the subject matter of the Agreement.
In the event actions or claims affecting the interests hereunder are
handled by the legal staff of one or more of the parties hereto, a
charge commensurate with the cost of providing and furnishing

such services shall be made to operations.
Yo)

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(k)

Administrative Overhead and General Expenses:

qd)

Q)

While CONTRACTOR is conducting Exploration operations,
the cost of staffing and maintaining CONTRACTOR's head
office in the A.R.E. and/or other offices established in the
A.R.E. as appropriate other than field offices, which shall be
charged as provided for in Article II(i) of this Annex, and
excepting salaries of employees of CONTRACTOR who are
temporarily assigned to and directly serving on the Area, which
shall be charged as provided for in Article II(b) of this Annex.
CONTRACTOR's administrative overhead and General
Expenses outside the A.R.E. applicable to Exploration
operations in the A.R.E. shall be charged each month at the
rate of five percent (5%) of total Exploration expenditures,
provided that no administrative overhead of CONTRACTOR
outside the A.R.E. applicable to A.R.E. Exploration operations
shall be charged for Exploration operations conducted by the
Joint Venture Company. No other direct charges as such for
CONTRACTOR's administrative overhead outside the A.R.E.
shall be applied against the Exploration obligations. Examples
of the type of costs CONTRACTOR is incurring and charging
hereunder due to activities under this Agreement and covered
by said percentage are:

1- Executive - time of executive officers.

2- Treasury - financial and exchange problems.

3- Purchasing - procuring materials, equipment and supplies.
YoY YeVs Add VY GS(e) 9 Ss V4 sanll — Ayan gil Say yall

4- Exploration and Production - directing, advising and
controlling the entire project.

5- Other departments such as legal, controlling and
engineering which contribute time, knowledge and
experience to the operations.

The foregoing does not preclude charging for direct service under

Article II(f)(2) of this Annex.

(3) While the Joint Venture Company is conducting operations,
the Joint Venture Company’s personnel engaged in general
clerical and office work, supervisors and officers whose time is
generally spent in the main office and not the field, and all
employees generally considered as general and administrative
and not charged to other types of expenses shall be charged to
operations. Such expenses shall be allocated each month
between Exploration and Development operations according to
sound and practicable accounting methods.

() Taxes:

All taxes, duties or levies paid in the A.R.E. by CONTRACTOR or

the Joint Venture Company with respect to this Agreement other

than those covered by Article III(g)(1) of the Agreement.
(m) Continuing CONTRACTOR Costs:

Costs of CONTRACTOR activities required under the Agreement

and incurred exclusively in the A.R.E. after the Joint Venture

Company is formed. No sales expenses incurred outside or inside

the A.R.E. may be recovered as a cost.
Yoo

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(n)

(a)

(b)

Other Expenditures:
Any costs, expenses or expenditures, other than those which are
covered and dealt with by the foregoing provisions of this Article
II, incurred by CONTRACTOR or the Joint Venture Company
under approved work programs and budgets.
ARTICLE HI

INVENTORIES
Periodic Inventories, Notice and Representation:
At reasonable intervals as agreed upon by EGAS and
CONTRACTOR inventories shall be taken by the Joint Venture
Company of the operations materials, which shall include all such
materials, physical assets and construction projects. Written notice
of intention to take inventory shall be given by the Joint Venture
Company to EGAS and CONTRACTOR at least thirty (30) days
before any inventory is to begin so that EGAS and CONTRACTOR
may be represented when any inventory is taken. Failure of EGAS
and/or CONTRACTOR to be represented at an inventory shall bind
the party who failed to accept the inventory taken by the Joint
Venture Company, who shall in that event furnish the party not
represented with a copy thereof.
Reconciliation and Adjustment of Inventories:
Reconciliation of inventory shall be made by CONTRACTOR and
EGAS, and a list of overages and shortages shall be jointly
determined by the Joint Venture Company and CONTRACTOR
and EGAS, and the inventory adjusted by the Joint Venture

Company.
YOY YeVs Mudd VY GS(e) Ss V4 sand — Ayan ll Say yall

ARTICLE IV
COST RECOVERY
(a) Statements of Recovery of Costs and Statements of Cost Recovery

Petroleum:

CONTRACTOR shall, pursuant to Article VII of the Agreement,

render to EGAS as promptly as practicable but not later than fifteen

(15) days after receipt from the Joint Venture Company of the

Statements for Development and Exploration Activity for the

calendar quarter a "Statement” for that quarter showing:

1- Recoverable costs carried forward from the previous quarter, if
any.

2- Recoverable costs incurred and paid during the quarter.

3- Total recoverable costs for the quarter (1) + (2).

4- Value of Cost Recovery Petroleum taken and separately
disposed of by CONTRACTOR for the quarter.

5- Amount of costs recovered for the quarter.

6- Amount of recoverable costs carried forward into the
succeeding quarter, if any.

7- Excess, if any, of the value of Cost Recovery Petroleum taken
and separately disposed of by CONTRACTOR over costs
recovered for the quarter.

Pursuant to Article VII, EGAS shall audit and approve each

Statement of Development and Exploration Activity submitted by

the CONTRACTOR and the total production and pricing related to

the relevant calendar quarter. Any comments made by EGAS shall
be reflected by the CONTRACTOR on the statement produced for

the next calendar quarter.
yo4

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

(b)

(c)

(d)

Payments:

If such Statement shows an amount due to EGAS, payment of that
amount shall be made in U.S. Dollars by CONTRACTOR with the
rendition of such Statement. If CONTRACTOR fails to make any
such payment to EGAS on the date when such payment is due, then
CONTRACTOR shall pay interest of two and a half percent (2.5%)
per annum higher than the London Interbank Borrowing Offered
Rate (LIBOR), for three (3) months U.S. Dollars deposits
prevailing on the date such interest is calculated. Such interest
payment shall not be recoverable.

Settlement of Excess Cost Recovery:

EGAS has the right to take its entitlement of Excess Cost Recovery
under Article VII(a)(2) of the Agreement in kind during the said
quarter. A settlement shall be required with the rendition of such
Statements in case CONTRACTOR has taken more than its own
entitlement of such Excess Cost Recovery.

Audit Right:

EGAS shall have the right within a period of twelve (12) months
from receipt of any Statement under this Article IV in which to
audit and raise objection to any such Statement. EGAS and
CONTRACTOR shall agree on any required adjustments.
Supporting documents and accounts will be available to EGAS

during said twelve (12) month period.
YY YoY s Ai dl gs VY G8 (g) 9 So VA atell — Azan oll day yall
ARTICLE V
CONTROL AND MAJOR ACCOUNTS
(a) Exploration Obligation Control Accounts:

(b)

(©)

CONTRACTOR shall establish an Exploration Obligation Control
Account and an offsetting contra account to control therein the total
amount of Exploration expenditures reported on Statements of
activity prepared in accordance with Article I(b)(1) of this Annex,
less any reductions agreed to by EGAS and CONTRACTOR
following written remarks taken by a non-operator pursuant to
Article I(c)(1) of this Annex, in order to determine when Minimum
Exploration Work Obligations have been met.

Cost Recovery Control Account:

CONTRACTOR shall establish a Cost Recovery Control Account
and an off-setting contra account to control therein, the amount of
cost remaining to be recovered, if any, the amount of cost recovered
and the value of Excess Cost Recovery, if any.

Major Accounts:

For the purpose of classifying costs, expenses and expenditures for
Cost Recovery Petroleum as well as for the purpose of establishing
when the Minimum Exploration Work Obligations have been met,
costs, expenses and expenditures shall be recorded in major
accounts including the following:

— Exploration Expenditures;

— Development Expenditures other than Operating Expenses;

— Operating Expenses;

Necessary sub-accounts shall be used.

Revenue accounts shall be maintained by CONTRACTOR to the
extent necessary for the control of recovery of costs and the
treatment of Cost Recovery Petroleum.
YAY YoY s Madd VY GS (E) Ss V4 sand — Ayan ll Say yall

ARTICLE VI

TAX IMPLEMENTATION PROVISIONS
It is understood that CONTRACTOR shall be subject to Egyptian income
tax laws, except as otherwise provided for in the Agreement, that any
A.R.E. income taxes paid by EGAS on CONTRACTOR's behalf
constitute additional income to CONTRACTOR, and this additional
income is also subject to A.R.E. income tax, that is "Grossed-up".
“CONTRACTOR's annual income”, as determined in Article III(g)(2) of
this Agreement, less the amount equal to CONTRACTOR's grossed-up
Egyptian income tax liability, shall be CONTRACTOR's "Provisional
Income".
The "Grossed-up Value" is an amount added to Provisional Income to
give "Taxable Income", such that the Grossed-up Value is equivalent to
the A.R.E. income taxes.
THEREFORE:
Taxable Income = Provisional Income + Grossed-up Value
and
Grossed-up Value = A.R.E. income tax + Taxable Income
If the "A.R.E. income tax rate", which means the effective or composite
tax rate due to the various A.R.E. taxes levied on income or profits, is

constant and not dependent on the level of income, then:
YO YeVs Aad VY G8(e) Ss V4 sand — Ayan ll Say yall

Grossed-up Value = A.R.E. income tax rate x Taxable Income

Combining the first and last equations above

Provisional income x Tax Rate

Grossed-up Value =
1 - Tax Rate

where the tax rate is expressed as a decimal.
The above computations are illustrated by the following numerical
example. Assuming that the Provisional Income is $10 and the A.R.E.

income tax rate is forty percent (40%), then the Grossed-up Value is

equal to:
$ 10 x 0.4
= $ 6.67
1-0.4

Therefore:

Provisional income $10.00
+ Grossed-up Value 6.67
= Taxable income $16.67

- ARE. income taxes at 40% 6.67
= CONTRACTOR's Income after taxes $ 10.00
YAY YeVs Madd VY GS(e) Ss V4 sand — Ayan gil Say yall

ANNEX "F"
DEVELOPMENT LEASE ABANDONMENT
COST RECOVERY MECHANISM
Reference to Concession Agreement --------------- AREA issued by Law
No. ... of ........ (“The Agreement”), and to the Notice of Commercial
Gas Discovery of well ............. sent to EGAS on ...............

according to article III(d)(ii) of the Concession Agreement, the parties

under the Concession Agreement hereby agreed the mechanism for

recovering the abandonment cost shall be attached to “...............4

Development Lease”.

1. Abandonment Financial Procedures and Costs Funding:
A bank account will be opened by the Joint Venture Company in a
bank approved by EGAS and CONTRACTOR, for the purpose of
managing the abandonment fund. The currency of such bank account
shall be in U.S. Dollars.
The bank account shall be opened upon a notice by the Contractor.
The Joint Venture Company may appoint another bank during the
Development Lease period upon approval of EGAS and Contractor.
The terms for administration of the “........... abandonment fund”
shall be set by EGAS, the account shall be dedicated for the sole
purpose of the implementation of the Development lease
abandonment.
Contractor shall commence paying contributions to the ...........
abandonment fund in the Calendar Quarter in which a percentage of
fifty percent (50%) of Petroleum reserves has been recovered. The
reference for the abandonment fund estimate shall be in accordance
to the v.00... plan of Development, and shall be revised by the
Contractor and agreed by EGAS after ten (10) Years from the
Development Lease signature. Afterwards, Contractor and EGAS
shall perform a periodical update of the abandonment cost every five

(5) Years or upon any significant change in the estimated cost.
YR4 YoY e Rad VY GS (e) Ss V4 sand — Ayan ll Say yall

The reference for the Petroleum reserves shall be as identified in the

veeeneen ees Gas Sales Agreement, in consistency with the Development

Lease, and shall be updated in accordance to the ............. Gas Sales

Agreement amendments, if any.

2. Abandonment Fund Cost Recovery:

Without prejudice to Article VII of the Concession Agreement, all

monies paid by Contractor to the abandonment fund shall be

recovered as Development Expenditures starting in the Tax Year in

which such contribution is incurred and paid.

3. The Contributions:

At the tenth 10") day of the beginning of each Calendar Quarter,

Contractor shall pay, to “............. abandonment fund” an amount of

fund (X) calculated according to the following formula:

X= {(A/B) x (C)} - Y

Where:

* X = The amount of contribution to be transferred to .........
abandonment fund in respect of the relevant Calendar
Quarter.

+ A= the latest estimated cost of abandonment operations.

+B =the estimated Petroleum reserves remaining to be recovered
from the end of the Calendar Quarter in which the

abandonment fund account(s) was opened until the

Calendar Quarter in which the .......... Development Lease
will expire.
* C = the cumulative Production of Petroleum from ......

Development Lease starting from the end of the Calendar
Quarter in which the Abandonment Fund was opened.

« Y = the abandonment fund bank balance at the end of the previous
Calendar Quarter.
VV) YeVs Sa dds VY GS(E) Ss V4 sand — Ayan gil Say yall

4. The Implementation of the Abandonment

Five Years before the expiration of the ........ Development Lease,

EGAS and Contractor shall meet to discuss, considering the last

abandonment costs estimate performed by the Contractor and EGAS

and the foreseen production potentials of the ........ Development

Lease the implementation of the abandonment of .......... existing

wells and facilities.

i) Incase the production from ......... field expected to cease before
or on the expiration date of the Development Lease (as may be
extended):

* CONTRACTOR and EGAS shall agree on the details of the
abandonment implementation and shall consult together on
whether to assign the abandonment implementation to the
Joint Venture company or to evaluate other options;

+ In case actual abandonment costs are higher than the
abandonment fund including matured interest,
CONTRACTOR shall bear the difference in costs; and

* In case the total contributions in the abandonment fund

including any matured banking interest thereon is higher than
the actual abandonment cost following completion of all
abandonment operations, then the excess shall revert to
recover the carry forward situation for the CONTRACTOR
resulting from the actual funding of the abandonment fund,
then any excess amount including any matured banking
interest shall be fully transferred to EGAS.

ii) If EGAS decided that the production from ......... field will be
continued by any entity other than CONTRACTOR after the
expiration of the Development Lease (as may be extended in
accordance to the Concession Agreement):
YVK  YeVs Madd VY GS(e) Ss V4 sand — Ayan gil Say yall

+ the abandonment fund shall belong to EGAS including any
accrued banking interest thereon;

+ EGAS shall be responsible for the implementation of the
abandonment of ...... field with no responsibility or liability on
CONTRACTOR.

5. Any other points which are not covered by this document shall be
agreed upon by EGAS and CONTRACTOR in a manner consistent
with the provisions of the Agreement and this Annex "F".

3 Baa yal

Ady YY Ga (E) 96 V4 sal! — dna

Yu Ais

y

Das pay
.

ke ee

WALSAS Ghd ANITAdId SVD TVNOLLVN FHL 10 dV
ul- Du XANNV

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

yvy

“MAOMLAN ANITAdId ALVSNAGNOD GNV AGN) AO dV
ut- Du XAUNNV

Vee AeA gs VY G8 (E) pho VA saell — Apes ll Say yall

yv4

“TYOMLAN ANITAdId Od TAO dV
uf€- Du XANNV
